 


 


 

AMENDED AND RESTATED UNSECURED CREDIT AGREEMENT

 

Dated as of August 22, 2006

 

by and among

 

CBL & ASSOCIATES LIMITED PARTNERSHIP,

as Borrower,

 

CBL & ASSOCIATES PROPERTIES, INC.,

as Parent, solely for the limited purposes set forth in Section 12.19.,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 12.5.,

as Lenders,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and

Co-Lead Arranger,

 

KEYBANC CAPITAL MARKETS,

as Co- Lead Arranger,

 

KEYBANK NATIONAL ASSOCIATION,

as Syndication Agent,

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Documentation Agent

and

 

LASALLE BANK NATIONAL ASSOCIATION,

as Documentation Agent

 

 


 

exhibit10175a.htm

 



 

 

TABLE OF CONTENTS

 

i

exhibit10175a.htm

 



 

 

 

ARTICLE I. Definitions

1

 

Section 1.1.

Definitions

1

 

Section 1.2.

General; References to San Francisco Time.

17

 

ARTICLE II

. Credit Facility

17

 

Section 2.1.

Revolving Advances.

17

 

Section 2.2.

Letters of Credit.

19

 

Section 2.3.

Swingline Loans.

22

 

Section 2.4.

Rates and Payment of Interest on Advances

24

 

Section 2.5.

Number of Interest Periods.

25

 

Section 2.6.

Repayment of Advances.

25

 

Section 2.7.

Prepayments.

25

 

Section 2.8.

Late Charges.

26

 

Section 2.9.

Provisions Applicable to LIBOR Advances; Limitation on Base Rate Advances.

26

 

Section 2.10.

Notes.

27

 

Section 2.11.

Voluntary Reductions of the Commitment.

27

 

Section 2.12.

Increase in Commitments.

28

 

Section 2.13.

Extension of Termination Date.

28

 

Section 2.14.

Expiration or Maturity Date of Letters of Credit Past Termination Date.

29

 

Section 2.15.

Amount Limitations.

29

 

Section 2.16.

Authorized Representatives.

29

 

ARTICLE III

. Payments, Fees and Other General Provisions.

29

 

Section 3.1.

Payments.

29

 

Section 3.2.

Pro Rata Treatment.

30

 

Section 3.3.

Sharing of Payments, Etc.

30

 

Section 3.4.

Several Obligations.

31

 

Section 3.5.

Fees.

31

 

Section 3.6.

Computations.

32

 

Section 3.7.

Usury.

32

 

Section 3.8.

Defaulting Lenders.

32

 

Section 3.9.

Taxes.

33

 

ARTICLE IV

. Yield Protection, Etc.

34

 

Section 4.1.

Additional Costs; Capital Adequacy.

34

 

Section 4.2.

Suspension of LIBOR Advances.

35

 

Section 4.3.

Illegality.

35

 

Section 4.4.

Compensation.

36

 

Section 4.5.

Treatment of Affected Advances.

36

 

Section 4.6.

Affected Lenders.

37

 

Section 4.7.

Change of Lending Office.

37

 

Section 4.8.

Assumptions Concerning Funding of LIBOR Advances.

37

 

ARTICLE V

. CONDITIONS PRECEDENT

38

 

Section 5.1.

Initial Conditions Precedent.

38

 

Section 5.2.

Conditions Precedent to All Advances and Letters of Credit

39

 

ARTICLE VI

. Representations and Warranties

40

 

Section 6.1.

Representations and Warranties.

40

 

Section 6.2.

Survival of Representations and Warranties, Etc.

44

 

ARTICLE VII

. Affirmative Covenants

44

 

 

ii

exhibit10175a.htm

 



 

 

 

Section 7.1.

Preservation of Existence and Similar Matters.

44

 

Section 7.2.

Compliance with Applicable Law.

45

 

Section 7.3.

Maintenance of Property.

45

 

Section 7.4.

Insurance.

45

 

Section 7.5.

Payment of Taxes and Claims.

45

 

Section 7.6.

Books and Records; Inspections.

45

 

Section 7.7.

Use of Proceeds.

46

 

Section 7.8.

Environmental Matters.

46

 

Section 7.9.

Further Assurances.

46

 

Section 7.10.

REIT Status.

46

 

Section 7.11.

Exchange Listing.

46

 

ARTICLE VIII

. INFORMATION

47

 

Section 8.1.

Quarterly Financial Statements.

47

 

Section 8.2.

Year-End Statements.

47

 

Section 8.3.

Compliance Certificate.

47

 

Section 8.4.

Other Information.

48

 

ARTICLE IX

. Negative Covenants

48

 

Section 9.1.

Financial Covenants.

49

 

Section 9.2.

Restrictions on Intercompany Transfers.

51

 

Section 9.3.

Merger, Consolidation, Sales of Assets and Other Arrangements.

51

 

Section 9.4.

Acquisitions.

52

 

Section 9.5.

Plans.

52

 

Section 9.6.

Fiscal Year.

52

 

Section 9.7.

Modifications of Organizational Documents.

52

 

Section 9.8.

Transactions with Affiliates.

52

 

ARTICLE X

. DEFAULT

53

 

Section 10.1.

Events of Default.

53

 

Section 10.2.

Remedies Upon Event of Default.

57

 

Section 10.3.

Remedies Upon Default.

57

 

Section 10.4.

Permitted Deficiency.

58

 

Section 10.5.

Marshaling; Payments Set Aside.

58

 

Section 10.6.

Allocation of Proceeds.

59

 

Section 10.7.

Performance by Agent.

59

 

Section 10.8.

Rights Cumulative.

59

 

ARTICLE XI

. The Agent

60

 

Section 11.1.

Authorization and Action.

60

 

Section 11.2.

Agent’s Reliance, Etc.

60

 

Section 11.3.

Notice of Defaults.

61

 

Section 11.4.

Wells Fargo as Lender.

61

 

Section 11.5.

Approvals of Lenders.

62

 

Section 11.6.

Lender Credit Decision, Etc.

62

 

Section 11.7.

Indemnification of Agent.

63

 

Section 11.8.

Property Matters.

63

 

Section 11.9.

Successor Agent.

63

 

Section 11.10.

Titled Agents.

64

 

ARTICLE XII

. Miscellaneous

64

 

Section 12.1.

Notices.

64

 

 

iii

exhibit10175a.htm

 



 

 

 

Section 12.2.

Expenses.

65

 

Section 12.3.

Setoff.

66

 

Section 12.4.

Litigation; Jurisdiction; Other Matters; Waivers.

66

 

Section 12.5.

Successors and Assigns.

67

 

Section 12.6.

Amendments and Waivers.

68

 

Section 12.7.

Nonliability of Agent and Lenders.

69

 

Section 12.8.

Confidentiality.

70

 

Section 12.9.

Indemnification.

70

 

Section 12.10.

Termination; Survival.

71

 

Section 12.11.

Severability of Provisions.

72

 

Section 12.12.

Governing Law

72

 

Section 12.13.

Counterparts.

72

 

Section 12.14.

Obligations with Respect to Loan Parties.

72

 

Section 12.15.

Independence of Covenants.

72

 

Section 12.16.

Entire Agreement.

72

 

Section 12.17.

Construction; Conflict of Terms.

72

 

Section 12.18.

Limitation of Liability of Borrower’s General Partner

73

 

Section 12.19.

Limited Nature of Parent’s Obligations.

73

 

Section 12.20.

Limitation of Liability of Borrower’s Directors, Officers, Etc.

73

 

Section 12.21.

Replacement of Notes.

73

 

Section 12.22.

USA Patriot Act Notice, Compliance.

73

 

Section 12.23.

AMENDMENT, RESTATEMENT AND CONSOLIDATION; NO NOVATION.

74

 

SCHEDULE 2.16

Authorized Representatives

SCHEDULE 6.1.(b)

Ownership of Loan Parties

SCHEDULE 6.1.(f)

Litigation

 

EXHIBIT A

Form of Assignment and Assumption Agreement

EXHIBIT B

Form of Notice of Borrowing

EXHIBIT C

Form of Notice of Continuation

EXHIBIT D

Form of Notice of Conversion

EXHIBIT E

Form of Notice of Swingline Borrowing

EXHIBIT F

Form of Parent Guaranty

EXHIBIT G

Form of Revolving Note

EXHIBIT H

Form of Swingline Note

EXHIBIT I

Form of Compliance Certificate

EXHIBIT J

Form of Transfer Authorizer Designation

 

iv

exhibit10175a.htm

 



 

 

[img1.gif]
[img2.gif]
THIS AMENDED AND RESTATED UNSECURED CREDIT AGREEMENT dated as of August __, 2006
by and among CBL & ASSOCIATES LIMITED PARTNERSHIP, a limited partnership
organized under the laws of the State of Delaware (the “Borrower”), CBL &
ASSOCIATES PROPERTIES, INC., a corporation organized under the laws of the State
of Delaware (the “Parent”), joining in the execution of this Agreement solely
for the limited purposes set forth in Section 12.19., each of the financial
institutions initially a signatory hereto together with their assignees under
Section 12.5. (the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”) as contractual representative of the Lenders to the extent and in the
manner provided in Article XI. (in such capacity, the “Agent”) and as a Co-Lead
Arranger (in such capacity, a “Co-Lead Arranger”), KEYBANC CAPITAL MARKETS, as a
Co-Lead Arranger (in such capacity, a “Co-Lead Arranger”), KEYBANK NATIONAL
ASSOCIATION, as Syndication Agent (in such capacity, “Syndication Agent”),
WACHOVIA BANK, NATIONAL ASSOCIATION, as a Documentation Agent (in such capacity,
a “Documentation Agent”) and LASALLE BANK NATIONAL ASSOCIATION, as a
Documentation Agent (in such capacity, a “Documentation Agent”).

WHEREAS, the Lenders have made available to the Borrower an unsecured revolving
credit facility on the terms and conditions contained in that certain Unsecured
Credit Agreement dated as of August 27, 2004 (as amended and in effect
immediately prior to the date hereof, the “Existing Credit Agreement”) by and
among the Borrower, Lenders, and Wells Fargo Bank, National Association, as
Agent;

WHEREAS, the Agent and the Lenders desire to amend and restate the Existing
Credit Agreement in order to make certain revisions to the Existing Credit
Agreement and to make available to the Borrower an unsecured revolving credit
facility in the aggregate principal amount of up to Five Hundred Sixty Million
and No/100 Dollars ($560,000,000.00) (subject to the right to request increases
in such facility as provided for in Section 2.12 of this Agreement), a swingline
subfacility and a letter of credit subfacility, on the terms and conditions
contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Credit Agreement is amended and restated in its entirety as
follows:

ARTICLE I. DEFINITIONS

 

Section 1.1.

Definitions

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Additional Costs” has the meaning given that term in Section 4.1.

[img3.gif]
“Adjusted Asset Value” means, as of a given date, the sum of (i) EBITDA
attributable to malls, power centers and all other assets for the fiscal quarter
most recently ended times (ii) 4; divided by (iii) 7.0%. In determining Adjusted
Asset Value (i) EBITDA attributable to real estate properties acquired during
such fiscal quarter, and EBITDA attributable to Properties development of which
was completed during such fiscal quarter, shall be disregarded, (ii) EBITDA
attributable to any Property which is currently under development shall be
excluded, (iii) with respect to any Subsidiary that is not a Wholly Owned
Subsidiary, only the Borrower’s Ownership Share of the EBITDA attributable to
such Subsidiary shall be used when determining Adjusted Asset Value, and
(iv) EBITDA shall be attributed to malls and power centers based on the ratio of
(x) revenues less property operating expenses (to be determined exclusive of
interest expense, depreciation and general and administrative expenses) of malls
and power centers to (y) total revenues less total property operating expenses
(similarly determined), such revenues

 

exhibit10175a.htm

 



 

and expenses to be determined on a quarterly basis in a manner consistent with
the Parent’s method of reporting of segment information in the notes to its
financial statements for the fiscal quarter ended June 30, 2006 as filed with
the Securities and Exchange Commission, and otherwise in a manner reasonably
acceptable to the Agent. In addition, (i) in the case of any operating Property
acquired in the immediately preceding period of twenty-four (24) consecutive
months for a purchase price indicative of a capitalization rate of less than
7.0%, EBITDA attributable to such Property shall be excluded from the
determination of Adjusted Asset Value, if that particular operating Property is
valued in Parent’s financial statements at its purchase price, and (ii) EBITDA
attributable to the following six properties: Mall of Acadiana, Oak Park Mall,
Hickory Point Mall, Eastland Mall, Layton Hills Mall and Triangle Town Center
shall be excluded from the determination of Adjusted Asset Value for the
twenty-four (24) month period beginning on the date hereof (August ____, 2006)
so long as such properties are valued in Parent’s financial statements at their
purchase price.

“Advance” means a Revolving Advance or a Swingline Loan.

“Affiliate” means any Person (other than the Agent or any Lender): (a) directly
or indirectly controlling, controlled by, or under common control with, the
Borrower; (b) directly or indirectly owning or holding ten percent (10.0%) or
more of any Equity Interest in the Borrower; or (c) ten percent (10.0%) or more
of whose voting stock or other Equity Interests are directly or indirectly owned
or held by the Borrower. For purposes of this definition, “control” (including
with correlative meanings, the terms “controlling”, “controlled by” and “under
common control with”) means the possession directly or indirectly of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or by contract or otherwise.
The Affiliates of a Person shall include any officer or director of such Person.
In no event shall the Agent or any Lender be deemed to be an Affiliate of the
Borrower.

“Agent” means Wells Fargo Bank, National Association or any successor Agent
appointed pursuant to Section 11.9.

“Agreement Date” means the date as of which this Agreement is dated.

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.

“Applicable LIBOR Margin” means, as of any date of determination, the following
amount, based on the Leverage Ratio for the most recent fiscal quarter in
respect of which Borrower has delivered a Compliance Certificate pursuant to
Section 8.3 hereof:

 

LEVERAGE

 

 

APPLICABLE LIBOR RATE MARGIN

 

Less than forty-five percent (45%)

Seventy-five (75) basis points (0.75%)

Greater than or equal to forty-five percent (45%) but less than fifty-five
percent (55%)

Ninety (90) basis points (.90%)

Greater than or equal to fifty five percent (55%) but less than sixty percent
(60%)

One hundred five (105) basis points (1.05%)

Greater than or equal to sixty percent (60%)

One hundred twenty (120) basis points (1.20%)

                

 

2

exhibit10175a.htm

 



 

 

provided that if, Borrower does not timely deliver the Compliance Certificate
required to be delivered pursuant to Section 8.3 hereof setting forth the
Leverage Ratio for such fiscal quarter, and does not cure such failure within
ten (10) days after notice from Agent, then, for the period commencing on the
first day after the expiration of such ten-day cure period and continuing until
such Compliance Certificate is so delivered, the “Applicable LIBOR Margin” shall
be one hundred twenty (120) basis points. As of the date of Closing, the
Applicable LIBOR Margin is ninety (90) basis points.

“Assignee” has the meaning given that term in Section 12.5.(c).

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Assignee and the Agent, substantially in the form of Exhibit A.

“Base Rate” means the Federal Funds Rate plus one percent (1.0%) (i.e. one
hundred (100) basis points); provided however, in no event shall the Base Rate
ever be less than, at the time of such determination, LIBOR for an Interest
Period of one month plus the then Applicable LIBOR Margin. Such rate may not be
the lowest rate charged by the Lender then acting as Agent or any of the other
Lenders on similar loans or extensions of credit. Each change in the Base Rate
shall become effective without prior notice to the Borrower or the Lenders
automatically as of the opening of business on the date of such change in the
Base Rate.

“Base Rate Advance” means a Revolving Advance bearing interest at a rate based
on the Base Rate.

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in San Francisco, California are authorized or required to close and
(b) with reference to a LIBOR Advance, any such day that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.

“Commitment” means, as to each Lender, such Lender’s obligation to make
Revolving Advances pursuant to Section 2.1., to participate in Letters of Credit
pursuant to Section 2.2(i), and to participate in Swingline Loans pursuant to
Section 2.3(e), in an amount up to, but not exceeding the amount set forth for
such Lender on its signature page hereto as such Lender’s “Commitment Amount” or
as set forth in the applicable Assignment and Assumption Agreement, as the same
may be reduced from time to time pursuant to Section 2.11. or otherwise pursuant
to the terms of this Agreement or as appropriate to reflect any assignments to
or by such Lender effected in accordance with Section 12.5.

“Commitment Percentage” as to each Lender, the ratio, expressed as a percentage,
of (a) the amount of such Lender’s Commitment to (b) the aggregate amount of the
Commitments of all Lenders hereunder; provided, however, that if at the time of
determination the Commitments have terminated or been reduced to zero, the
“Commitment Percentage” of each Lender shall be the Commitment Percentage of
such Lender in effect immediately prior to such termination or reduction.

“Compliance Certificate” has the meaning given that term in Section 8.3.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
Revolving Advance which is a LIBOR Advance from one Interest Period to another
Interest Period pursuant to Section 2.9.(a).

 

3

exhibit10175a.htm

 



 

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a
Revolving Advance of one Type into a Revolving Advance of another Type pursuant
to Section 2.9.(b).

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Advance, (b) the Conversion of a Revolving Advance, (c) the Continuation of
a LIBOR Advance, and (d) the issuance of a Letter of Credit.

“Debt Service” means, with respect to a Person and for a given period, the sum
of the following: (a) such Person’s Interest Expense for such period;
(b) regularly scheduled principal payments on Indebtedness of such Person made
during such period, other than any balloon, bullet or similar principal payment
payable on any Indebtedness of such Person which repays such Indebtedness in
full; and (c) such Person’s Ownership Share of the amount of any payments of the
type described in the immediately preceding clause (b) of Unconsolidated
Affiliates of such Person.

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Default Rate” means a rate per annum equal to the Prime Rate as in effect from
time to time plus two percent (2.0%).

“Defaulting Lender” has the meaning set forth in Section 3.8.

“Dollars” or “$” means the lawful currency of the United States of America.

“EBITDA” means, for any period, net income (loss) of the Parent and its
Subsidiaries determined on a consolidated basis for such period excluding the
following amounts (but only to the extent included in determining net income
(loss) for such period and without duplication):

(a)           depreciation and amortization expense and other non-cash charges
for such period less depreciation and amortization expense allocable to minority
interest in Subsidiaries of the Borrower for such period;

(b)          interest expense for such period less interest expense allocable to
minority interest in Subsidiaries of the Borrower for such period;

 

(c)

minority interest in earnings of the Borrower for such period;

(d)           (i)          extraordinary and nonrecurring net gains or losses
(other than gains or losses from the sale of outparcels of Properties, except as
otherwise provided in clause (d)(ii) below) for such period;

(ii)         gains or losses from the sale of outparcels and non-operating
Properties for such period (provided however, that the gains or losses from such
sales of outparcels and non-operating Properties may not exceed five
percent (5%) of EBITDA calculated prior to taking such gains or losses into
account); and

 

(iii)

expense relating to the extinguishments of Indebtedness for such period;

 

(e)

net gains or losses on the disposal of discontinued operations for such period;

 

(f)           expenses incurred during such period with respect to any real
estate project abandoned by the Parent or any Subsidiary in such period;

 

4

exhibit10175a.htm

 



 

 

 

(g)

income tax expense in respect of such period;

(h)           the Parent’s Ownership Share of depreciation and amortization
expense and other non-cash charges of Unconsolidated Affiliates of the Parent
for such period; and

(i)            the Parent’s Ownership Share of interest expense of
Unconsolidated Affiliates of the Parent for such period.

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived in accordance with the provisions of Section 12.6.

“Eligible Assignee” means any Person who is: (a) an existing Lender; (b) a
commercial bank, trust company, savings and loan association, savings bank,
insurance company, investment bank or pension fund organized under the laws of
the United States of America, any state thereof or the District of Columbia, and
having total assets in excess of $10,000,000,000; or (c) a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Co-operation and Development, or a political
subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America. If such entity is not currently a
Lender, such entity’s (or in the case of a bank which is a subsidiary, such
bank’s parent’s) senior unsecured long term indebtedness must be rated BBB or
higher by Standard & Poor’s Rating Services (a division of The McGraw-Hill
Companies, Inc.), Baa2 or higher by Moody’s Investors Services, Inc. or the
equivalent or higher of either such rating by another rating agency acceptable
to the Agent.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, disposal or clean-up of Hazardous
Substances including, without limitation, the following: Clean Air Act, 42
U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et
seq.; Solid Waste Disposal Act, 42 U.S.C. § 6901 et seq.; Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq.; National Environmental Policy Act, 42 U.S.C. § 4321 et seq.; regulations
of the Environmental Protection Agency and any applicable rule of common law and
any judicial interpretation thereof relating primarily to the environment or
Hazardous Substances.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, whether or not certificated and
whether or not such share, warrant, option, right or other interest is
authorized or otherwise existing on any date of determination.

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which,

 

5

exhibit10175a.htm

 



 

together with the Borrower or any Subsidiary, are treated as a single employer
under Section 414 of the Internal Revenue Code.

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Existing Credit Agreement” has the meaning given that term in the first
“WHEREAS” clause of this Agreement.

“Extension of Credit” means, with respect to a Person, any of the following,
whether secured or unsecured: (a) loans to such Person, including without
limitation, lines of credit and mortgage loans; (b) bonds, debentures, notes and
similar instruments issued by such Person; (c) reimbursement obligations of such
Person under or in respect of any letter of credit; and (d) any of the foregoing
of other Persons, the payment of which such Person Guaranteed or is otherwise
recourse to such Person.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

“GAAP” means United States generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity, including without limitation, the Securities
and Exchange Commission, as may be approved by a significant segment of the
accounting profession, which are applicable to the circumstances as of the date
of determination.

“General Partner” means CBL Holdings I, Inc., a Delaware corporation, and a
Wholly Owned Subsidiary of the Parent and the sole general partner of Borrower,
and shall include the General Partner’s successors and permitted assigns

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any United States national, state or local
government, any political subdivision thereof or any other governmental,
quasi-governmental, judicial, public or statutory instrumentality, authority,
body, agency, bureau, commission, board, department or other entity (including,
without limitation, the Federal Deposit Insurance Corporation, the Comptroller
of the Currency or the Federal Reserve Board, any central bank or any comparable
authority) or any arbitrator with authority to bind a party at law.

“Gross Asset Value” means, at a given time, the sum (without duplication) of the
following:

 

(a)

Adjusted Asset Value at such time;

 

 

6

exhibit10175a.htm

 



 

 

(b)           all cash and cash equivalents of the Parent and its Subsidiaries
determined on a consolidated basis as of the end of the fiscal quarter most
recently ended (excluding tenant deposits and other cash and cash equivalents
the disposition of which is restricted in any way (other than restrictions in
the nature of early withdrawal penalties));

(c)           with respect to any Property which is under construction or the
development of which was completed during the fiscal quarter most recently
ended, the book value of construction in process as determined in accordance
with GAAP for all such Properties at such time (including without duplication
the Parent’s Ownership Share of all construction in process of Unconsolidated
Affiliates of the Parent);

(d)           the book value of all unimproved real property of the Parent and
its Subsidiaries determined on a consolidated basis;

(e)           the purchase price paid by the Parent or any Subsidiary (less any
amounts paid to the Parent or such Subsidiary as a purchase price adjustment,
held in escrow, retained as a contingency reserve, or other similar
arrangements) as required to be disclosed in a consolidated balance sheet
(including the notes thereto) of the Parent for:

(i)            any Property (other than a property under development) acquired
by the Parent or such Subsidiary during the Parent’s fiscal quarter most
recently ended; and

(ii)          any operating Property acquired in the immediately preceding
period of twenty-four (24) consecutive months for a purchase price indicative of
a capitalization rate of less than 7.0%; provided, that if the Parent or a
Subsidiary acquired such Property together with other Properties or other assets
and paid an aggregate purchase price for such Properties and other assets, then
the Parent shall allocate the portion of the aggregate purchase price
attributable to such Property in a manner consistent with reasonable accounting
practices; provided further, in no event shall the aggregate value of such
operating Properties included in Gross Asset Value pursuant to this clause
(e)(ii) exceed $2,000,000,000.00;

(f)           with respect to any purchase obligation, repurchase obligation or
forward commitment evidenced by a binding contract included when determining the
Total Liabilities of the Parent and its Subsidiaries, the reasonably determined
value of any amount that would be payable, or property that would be
transferable, to the Parent or any Subsidiary if such contract were terminated
as of such date; and

(g)           to the extent not included in the immediately preceding clauses
(a) through (f), the value of any real property owned by a Subsidiary (that is
not a Wholly Owned Subsidiary) of the Borrower or an Unconsolidated Affiliate of
the Borrower (such Subsidiary or Unconsolidated Affiliate being a “JV”) and
which property secures Recourse Indebtedness of such JV. For purposes of this
clause (g):

(x)           the value of such real property shall be the lesser of (A) the
Permanent Loan Estimate applicable to such real property and (B) the amount of
Recourse Indebtedness secured by such real property;

(y)          in no event shall the aggregate value of such real property
included in Gross Asset Value pursuant to this clause (g) exceed
$500,000,000.00; and

(z)           the value of any such real property shall only be included in
Gross Asset Value if the organizational documents of such JV provide that if,
and to the extent, such Indebtedness is paid by the Borrower or a Subsidiary of
the Borrower or by resort to such real property, then the Borrower or a
Subsidiary of the Borrower shall automatically acquire, without the necessity of

 

7

exhibit10175a.htm

 



 

any further payment or action, all Equity Interests in such JV not owned by the
Borrower or any Subsidiary.

 

“Guarantor” means any Person that has executed, or is required to execute, a
Guaranty as a “Guarantor.”

 

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes (a) a guaranty (other than by endorsement of negotiable instruments
for collection in the ordinary course of business), directly or indirectly, in
any manner, of any part or all of such obligation, or (b) an agreement, direct
or indirect, contingent or otherwise, and whether or not constituting a
guaranty, the practical effect of which is to assure the payment or performance
(or payment of damages in the event of nonperformance) of any part or all of
such obligation. As the context requires, “Guaranty” shall also mean the Parent
Guaranty executed and delivered pursuant to Section 5.1.

“Hazardous Substances” means any pollutant, contaminant, hazardous, toxic or
dangerous waste, substance or material, or any other substance or material
regulated or controlled pursuant to any Environmental Law, including, without
limiting the generality of the foregoing, asbestos, PCBs, petroleum products
(including crude oil, natural gas, natural gas liquids, liquefied natural gas or
synthetic gas) or any other substance defined as a “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “hazardous material,”
“hazardous chemical,” “hazardous waste,” “regulated substance,” “toxic
chemical,” “toxic substance” or other similar term in any Environmental Law.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):

 

(a)

all obligations of such Person in respect of money borrowed;

(b)           all obligations of such Person (other than trade debt incurred in
the ordinary course of business), whether or not for money borrowed:

(i)            represented by notes payable, or drafts accepted, in each case
representing extensions of credit,

 

(ii)

evidenced by bonds, debentures, notes or similar instruments, or

(iii)         constituting purchase money indebtedness, conditional sales
contracts, title retention debt instruments or other similar instruments, upon
which interest charges are customarily paid or that are issued or assumed as
full or partial payment for property;

 

(c)

capitalized lease obligations of such Person;

(d)           all reimbursement obligations of such Person under or in respect
of any letters of credit or acceptances (whether or not the same have been
presented for payment); and

(e)           all Indebtedness of other Persons which (i) such Person has
Guaranteed or is otherwise recourse to such Person or (ii) is secured by a Lien
on any property of such Person.

“Interest Expense” means, with respect to a Person and for any period,

(a)           the total interest expense (including, without limitation,
interest expense attributable to capitalized lease obligations) of such Person
and in any event shall include all letter of credit fees amortized as interest
expense and all interest expense with respect to any Indebtedness in respect of
which

 

8

exhibit10175a.htm

 



 

such Person is wholly or partially liable whether pursuant to any repayment,
interest carry, performance Guarantee or otherwise, plus

(b)           to the extent not already included in the foregoing clause (a)
such Person’s Ownership Share of all paid or accrued interest expense for such
period of Unconsolidated Affiliates of such Person.

Interest Expense allocable to minority interest in Subsidiaries of the Borrower
shall be excluded from Interest Expense of the Parent and its Subsidiaries when
determined on a consolidated basis.

“Interest Period” means (a) with respect to any LIBOR Advance that is a
Revolving Advance, each period commencing on the date such LIBOR Advance is made
or the last day of the next preceding Interest Period for such Advance and
ending on the numerically corresponding day in the first, second, third, sixth
or, if available, twelfth calendar month thereafter, as the Borrower may select
in a Notice of Borrowing, Notice of Continuation or Notice of Conversion, as the
case may be, except that each such Interest Period that commences on the last
Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month.
In addition to such periods, with the prior consent of each Lender in each case,
the Interest Period of a LIBOR Advance may have a duration of less than one
month; and

(b) with respect to any LIBOR Advance that is a Swingline Loan, each period
commencing on the date such LIBOR Advance is made and ending on the date 7
Business Days thereafter, as the Borrower may select in a Notice of Swingline
Borrowing.

Notwithstanding the foregoing: (i) if any Interest Period would otherwise end
after the Termination Date (or, in the case of a Swingline Loan, the Swingline
Termination Date), such Interest Period shall end on the Termination Date (or,
in the case of a Swingline Loan, the Swingline Termination Date); (ii) each
Interest Period that would otherwise end on a day which is not a Business Day
shall end on the next Business Day (or, if such next Business Day falls in the
following calendar month, then on the prior Business Day); and
(iii) notwithstanding the immediately preceding clauses (i) and (ii), except in
the case of Swingline Loans, without the prior consent of each Lender in each
case, no Interest Period shall have a duration of less than one month and, if
the Interest Period for any Advance would otherwise be a shorter period, such
Advance shall not be available hereunder for such period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means of
(a) the purchase or other acquisition of any Equity Interest in another Person,
(b) a loan, advance or extension of credit to, capital contribution to, Guaranty
of Indebtedness of, or purchase or other acquisition of any Indebtedness of,
another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute the business
or a division or operating unit of another Person. Any commitment or option to
make an Investment in any other Person shall constitute an Investment. Except as
expressly provided otherwise, for purposes of determining compliance with any
covenant contained in a Loan Document, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“L/C Commitment Amount” has the meaning given to that term in Section 2.2.(a).

 

9

exhibit10175a.htm

 



 

 

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lender.

“Lending Office” means, for each Lender and for each Type of Advance, the office
of such Lender specified as such on its signature page hereto or in the
applicable Assignment and Assumption Agreement, or such other office of such
Lender as such Lender may notify the Agent in writing from time to time.

“Letter of Credit” has the meaning given that term in Section 2.2.(a).

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than the Lender then acting as Agent) shall be deemed to hold a
Letter of Credit Liability in an amount equal to its participation interest
under Section 2.2.(i) in the related Letter of Credit, and the Lender then
acting as Agent shall be deemed to hold a Letter of Credit Liability in an
amount equal to its retained interest in the related Letter of Credit after
giving effect to the acquisition by the Lenders (other than the Lender then
acting as Agent of their participation interests under such Section).

“Leverage Ratio” means, as of any date the same is calculated, the ratio of (a)
Total Liabilities of the Parent and its Subsidiaries as of the last day of the
fiscal quarter ending on or most recently ended prior to such date to (b) Gross
Asset Value of the Parent and its Subsidiaries as of the last day of such fiscal
quarter, determined in each case on a combined basis in accordance with GAAP.

“LIBOR” means, for any LIBOR Advance for any Interest Period therefor, the rate
rounded upward to the nearest one-one hundredth (1/100th) of one percent (0.01%)
quoted by the Lender then acting as Agent as the London Interbank Offered Rate
for deposits in U.S. Dollars as of 9:00 a.m. (San Francisco time) two (2)
Business Days prior to the first day of such Interest Period, in an amount equal
to the LIBOR Advance so requested and for a period equal to such Interest
Period. Each determination of LIBOR by the Lender then acting as Agent shall, in
the absence of manifest error, be conclusive and binding.

“LIBOR Advance” means a Revolving Advance or Swingline Loan bearing interest at
a rate based on LIBOR.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a capitalized
lease obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the UCC or its

 

10

exhibit10175a.htm

 



 

equivalent in any jurisdiction; and (d) any agreement by such Person to grant,
give or otherwise convey any of the foregoing.

“Loan” means the aggregate principal amount of outstanding Revolving Advances
and Swingline Loans.

“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
each Guaranty and each other document or instrument now or hereafter executed
and delivered by a Loan Party or the Parent in connection with, pursuant to or
relating to this Agreement.

“Loan Party” means the Borrower, each Guarantor, the General Partner and each
other Person who guarantees all or a portion of the Obligations.

“Management Company” means CBL & Associates Management, Inc., a Delaware
corporation, or any other Person that succeeds to the obligations of CBL &
Associates Management, Inc. to manage the Properties, together with its
successors and permitted assigns.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition, or results of operations of the
Borrower and its Subsidiaries, or the Parent and its Subsidiaries, in either
case taken as a whole, (b) the ability of the Borrower, any other Loan Party or
the Parent to perform its obligations under any Loan Document to which it is a
party, (c) the validity or enforceability of any of the Loan Documents, (d) the
rights and remedies of the Lenders and the Agent under any of the Loan Documents
or (e) the timely payment of the principal of or interest on the Advances or
other amounts payable in connection therewith.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.

“Net Operating Income” means, for any real property and for the period of twelve
consecutive calendar months most recently ending, the sum of the following
(without duplication):

(a)           rents and all other revenues received in the ordinary course from
such Property (including proceeds of rent loss insurance but excluding pre-paid
rents and revenues and security deposits except to the extent applied in
satisfaction of tenants’ obligations for rent); minus

(b)           all expenses paid related to the ownership, operation or
maintenance of such Property, including without limitation, taxes and
assessments, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, marketing expenses; minus

(c)           an amount equal to (i) the aggregate square footage of all owned
space of such Property times (ii) $0.20; minus

(d)           an imputed management fee in the amount of three percent (3.0%) of
the aggregate base rents and percentage rents received for such Property for
such period.

“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

“Nonrecourse Indebtedness” means, with respect to a Person, an Extension of
Credit or other Indebtedness in respect of which recourse for payment (except
for customary exceptions for fraud,

 

11

exhibit10175a.htm

 



 

misapplication of funds, environmental indemnities, and other similar customary
exceptions to recourse liability) is contractually limited to specific assets of
such Person encumbered by a Lien securing such Extension of Credit or other
Indebtedness.

“Note” means a Revolving Note or the Swingline Note.

“Notice of Borrowing” means a notice substantially in the form of Exhibit B to
be delivered to the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s
request for a borrowing of Revolving Advances.

“Notice of Continuation” means a notice substantially in the form of Exhibit C
to be delivered to the Agent pursuant to Section 2.9.(a) evidencing the
Borrower’s request for the Continuation of a LIBOR Advance.

“Notice of Conversion” means a notice substantially in the form of Exhibit D to
be delivered to the Agent pursuant to Section 2.9.(b) evidencing the Borrower’s
request for the Conversion of an Advance from one Type to another Type.

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit E to be delivered to the Swingline Lender pursuant to Section 2.3.(b)
evidencing the Borrower’s request for a Swingline Loan.

“Obligations” means, individually and collectively, without duplication: (a) the
aggregate principal balance of, and all accrued and unpaid interest on, all
Advances; (b) all Reimbursement Obligations and all other Letter of Credit
Liabilities; and (c) all other indebtedness, liabilities, obligations, covenants
and duties of the Borrower or any of the other Loan Parties owing to the Agent
or any Lender of every kind, nature and description, under or in respect of this
Agreement or any of the other Loan Documents, including, without limitation, the
Fees and indemnification obligations, whether direct or indirect, absolute or
contingent, due or not due, contractual or tortious, liquidated or unliquidated,
and whether or not evidenced by any promissory note.

“Off-Balance Sheet Liabilities” means liabilities and obligations of the Parent,
the Borrower, any Subsidiary or any other Person in respect of “off-balance
sheet arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the
Parent would be required to disclose in the “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section of the
Parent’s report on Form 10-Q or Form 10-K (or their equivalents) which the
Parent would be required to file with the Securities and Exchange Commission (or
any Governmental Authority substituted therefor). As used in this definition,
the term “SEC Off-Balance Sheet Rules” means the Disclosure in Management's
Discussion and Analysis About Off-Balance Sheet Arrangements, Securities Act
Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (to be codified at 17 CFR
pts. 228, 229 and 249).

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 8.4.(f), such Person’s
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.

“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.

 

12

exhibit10175a.htm

 



 

 

“Parent Guaranty” means the Parent Guaranty executed and delivered by the Parent
in favor of the Agent and the Lenders and substantially in the form of Exhibit
F.

“Participant” has the meaning given that term in Section 12.5.(b).

“Permanent Loan Estimate” means, as of any date of determination and with
respect to any Property, an amount equal to (a) the Net Operating Income of such
Property divided by (b) the product of (i) 1.25 and (ii) the mortgage constant
for a 30-year loan bearing interest at a per annum rate equal to the average
rate published in the United States Federal Reserve Statistical Release (H.15)
for 10-year Treasury Constant Maturities during the previous four fiscal
quarters plus 1.5%.

“Permitted Deficiency” has the meaning given that term in Section 10.4.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Lender then acting as Agent at its principal office as its “prime
rate” (which rate of interest may not be the lowest rate charged by Wells Fargo
Bank, National Association or any of the other Lenders on similar loans).

“Principal Office” means 2120 E. Park Place, Suite 100, El Segundo, California
90245, or such other office as the Agent may notify the Borrower.

“Principals” means (a) Charles B. Lebovitz, John N. Foy, Ben S. Landress,
Stephen Lebovitz, Michael Lebovitz and/or Ron Fullam, Jr., (b) any of such
individual’s immediate family members consisting of his spouse and his lineal
descendants (whether natural or adopted), (c) a trust, partnership or other
similar entity of which any of the Persons identified in either of the
immediately preceding clauses (a) or (b) are the sole beneficiaries of all of
the interest therein, and (d) any Subsidiary of any of the Persons identified in
any of the immediately preceding clauses (a) through (c), so long as any of the
individuals identified in the immediately preceding clause (a) owns or controls
at least 10% of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, partnership or
other entity (without regard to the occurrence of any contingency).

“Property” means a parcel (or group of related parcels) of real property owned
by Parent, Borrower, or any Subsidiary or Affiliate of Parent or Borrower.

“Recourse Indebtedness” means any Indebtedness other than Nonrecourse
Indebtedness.

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Agent for any drawing honored by the
Agent under a Letter of Credit.

 

13

exhibit10175a.htm

 



 

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“Requisite Lenders” means, as of any date, Lenders having at least 51% of the
aggregate amount of the Commitments, or, if the Commitments have been terminated
or reduced to zero, such Lenders holding at least 51% of the principal amount of
the Advances and Letter of Credit Liabilities; provided however, Requisite
Lenders must always include at least two (2) Lenders; provided further, in the
case of any amendment to Section 9.1, or to any defined term where such
amendment could affect compliance with Section 9.1, Requisite Lenders must
include Agent.

“Restricted Payment” means any of the following:

(a)           any dividend or other distribution, direct or indirect, on account
of any shares of any class of stock or other Equity Interest of the Parent or
any of its Subsidiaries now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock or other Equity Interest to the holders
of that class;

(b)           any redemption, conversion, exchange, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares of any class of stock or other Equity Interest of the Parent or any
of its Subsidiaries now or hereafter outstanding;

(c)           any payment or prepayment of principal of, premium, if any, or
interest on, redemption, conversion, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, any Subordinated Debt; and

(d)           any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
stock or other Equity Interest of the Parent or any of its Subsidiaries now or
hereafter outstanding.

“Revolving Advance” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit G, payable to the order of a Lender in a principal amount equal
to the amount of such Lender’s Commitment as originally in effect and otherwise
duly completed.

“Secured Indebtedness” means, as to any Person, any Indebtedness of such Person
which is secured by a Lien.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Senior Officer” means the Chairman, Vice Chairman, President, an Executive Vice
President, Senior Vice President - Finance, Senior Vice President - Accounting,
Controller and the chief financial officer of the Borrower or the Parent.

“Significant Subsidiary” means any Subsidiary which has assets having an
aggregate book value in excess of 10.0% of Gross Asset Value at any time.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
Total Liabilities (including all contingent liabilities); (b) such Person is
able to

 

14

exhibit10175a.htm

 



 

pay its debts or other obligations in the ordinary course as they mature; and
(c) such Person has capital not unreasonably small to carry on its business and
all business in which it proposes to be engaged.

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

“Subordinated Debt” means Indebtedness for money borrowed of the Borrower or any
of its Subsidiaries that is subordinated in right of payment and otherwise to
the Advances and the other Obligations in a manner satisfactory to the Agent in
its sole and absolute discretion.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the securities
or other ownership interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors or other persons performing
similar functions of such corporation, partnership or other entity (without
regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.3. in an amount up to, but not exceeding the amount
set forth in Section 2.3., as such amount may be reduced from time to time in
accordance with the terms hereof.

“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.3.

“Swingline Note” means a promissory note of the Borrower substantially in the
form of Exhibit H, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.

“Swingline Termination Date” means the date which is 7 Business Days prior to
the Termination Date.

“Tangible Net Worth” means, as of a given date, the stockholders’ equity of the
Parent and its Subsidiaries determined on a consolidated basis plus (x)
increases in accumulated depreciation accrued after September 30, 2002 and (y)
minority interests in the Borrower minus (to the extent reflected in determining
stockholders’ equity of the Parent and its Subsidiaries): (a) the amount of any
write-up in the book value of any assets contained in any balance sheet
resulting from revaluation thereof or any write-up in excess of the cost of such
assets acquired (but excluding any such write-up for purchase price adjustments
of acquisition properties based on GAAP), and (b) all amounts appearing on the
assets side of any such balance sheet for assets which would be classified as
intangible assets under GAAP, all determined on a consolidated basis.

“Taxes” has the meaning given that term in Section 3.9.

“Termination Date” means August 27, 2008, or such later date to which such date
may be extended in accordance with Section 2.13.

“Total Liabilities” means, as to any Person as of a given date, all liabilities
which would, in conformity with GAAP, be properly classified as a liability on a
consolidated balance sheet of such

 

15

exhibit10175a.htm

 



 

Person as of such date, and in any event shall include (without duplication and
whether or not a liability under GAAP) all of the following:

 

(a)

all letters of credit of such Person;

(b)           all purchase and repurchase obligations and forward commitments
evidenced by binding contracts, including forward equity commitments and
contracts to purchase real property, reasonably determined to be owing under any
such contract assuming such contract were terminated as of such date;

(c)           all quantifiable contingent obligations of such Person including,
without limitation, all Guarantees of Indebtedness by such Person and exposure
under swap agreements;

(d)           all Off Balance Sheet Liabilities of such Person and the Ownership
Share of the Off Balance Sheet Liabilities of Unconsolidated Affiliates of such
Person;

(e)           all Indebtedness of Subsidiaries of such Person, provided that
Indebtedness of a Subsidiary that is not a Wholly Owned Subsidiary shall be
included in Total Liabilities only to the extent of the Borrower’s Ownership
Share of such Subsidiary (unless the Borrower or a Wholly Owned Subsidiary of
the Borrower is otherwise obligated in respect of such Indebtedness); and

(f)           such Person’s Ownership Share of the Indebtedness of any
Unconsolidated Affiliate of such Person.

For purposes of this definition:

(1)           Total Liabilities shall not include Indebtedness with respect to
letters of credit if, and to the extent, such letters of credit are issued

(i)            to secure obligations to municipalities to perform work in
connection with construction of projects, such exclusion under this clause (i)
to be to the extent there are reserves for such obligations under the
construction loan for the applicable project;

 

(ii)

in support of permanent loan commitments, in lieu of a deposit;

(iii)         as a credit enhancement for Indebtedness incurred by any
Subsidiary of Borrower, but only to the extent such Indebtedness is already
included in Total Liabilities; or

(iv)         as a credit enhancement for Indebtedness incurred by a Person which
is not an Affiliate of Borrower, such exclusion under this clause (iv) to be to
the extent of the value of any collateral provided by such Person to secure such
letter of credit.

(2)           obligations under short-term repurchase agreements entered into as
part of a cash management program shall not be included as Total Liabilities.

(3)           All items included in the line item “Accounts Payable and Accrued
Liabilities” under the category of “Liabilities and Shareholder’s Equity” in the
Consolidated Balance Sheets included in Parent’s Form 10-Q or Form 10-K (or
their equivalent) filed with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor) shall not be included as Total
Liabilities.

“Type” with respect to any Advance, refers to whether such Advance is a LIBOR
Advance or Base Rate Advance.

 

16

exhibit10175a.htm

 



 

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unsecured Indebtedness” shall mean, as to any Person, any Indebtedness of such
Person which is not secured by a Lien, but excluding trade payables.

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and permitted assigns.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.

 

Section 1.2.

General; References to San Francisco Time.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP in effect as of the
Agreement Date. References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent permitted hereby and in effect at any given
time. Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter. Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Parent or the
Borrower (or a Subsidiary of such Subsidiary) and a reference to an “Affiliate”
means a reference to an Affiliate of the Borrower or the Parent. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
San Francisco, California time.

ARTICLE II. CREDIT FACILITY

 

Section 2.1.

Revolving Advances.

(a)            Making of Revolving Advances. Subject to the terms and conditions
set forth in this Agreement, including without limitation, Section 2.15. below,
each Lender severally and not jointly agrees to make Revolving Advances to the
Borrower during the period from and including the Effective Date to but
excluding the Termination Date, in an aggregate principal amount at any one time
outstanding up to, but not exceeding, the amount of such Lender’s Commitment.
Each borrowing of Revolving Advances shall be in an aggregate principal amount
of $100,000 and integral multiples of $1,000 in excess of that amount (except
that any borrowing of Revolving Advances may be in the aggregate amount of the
unused Commitments). Within the foregoing limits and subject to the terms and
conditions of this Agreement, the Borrower may borrow, repay and reborrow
Revolving Advances.

 

17

exhibit10175a.htm

 



 

 

(b)           Requests for Revolving Advances. Not later than 10:00 a.m. San
Francisco time at least 1 Business Day prior to a borrowing of Base Rate
Advances and not later than 10:00 a.m. San Francisco time at least 3 Business
Days prior to a borrowing of LIBOR Advances, the Borrower shall deliver to the
Agent a Notice of Borrowing. Each Notice of Borrowing shall specify the
aggregate principal amount of the Revolving Advances to be borrowed, the date
such Revolving Advances are to be borrowed (which must be a Business Day), the
Type of the requested Revolving Advances, and if such Revolving Advances are to
be LIBOR Advances, the initial Interest Period for such Revolving Advances. If
the Borrower fails to indicate the Type of Revolving Advances being borrowed in
a Notice of Borrowing, then the Borrower shall be deemed to have requested a
borrowing of LIBOR Advances having an Interest Period of one month. Prior to
delivering a Notice of Borrowing, the Borrower may request that the Agent
provide the Borrower with a current quote of LIBOR. The Agent shall provide such
quoted rate to the Borrower on the date of such request or as soon as possible
thereafter.

(c)           Funding of Revolving Advances. Promptly after receipt of a Notice
of Borrowing under the immediately preceding subsection (b), the Agent shall
notify each Lender by telex or telecopy, or other similar form of transmission,
of the proposed borrowing. Each Lender shall deposit an amount equal to the
Revolving Advance to be made by such Lender to the Borrower with the Agent at
the Principal Office, in immediately available funds not later than 9:00 a.m.
San Francisco time on the date of such proposed Revolving Advances. Subject to
fulfillment of all applicable conditions set forth herein, the Agent shall make
available to the Borrower at the Principal Office, not later than 11:00 a.m. San
Francisco time on the date of the requested borrowing of Revolving Advances, the
proceeds of such amounts received by the Agent.

Borrower hereby authorizes Agent to disburse the proceeds of any Revolving
Advance as requested by an authorized representative of the Borrower to any of
the accounts designated in Exhibit J hereto. Borrower agrees to be bound by any
transfer request: (i) authorized or transmitted by Borrower; or, (ii) made in
Borrower’s name and accepted by Agent in good faith and in compliance with these
transfer instructions, even if not properly authorized by Borrower. Borrower
further agrees and acknowledges that Agent may rely solely on any bank routing
number or identifying bank account number or name provided by Borrower to effect
a wire or funds transfer even if the information provided by Borrower identifies
a different bank or account holder than named by the Borrower. Agent will inform
Borrower of any errors actually known by Agent in any information provided by
Borrower, but Agent is not obligated or required in any way to take any actions
to detect errors in information provided by Borrower. If Agent takes any actions
in an attempt to detect errors in the transmission or content of transfer or
requests or takes any actions in an attempt to detect unauthorized funds
transfer requests, Borrower agrees that no matter how many times Agent takes
these actions Agent will not in any situation be liable for failing to take or
correctly perform these actions in the future and such actions shall not become
any part of the transfer disbursement procedures authorized under this
provision, the Loan Documents, or any agreement between Agent and Borrower or
between any Lender and Borrower. Borrower agrees to notify Agent of any errors
in the transfer of any funds or of any unauthorized or improperly authorized
transfer requests within 14 days after Agent’s confirmation to Borrower of such
transfer.

Agent will, in its sole discretion, determine the funds transfer system and the
means by which each transfer will be made. Agent may delay or refuse to accept a
funds transfer request if the transfer would: (i) violate the terms of this
authorization; (ii) require use of a bank unacceptable to Agent or prohibited by
any Governmental Authority; (iii) cause Agent to violate any Federal Reserve or
other regulatory risk control program or guideline; or (iv) otherwise cause
Agent to violate any Applicable Law.

Neither Agent nor any Lender shall be liable to Borrower or any other parties
for (i) errors, acts or failures to act of others, including other entities,
banks, communications carriers or clearinghouses,

 

18

exhibit10175a.htm

 



 

through which Borrower’s transfers may be made or information received or
transmitted, and no such entity shall be deemed an agent of the Agent, (ii) any
loss, liability or delay caused by fires, earthquakes, wars, civil disturbances,
power surges or failures, acts of government, labor disputes, failures in
communications networks, legal constraints or other events beyond Agent’s
control, or (iii) any special, consequential, indirect or punitive damages,
whether or not (a) any claim for these damages is based on tort or contract or
(b) Agent, any Lender or Borrower knew or should have known the likelihood of
these damages in any situation. Agent makes no representations or warranties
other than those expressly made in this Agreement.

(d)           Assumptions Regarding Funding by Lenders. With respect to
Revolving Advances to be made after the Effective Date, unless the Agent shall
have been notified by any Lender that such Lender will not make available to the
Agent a Revolving Advance to be made by such Lender, the Agent may assume that
such Lender will make the proceeds of such Revolving Advance available to the
Agent in accordance with this Section and the Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
the amount of such Revolving Advance to be provided by such Lender.

 

Section 2.2.

Letters of Credit.

(a)           Letters of Credit. Subject to the terms and conditions of this
Agreement, including without limitation, Section 2.15, the Agent, on behalf of
the Lenders, agrees to issue for the account of the Borrower during the period
from and including the Effective Date to, but excluding, the date 30 days prior
to the Termination Date, one or more standby letters of credit (each a “Letter
of Credit”) up to a maximum aggregate Stated Amount at any one time outstanding
not to exceed $50,000,000 as such amount may be reduced from time to time in
accordance with the terms hereof (the “L/C Commitment Amount”).

(b)           Terms of Letters of Credit. At the time of issuance, the amount,
form, terms and conditions of each Letter of Credit, and of any drafts or
acceptances thereunder, shall be subject to approval by the Agent and the
Borrower. Notwithstanding the foregoing, in no event may (i) the expiration date
of any Letter of Credit extend beyond the Termination Date, (ii) any Letter of
Credit have an initial duration in excess of one year, or (iii) any Letter of
Credit contain an automatic renewal provision. The initial Stated Amount of each
Letter of Credit shall be at least $200,000.

(c)           Requests for Issuance of Letters of Credit. The Borrower shall
give the Agent notice at least 4 Business Days prior to the requested date of
issuance of a Letter of Credit, such notice to describe in reasonable detail the
proposed terms of such Letter of Credit and the nature of the transactions or
obligations proposed to be supported by such Letter of Credit, and in any event
shall set forth with respect to such Letter of Credit the proposed (i) initial
Stated Amount, (ii) the beneficiary, and (iii) expiration date. The Borrower
shall also execute and deliver such customary applications and agreements for
standby letters of credit, and other forms as reasonably requested from time to
time by the Agent. Provided the Borrower has given the notice prescribed by the
first sentence of this subsection and delivered such application and agreements
referred to in the preceding sentence, subject to the other terms and conditions
of this Agreement, including the satisfaction of any applicable conditions
precedent set forth in Section 5.2., the Agent shall issue the requested Letter
of Credit on the requested date of issuance for the benefit of the stipulated
beneficiary but in any event no later than the date 4 Business Days following
the date after which the Agent has received all of the items required to be
delivered to it under this subsection. Upon the written request of the Borrower,
the Agent shall deliver to the Borrower a copy of (i) any Letter of Credit
proposed to be issued hereunder prior to the issuance thereof and (ii) each
issued Letter of Credit within a reasonable time after the date of issuance
thereof. To the extent any term of a Letter of Credit Document is inconsistent
with a term of any Loan Document, the term of such Loan Document shall control.

 

19

exhibit10175a.htm

 



 

 

(d)           Reimbursement Obligations. Upon receipt by the Agent from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Agent shall promptly notify the Borrower of the amount to be paid by
the Agent as a result of such demand and the date on which payment is to be made
by the Agent to such beneficiary in respect of such demand. The Borrower hereby
absolutely, unconditionally and irrevocably agrees to pay and reimburse the
Agent for the amount of each demand for payment under such Letter of Credit at
or prior to the date on which payment is to be made by the Agent to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind. Upon receipt by the Agent of any payment in respect of
any Reimbursement Obligation, the Agent shall promptly pay to each Lender that
has acquired a participation therein under the second sentence of the
immediately following subsection (i) such Lender’s Commitment Percentage of such
payment.

(e)           Manner of Reimbursement. Promptly after payment by the Agent of
any amount drawn under a Letter of Credit, the Agent shall give each Lender
prompt notice thereof including the amount of the payment, specifying such
Lender’s Commitment Percentage of the amount of the payment and the provisions
of subsection (j) of this Section shall apply.

(f)           Effect of Letters of Credit on Commitments. Upon the issuance by
the Agent of any Letter of Credit and until such Letter of Credit shall have
expired or been terminated, the Commitment of each Lender shall be deemed to be
utilized for all purposes of this Agreement in an amount equal to the product of
(i) such Lender’s Commitment Percentage and (ii) the sum of (A) the Stated
Amount of such Letter of Credit plus (B) any related Reimbursement Obligations
then outstanding.

(g)           Agent’s Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations. The Borrower assumes all risks of the acts and
omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, neither the Agent nor any of the Lenders shall be responsible for
(i) the form, validity, sufficiency, accuracy, genuineness or legal effects of
any document submitted by any party in connection with the application for and
issuance of or any drawing honored under any Letter of Credit even if such
document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit, or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) failure of the beneficiary of any Letter of Credit to comply fully
with conditions required in order to draw upon such Letter of Credit (provided
however, the within limitation shall not affect Agent's liability for paying a
drawing under any Letter of Credit when the beneficiary of such Letter of Credit
has not substantially complied with the requirements imposed by such Letter of
Credit for such drawing; provided further, Agent shall have no duty to verify
the existence or reasonableness of any act or condition referenced in or in
connection with, or any statement in or in connection with, any drawing or
presentment under any Letter of Credit); (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable, telex,
telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Agent or the Lenders. None of the above shall affect, impair or
prevent the vesting of any of the Agent’s rights or powers hereunder. Any action
taken or omitted to be taken by the Agent under or in connection with any Letter
of Credit, if taken or omitted in the absence of gross negligence or willful
misconduct, shall not create against the Agent any liability to the Borrower or
any Lender. In this connection, the obligation of the Borrower to reimburse the
Agent for any drawing made under any Letter of Credit shall be absolute,
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement or any other applicable Letter of Credit Document under
all circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or

 

20

exhibit10175a.htm

 



 

provisions therein; (B) any amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Documents; (C) the existence of any
claim, setoff, defense or other right which the Borrower may have at any time
against the Agent, any Lender, any beneficiary of a Letter of Credit or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or in the Letter of Credit Documents or any unrelated
transaction; (D) any breach of contract or dispute between the Borrower, the
Agent, any Lender or any other Person; (E) any demand, statement or any other
document presented under a Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein or made in
connection therewith being untrue or inaccurate in any respect whatsoever; (F)
any non application or misapplication by the beneficiary of a Letter of Credit
or of the proceeds of any drawing under such Letter of Credit; (G) payment by
the Agent under the Letter of Credit against presentation of a draft or
certificate which does not strictly comply, but which does substantially comply,
with the terms of the Letter of Credit; and (H) any other act, omission to act,
delay or circumstance whatsoever that might, but for the provisions of this
Section, constitute a legal or equitable defense to or discharge of the
Borrower’s Reimbursement Obligations.

(h)           Amendments, Etc. The issuance by the Agent of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Agent), and no such amendment, supplement or other modification
shall be issued unless either (i) the respective Letter of Credit affected
thereby would have complied with such conditions had it originally been issued
hereunder in such amended, supplemented or modified form or (ii) the Agent and
Requisite Lenders shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrower shall pay the fees, if
any, payable under the last sentence of Section 3.5(c).

(i)            Lenders’ Participation in Letters of Credit. Immediately upon the
issuance by the Agent of any Letter of Credit each Lender shall be deemed to
have absolutely, irrevocably and unconditionally purchased and received from the
Agent, without recourse or warranty, an undivided interest and participation to
the extent of such Lender’s Commitment Percentage of the liability of the Agent
with respect to such Letter of Credit and each Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to the Agent to pay and discharge when
due, such Lender’s Commitment Percentage of the Agent’s liability under such
Letter of Credit. In addition, upon the making of each payment by a Lender to
the Agent in respect of any Letter of Credit pursuant to the immediately
following subsection (j), such Lender shall, automatically and without any
further action on the part of the Agent or such Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to the Agent by the Borrower in respect of such Letter of Credit and (ii)
a participation in a percentage equal to such Lender’s Commitment Percentage in
any interest or other amounts payable by the Borrower in respect of such
Reimbursement Obligation (other than the Fees payable to the Agent pursuant to
the last sentence of Section 3.5(c)).

(j)            Payment Obligation of Lenders. Each Lender severally agrees to
pay to the Agent on demand in immediately available funds in Dollars the amount
of such Lender’s Commitment Percentage of each drawing paid by the Agent under
each Letter of Credit; provided, however, that in respect of any drawing under
any Letter of Credit, the maximum amount that any Lender shall be required to
fund, whether as a Revolving Advance or as a participation, shall not exceed
such Lender’s Commitment Percentage of such drawing. The amount a Lender pays to
the Agent under this subsection shall be deemed to be an Advance by such Lender
if, at the time of such payment, the Borrower is not prohibited from obtaining
Advances under this Agreement. Further, any such Advance shall be a LIBOR
Advance having an Interest Period of one month unless otherwise prohibited by
this Agreement, including without limitation, the terms of Section 2.9, in which
case each such Advance shall be deemed to be a Base Rate Advance. Each Lender’s
obligation to make such payments to the Agent under this subsection, and the
Agent’s right to receive the same, shall be absolute, irrevocable and
unconditional and shall not be

 

21

exhibit10175a.htm

 



 

affected in any way by any circumstance whatsoever, including without
limitation, (i) the failure of any other Lender to make its payment under this
subsection, (ii) the financial condition of the Borrower, any other Loan Party
or the Parent, (iii) the existence of any Default or Event of Default, including
any Event of Default described in Sections 10.1(e) or (f) or (iv) the
termination of the Commitments. Each such payment to the Agent shall be made
without any offset, abatement, withholding or deduction whatsoever.

(k)           Information to Lenders. Promptly following any change in Letters
of Credit outstanding, the Agent shall deliver to each Lender and the Borrower a
notice describing the aggregate amount of all Letters of Credit outstanding at
such time. Upon the request of any Lender from time to time, the Agent shall
deliver any other information reasonably requested by such Lender with respect
to each Letter of Credit then outstanding. Other than as set forth in this
subsection, the Agent shall have no duty to notify the Lenders regarding the
issuance or other matters regarding Letters of Credit issued hereunder. The
failure of the Agent to perform its requirements under this subsection shall not
relieve any Lender from its obligations under the immediately preceding
subsection (j).

 

Section 2.3.

Swingline Loans.

(a)           Swingline Loans. Subject to the terms and conditions hereof,
including without limitation Section 2.15, the Swingline Lender agrees to make
Swingline Loans to the Borrower, during the period from the Effective Date to
but excluding the Swingline Termination Date, in an aggregate principal amount
at any one time outstanding up to, but not exceeding, $50,000,000, as such
amount may be reduced from time to time in accordance with the terms hereof. If
at any time the aggregate principal amount of the Swingline Loans outstanding at
such time exceeds the Swingline Commitment in effect at such time, the Borrower
shall no later than 2 days following the Agent’s demand pay the Agent for the
account of the Swingline Lender the amount of such excess. Subject to the terms
and conditions of this Agreement, the Borrower may borrow, repay and reborrow
Swingline Loans hereunder.

(b)           Procedure for Borrowing Swingline Loans. The Borrower shall give
the Agent and the Swingline Lender notice of a borrowing of a Swingline Loan
pursuant to a Notice of Swingline Borrowing delivered no later than 9:00 a.m.
San Francisco time on the proposed date of such borrowing. If the Borrower
intends to repay all or any portion of such Swingline Loan with the proceeds of
Revolving Advances, then the Borrower shall also deliver to the Agent together
with such Notice of Swingline Borrowing a Notice of Borrowing for such Revolving
Advances. Not later than 10:00 a.m. San Francisco time on the date of the
requested Swingline Loan and subject to satisfaction of the applicable
conditions set forth in Section 5.2 for such borrowing, the Swingline Lender
will make the proceeds of such Swingline Loan available to the Borrower in
Dollars, in immediately available funds, at the account specified by the
Borrower in the Notice of Swingline Borrowing.

Borrower hereby authorizes Swingline Lender to disburse the proceeds of any
Swingline Loan as requested by an authorized representative of the Borrower to
any of the accounts designated in Exhibit J hereto. Borrower agrees to be bound
by any transfer request: (i) authorized or transmitted by Borrower; or, (ii)
made in Borrower’s name and accepted by Swingline Lender in good faith and in
compliance with these transfer instructions, even if not properly authorized by
Borrower. Borrower further agrees and acknowledges that Swingline Lender may
rely solely on any bank routing number or identifying bank account number or
name provided by Borrower to effect a wire or funds transfer even if the
information provided by Borrower identifies a different bank or account holder
than named by the Borrower. Swingline Lender is not obligated or required in any
way to take any actions to detect errors in information provided by Borrower. If
Swingline Lender takes any actions in an attempt to detect errors in the
transmission or content of transfer or requests or takes any actions in an
attempt to detect unauthorized funds transfer requests, Borrower agrees that no
matter how many times Swingline Lender takes these actions Swingline Lender will
not in any situation be liable for failing to take or correctly perform these
actions in the future and such actions shall not become any part of the transfer

 

22

exhibit10175a.htm

 



 

disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between Swingline Lender and Borrower. Borrower agrees to notify
Swingline Lender of any errors in the transfer of any funds or of any
unauthorized or improperly authorized transfer requests within 14 days after
Swingline Lender’s confirmation to Borrower of such transfer.

Swingline Lender will, in its sole discretion, determine the funds transfer
system and the means by which each transfer will be made. Swingline Lender may
delay or refuse to accept a funds transfer request if the transfer would: (i)
violate the terms of this authorization; (ii) require use of a bank unacceptable
to Swingline Lender or prohibited by any Governmental Authority; (iii) cause
Swingline Lender to violate any Federal Reserve or other regulatory risk control
program or guideline; or (iv) otherwise cause Swingline Lender to violate any
Applicable Law.

Swingline Lender shall not be liable to Borrower or any other parties for (i)
errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s transfers
may be made or information received or transmitted, and no such entity shall be
deemed an agent of the Swingline Lender, (ii) any loss, liability or delay
caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond Swingline Lender’s control,
or (iii) any special, consequential, indirect or punitive damages, whether or
not (a) any claim for these damages is based on tort or contract or (b)
Swingline Lender or Borrower knew or should have known the likelihood of these
damages in any situation. Swingline Lender makes no representations or
warranties other than those expressly made in this Agreement.

(c)           Interest. Swingline Loans shall bear interest at a per annum rate
equal to LIBOR (as such rate is referenced on the date such Swingline Loan is
made) with an Interest Period of 7 Business Days (as designated by the Borrower
in the Notice of Swingline Borrowing) plus one percent (1.0%), or at such other
rate or rates as the Borrower and the Swingline Lender may agree from time to
time in writing. All accrued and unpaid interest on Swingline Loans shall be
payable on the dates and in the manner provided in Section 2.4.

(d)           Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the
minimum amount of $100,000 and integral multiples of $1,000 in excess thereof,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower. Any voluntary prepayment of a Swingline Loan must be in integral
multiples of $1,000 or the aggregate principal amount of all outstanding
Swingline Loans (or such other minimum amounts upon which the Swingline Lender
and the Borrower may agree) and in connection with any such prepayment, the
Borrower must give the Swingline Lender prior notice thereof no later than 10:00
a.m. San Francisco time on the day prior to the date of such prepayment. The
Swingline Loans shall, in addition to this Agreement, be evidenced by the
Swingline Note.

(e)           Repayment and Participations of Swingline Loans. The Borrower
agrees to repay each Swingline Loan within 2 Business Days of demand therefor by
the Swingline Lender and, in any event, within 7 Business Days after the date
such Swingline Loan was made; provided, however, that if such Swingline Loan is
made for the sole purpose of compensating for a deficiency in a requested
Revolving Advance created by a Defaulting Lender, or a Lender shall fail to
purchase an interest in a portion of a Swingline Loan required to be acquired by
such Lender hereunder, then such Swingline Loan (or portion thereof) must be
repaid within 60 Business Days after the date such Swingline Loan was made.
Notwithstanding the foregoing, the Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Swingline Loans
on the Swingline Termination Date (or such earlier date as the Swingline Lender
and the Borrower may agree in writing). In lieu of demanding repayment of any
outstanding Swingline Loan from the Borrower, the Swingline Lender may, on
behalf of the Borrower (which hereby irrevocably directs the Swingline Lender to
act on its behalf), request a borrowing of LIBOR Advances from the Lenders in an
amount equal to the principal balance of such

 

23

exhibit10175a.htm

 



 

Swingline Loan and having an initial Interest Period of one month; provided,
however, if at such time the Borrower is not permitted to borrow LIBOR Advances,
then such borrowing shall be Base Rate Advances. The amount limitations
contained in the second sentence of Section 2.1. shall not apply to any
borrowing of Revolving Advances made pursuant to this subsection. The Swingline
Lender shall give notice to the Agent of any such borrowing of Revolving
Advances not later than 10:00 a.m. San Francisco time at least one Business Day
prior to the proposed date of such borrowing. Each Lender will make available to
the Agent at the Principal Office for the account of the Swingline Lender, in
immediately available funds, the proceeds of the Revolving Advance to be made by
such Lender. The Agent shall pay the proceeds of such Revolving Advances to the
Swingline Lender, which shall apply such proceeds to repay such Swingline Loan.
If the Lenders are prohibited from making Advances required to be made under
this subsection for any reason whatsoever, including without limitation, the
occurrence of any of the Defaults or Events of Default described in Sections
10.1.(e) or (f), each Lender shall purchase from the Swingline Lender, without
recourse or warranty, an undivided interest and participation to the extent of
such Lender’s Commitment Percentage of such Swingline Loan, by directly
purchasing a participation in such Swingline Loan in such amount and paying the
proceeds thereof to the Agent for the account of the Swingline Lender in Dollars
and in immediately available funds. A Lender’s obligation to purchase such a
participation in a Swingline Loan shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever, including without limitation,
(i) any claim of setoff, counterclaim, recoupment, defense or other right which
such Lender or any other Person may have or claim against the Agent, the
Swingline Lender or any other Person whatsoever, (ii) the occurrence or
continuation of a Default or Event of Default (including without limitation, any
of the Defaults or Events of Default described in Sections 10.1.(e) or (f)), or
the termination of any Lender’s Commitment, (iii) the existence (or alleged
existence) of an event or condition which has had or could have a Material
Adverse Effect, (iv) any breach of any Loan Document by the Agent, any Lender or
the Borrower or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. If such amount is not in fact
made available to the Swingline Lender by any Lender, the Swingline Lender shall
be entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof, at the
Federal Funds Rate. If such Lender does not pay such amount forthwith upon the
Swingline Lender’s demand therefor, and until such time as such Lender makes the
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of such unpaid participation
obligation for all purposes of the Loan Documents (other than those provisions
requiring the other Lenders to purchase a participation therein). Further, such
Lender shall be deemed to have assigned any and all payments made of principal
and interest on its Advances, and any other amounts due it hereunder, to the
Swingline Lender to fund Swingline Loans in the amount of the participation in
Swingline Loans that such Lender failed to purchase pursuant to this Section
until such amount has been purchased (as a result of such assignment or
otherwise).

 

Section 2.4.

Rates and Payment of Interest on Advances

(a)           Rates. The Borrower promises to pay to the Agent for the account
of each Lender interest on the unpaid principal amount of each Revolving Advance
made by such Lender for the period from and including the date of the making of
such Revolving Advance to but excluding the date such Revolving Advance shall be
paid in full, at the following per annum rates:

(i)           during such periods as such Revolving Advance is a Base Rate
Advance, at the Base Rate (as in effect from time to time); and

(ii)          during such periods as such Revolving Advance is a LIBOR Advance,
at LIBOR for such Revolving Advance for the Interest Period therefore, plus the
Applicable LIBOR Margin Rate. Each change in the Applicable LIBOR Margin shall
become effective as of the first day of the quarter in which such Compliance
Certificate required to be delivered pursuant to Section 8.3

 

24

exhibit10175a.htm

 



 

is due. By way of illustration, for a Compliance Certificate delivered on August
15, relating to the quarter ending June 30, the applicable LIBOR Margin based on
the Leverage Ratio set forth in said Compliance Certificate shall become
effective on July 1. Prior to the delivery of the Compliance Certificate, and
any resulting change in the Applicable LIBOR Margin, Borrower shall continue to
pay interest based on the Applicable LIBOR Margin in effect in the immediately
preceding quarter (or as specified in the proviso in the definition of
Applicable LIBOR Margin, if Borrower fails to deliver the Compliance Certificate
prior to the expiration of the ten-day cure period specified therein), and any
overpayment or underpayment of interest shall be reconciled on the first
interest payment date following delivery of such Compliance Certificate.

Notwithstanding the foregoing, while any Event of Default shall exist, the
Borrower shall, upon and after the Agent’s demand, pay to the Agent for the
account of each Lender interest at the Default Rate on the outstanding principal
amount of any Advance made by such Lender, on all Reimbursement Obligations and
on any other amount payable by the Borrower hereunder or under the Notes held by
such Lender to or for the account of such Lender (including without limitation,
accrued but unpaid interest to the extent permitted under Applicable Law).

(b)           Payment of Interest. All accrued and unpaid interest on the
outstanding principal amount of each Advance shall be payable (i) monthly in
arrears on the first day of each month, commencing with the first full calendar
month occurring after the Effective Date and (ii) on any date on which the
principal balance of such Advance is due and payable in full (whether at
maturity, due to acceleration or otherwise). Interest payable at the Default
Rate shall be payable from time to time on demand. All determinations by the
Agent of an interest rate hereunder shall be conclusive and binding on the
Lenders and the Borrower for all purposes, absent manifest error.

 

Section 2.5.

Number of Interest Periods.

Notwithstanding anything to the contrary contained in this Agreement, there may
be no more than 8 different Interest Periods outstanding at the same time.

 

Section 2.6.

Repayment of Advances.

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Advances on the Termination Date.

 

Section 2.7.

Prepayments.

(a)           Optional. Subject to Section 4.4., the Borrower may prepay any
Advance at any time without premium or penalty. The Borrower shall give the
Agent at least 3 Business Days prior notice of the prepayment of any Advance.
Each voluntary prepayment of Revolving Advances shall be in an aggregate minimum
amount of $100,000 and integral multiples of $1,000 in excess thereof.

(b)           Mandatory. If at any time the aggregate principal amount of all
outstanding Advances, together with the aggregate amount of all Letter of Credit
Liabilities, exceeds the aggregate amount of the Commitments, the Borrower shall
no later than 2 days following the Agent’s demand, pay to the Agent for the
account of the Lenders, the amount of such excess.

All payments under this subsection (b) shall be applied to pay all amounts of
excess principal outstanding on the applicable Advances and any applicable
Reimbursement Obligations in accordance with Section 3.2., and the remainder, if
any, shall be paid to the Borrower or whomever else may be legally entitled to
such remainder.

 

25

exhibit10175a.htm

 



 

 

 

Section 2.8.

Late Charges.

So long as the Default Rate is not payable with respect to the Obligations as
provided in Section 2.4, if any payment required under this Agreement is not
paid within 15 days after it becomes due and payable, the Borrower shall pay a
late charge for late payment to compensate the Lenders for the loss of use of
funds and for the expenses of handling the delinquent payment, in an amount
equal to three percent (3.0%) of such delinquent payment. Such late charge shall
be paid in any event not later than the due date of the next subsequent
installment of principal and/or interest. In the event the maturity of the
Obligations hereunder occurs or is accelerated pursuant to Section 10.2., this
Section shall apply only to payments overdue prior to the time of such
acceleration. This Section shall not be deemed to be a waiver of the Lenders’
right to accelerate payment of any of the Obligations as permitted under the
terms of this Agreement.

 

Section 2.9.

Provisions Applicable to LIBOR Advances; Limitation on Base Rate
Advances.           

(a)           Continuation of LIBOR Advances. Subject to the other terms and
conditions of this Agreement, including without limitation, the immediately
following subsection (c), the Borrower may on any Business Day, with respect to
any LIBOR Advance, elect to maintain such LIBOR Advance or any portion thereof
as a LIBOR Advance by selecting a new Interest Period for such LIBOR Advance.
Each new Interest Period selected under this Section shall commence on the last
day of the immediately preceding Interest Period. Each selection of a new
Interest Period shall be made by the Borrower giving to the Agent a Notice of
Continuation not later than 10:00 a.m. San Francisco time on the third Business
Day prior to the date of any such Continuation. Such notice by the Borrower of a
Continuation shall be in the form of a Notice of Continuation, specifying
(i) the proposed date of such Continuation, (ii) the LIBOR Advance and portion
thereof subject to such Continuation and (iii) the duration of the selected
Interest Period, all of which shall be specified in such manner as is necessary
to comply with all limitations on Advances outstanding hereunder. Each
Continuation of LIBOR Advances shall be in an aggregate minimum amount of
$100,000 and integral multiples of $1,000 in excess thereof. Promptly after
receipt of a Notice of Continuation, the Agent shall notify each Lender of the
proposed Continuation. If the Borrower shall fail to select in a timely manner a
new Interest Period for any LIBOR Advance in accordance with this Section, such
Advance will automatically, on the last day of the current Interest Period
therefor, Continue as a LIBOR Advance having an Interest Period of one month.

(b)           Conversion of LIBOR Advances. Subject to the other terms and
conditions of this Agreement, including without limitation, the immediately
following subsection (c), the Borrower may on any Business Day, upon the
Borrower’s giving of a Notice of Conversion to the Agent, Convert all or a
portion of an Advance of one Type into an Advance of another Type. Any
Conversion of a LIBOR Advance into a Base Rate Advance shall be made on, and
only on, the last day of an Interest Period for such LIBOR Advance. Each such
Notice of Conversion shall be given not later than 10:00 a.m. San Francisco time
one Business Day prior to the date of any proposed Conversion into Base Rate
Advances and three Business Days prior to the date of any proposed Conversion
into LIBOR Advances. Promptly after receipt of a Notice of Conversion, the Agent
shall notify each Lender of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be in the form of a Notice of
Conversion specifying (a) the requested date of such Conversion, (b) the Type of
Advance to be Converted, (c) the portion of such Type of Advance to be
Converted, (d) the Type of Advance such Advance is to be Converted into and
(e) if such Conversion is into a LIBOR Advance, the requested duration of the
Interest Period of such Advance. Each Conversion of Base Rate Advances into
LIBOR Advances shall be in an aggregate minimum amount of $100,000 and integral
multiples of $1,000 in excess thereof.

 

26

exhibit10175a.htm

 



 

 

(c)           Conditions to Conversion and Continuation. The effectiveness of
(i) the Continuation of a LIBOR Advance and (ii) the conversion of a Base Rate
Advance into a LIBOR Advance, is subject to the condition that:

(x)           none of the following exists as of the date of such Continuation
or Conversion and none would exist immediately after giving effect thereto:
(A) any Default under subsection (a), (b)(i), (e) or (f) of Section 10.1.,
(B) any other Default as to which the Agent has given the Borrower notice and
(C) an Event of Default; and

(y)           such Continuation or Conversion is not otherwise prohibited under
this Agreement.

(d)           Limitation on Interest Period Duration During Default.
Notwithstanding anything to the contrary contained in this Agreement, no LIBOR
Advance that may otherwise be made hereunder shall have an Interest Period
longer than one month if any Default exists.

(e)           Limitation on Base Rate Advances. Notwithstanding anything to the
contrary contained in this Agreement, the Borrower may only request Base Rate
Advances, or Convert LIBOR Advances into Base Rate Advances, under the following
circumstances:

(i)           if the Borrower has requested a borrowing of LIBOR Advances having
an Interest Period of less than one month and at least one Lender did not
consent to such Interest Period, then the Borrower may request that such
borrowing of Advances be Base Rate Advances; provided, however, that the
Borrower shall repay such Base Rate Advances in full no later than 7 calendar
days after such Advances have been made; and

(ii)          if the obligation of any Lender to make LIBOR Advances or to
Continue, or to Convert Base Rate Advances into, LIBOR Advances shall be
suspended pursuant to Section 4.2. or Section 4.3., then Borrower may borrow
Base Rate Advances as provided in Section 4.5.

 

Section 2.10.

Notes.

The Revolving Advances made by each Lender shall, in addition to this Agreement,
also be evidenced by a promissory note of the Borrower substantially in the form
of Exhibit B (each a “Revolving Note”), payable to the order of such Lender in a
principal amount equal to the amount of its Commitment as originally in effect
and otherwise duly completed.

 

Section 2.11.

Voluntary Reductions of the Commitment.

The Borrower may terminate or reduce the unused amount of the Commitments (for
which purpose use of the Commitments shall be deemed to include the aggregate
amount of Letter of Credit Liabilities and Swingline Loans) at any time and from
time to time without penalty or premium upon not less than 5 Business Days prior
notice to the Agent of each such reduction or termination, which notice shall
specify the effective date thereof and, in the case of a reduction, the amount
of such reduction (which shall not be less than $5,000,000 and integral
multiples of $1,000,000 in excess of that amount in the aggregate) and shall be
effective only upon receipt by the Agent; provided however, in no event may
Borrower reduce the Commitments to an aggregate amount of less than $100,000,000
unless the Borrower is terminating the Commitments in full. Promptly after
receipt of any such notice the Agent shall notify each Lender of the proposed
termination or Commitment reduction. The Commitments, once reduced or terminated
pursuant to this Section, may not be increased or reinstated. The Borrower shall
pay all interest and fees, on the Advances accrued to the date of such reduction
or termination of the

 

27

exhibit10175a.htm

 



 

Commitments to the Agent for the account of the Lenders, including but not
limited to any applicable compensation due to each Lender in accordance with
Section 4.4. of this Agreement.

 

 

Section 2.12.

Increase in Commitments.

The Borrower shall have the right to request increases in the aggregate amount
of the Commitments by providing written notice to the Agent at least fifteen
(15) days, prior to the initial Termination Date; provided, however, that after
giving effect to any such increases the aggregate amount of the Commitments
shall not exceed $700,000,000. Each such increase in the Commitments must be an
aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000 in
excess thereof. The Agent shall promptly notify each Lender of any such request.
No Lender shall be obligated in any way whatsoever to increase its Commitment.
In the event any Lender notifies Agent that it will not increase its Commitment,
Agent will give Borrower notice thereof within five (5) Business Days after
receipt of such notification from such Lender. If a new Lender becomes a party
to this Agreement, or if any existing Lender agrees to increase its Commitment,
such Lender shall on the date it becomes a Lender hereunder (or in the case of
an existing Lender, increases its Commitment) (and as a condition thereto)
purchase from the other Lenders its Commitment Percentage (determined with
respect to the Lenders’ relative Commitments and after giving effect to the
increase of Commitments) of any outstanding Loans, by making available to the
Agent for the account of such other Lenders, in same day funds, an amount equal
to the sum of (A) the portion of the outstanding principal amount of such Loans
to be purchased by such Lender plus (B) interest accrued and unpaid to and as of
such date on such portion of the outstanding principal amount of such Loans. The
Borrower shall pay to the Lenders amounts payable, if any, to such Lenders under
Section 4.4. as a result of the prepayment of any such Loans. No increase of the
Commitments may be effected under this Section (x) unless no Default or Event of
Default is in existence on the effective date of such increase, (y) unless the
Borrower can demonstrate to the reasonable satisfaction of the Agent that, after
giving effect to such increase, the Borrower will be in compliance with Section
9.1. and (z) if any representation or warranty made or deemed made by the
Borrower, any other Loan Party or the Parent, in any Loan Document to which such
Person is a party is not (or would not be) materially true or correct on the
effective date of such increase except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted hereunder. In connection with any increase in the
aggregate amount of the Commitments pursuant to this Section (a) any Lender
becoming a party hereto shall execute such documents and agreements as the Agent
may reasonably request, and (b) the Agent shall make appropriate arrangements so
that the Borrower executes and delivers (which the Borrower agrees to do) a new
or replacement Note, as appropriate, in favor of each new Lender, and any
existing Lender increasing its Commitment, in the amount of such Lender’s
Commitment at the time of the effectiveness of the applicable increase in the
aggregate amount of Commitments.

 

Section 2.13.

Extension of Termination Date.

The Borrower may request that the Agent and the Lenders extend the current
Termination Date by up to three (3) periods of one (1) year each by executing
and delivering to the Agent at least ninety (90) days but not more than one
hundred eighty (180) days prior to the then-current Termination Date, a written
request for such extension. The Agent shall forward to each Lender a copy of
such request delivered to the Agent promptly upon receipt thereof. Subject to
satisfaction of the following conditions, the Termination Date shall be extended
for such one-year period: (a) immediately prior to such extension and
immediately after giving effect thereto, no Default or Event of Default shall or
would

 

28

exhibit10175a.htm

 



 

exist and (b) the Borrower shall have paid the Fees payable under
Section 3.5.(c). The Termination Date may be extended only three (3) times
pursuant to this subsection.

 

Section 2.14.

Expiration or Maturity Date of Letters of Credit Past Termination Date.

If on the date the Commitments are terminated (whether voluntarily, by reason of
the occurrence of an Event of Default or otherwise), there are any Letters of
Credit outstanding hereunder, the Borrower shall, on such date, either (a) pay
to the Agent an amount of money equal to the Stated Amount of such Letter(s) of
Credit to be held by the Agent in an interest bearing account as cash collateral
for the Letter of Credit Liabilities relating to such Letter(s) of Credit or (b)
deliver to the Agent one or more letters of credit, each to be in form and
substance, and issued by financial institutions, reasonably satisfactory to the
Agent, having an aggregate stated amount at least equal to the Stated Amount of
all such Letters of Credit less any amounts paid to the Agent to be held as cash
collateral under the immediately preceding clause (a). If a drawing pursuant to
any such Letter of Credit occurs on or prior to the expiration date of such
Letter of Credit, the Borrower authorizes the Agent to use the monies paid to
the Agent as cash collateral to make payment to the beneficiary with respect to
such drawing or the payee with respect to such presentment. If no drawing occurs
on or prior to the expiration date of such Letter of Credit, the Agent shall pay
to the Borrower (or to whomever else may be legally entitled thereto) the monies
paid to the Agent to be held as cash collateral with respect to such outstanding
Letter of Credit, together with all interest accrued thereon, on or before the
date 5 days after the expiration date of such Letter of Credit.

 

Section 2.15.

Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make any Advance, and the Agent shall not be
required to issue a Letter of Credit, if immediately after the making of such
Advance or issuance of such Letter of Credit the aggregate principal amount of
all outstanding Advances together with the aggregate amount of all Letter of
Credit Liabilities would exceed the aggregate amount of the Commitments.

 

Section 2.16.

Authorized Representatives.

Agent is authorized to rely upon the continuing authority of the persons,
officers, signatories or agents hereafter designated (“Authorized
Representatives”) to bind Borrower with respect to all matters pertaining to
establishment of the Loan and the Loan Documents including, but not limited to,
requests for Revolving Advances, Swingline Loans and Letters of Credit and the
selection of interest rates. Such authorization may be changed only upon written
notice to Agent accompanied by evidence, reasonably satisfactory to Agent, of
the authority of the person giving such notice. The present Authorized
Representatives are listed on Schedule 2.16.

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS.

 

Section 3.1.

Payments.

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement, the
Notes or any other Loan Document shall be made in Dollars, in immediately
available funds, without setoff, deduction or counterclaim, to the Agent at the
Principal Office, not later than 11:00 a.m. San Francisco time on the date on
which such payment shall become due (each such payment made after such time on
such due date to be deemed to have been made on the next succeeding Business
Day). Subject to Section 10.6., the Borrower shall, at the time of making each
payment under this Agreement or any other Loan Document, specify to the Agent
the amounts payable by the Borrower hereunder to which such payment is to be
applied. Each payment received by the Agent for the account of a Lender under
this Agreement or any Note shall be

 

29

exhibit10175a.htm

 



 

paid to such Lender by wire transfer of immediately available funds in
accordance with the wiring instructions provided by such Lender to the Agent
from time to time, for the account of such Lender at the applicable Lending
Office of such Lender. In the event the Agent fails to pay such amounts to such
Lender within one Business Day of receipt of such amounts, the Agent shall pay
interest on such amount at a rate per annum equal to the Federal Funds Rate from
time to time in effect. If the due date of any payment under this Agreement or
any other Loan Document would otherwise fall on a day which is not a Business
Day such date shall be extended to the next succeeding Business Day and interest
shall continue to accrue at the rate, if any, applicable to such payment for the
period of such extension.

 

Section 3.2.

Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from Lenders
under Section 2.1. shall be made from the Lenders, each payment of the fees
under Sections 3.5.(b) and (d) and the first sentence of Section 3.5(c) shall be
made for the account of the Lenders, and each termination or reduction of the
amount of the Commitments under Section 2.11. shall be applied to the respective
Commitments of the Lenders, pro rata according to the amounts of their
respective Commitments; (b) each payment or prepayment of principal of Revolving
Advances by the Borrower shall be made for the account of the Lenders pro rata
in accordance with the respective unpaid principal amounts of the Revolving
Advances held by them, provided that if immediately prior to giving effect to
any such payment in respect of any Revolving Advances the outstanding principal
amount of the Revolving Advances shall not be held by the Lenders pro rata in
accordance with their respective Commitments in effect at the time such
Revolving Advances were made, then such payment shall be applied to the
Revolving Advances in such manner as shall result, as nearly as is practicable,
in the outstanding principal amount of the Revolving Advances being held by the
Lenders pro rata in accordance with their respective Commitments; (c) each
payment of interest on Revolving Advances by the Borrower shall be made for the
account of the Lenders pro rata in accordance with the amounts of interest on
such Revolving Advances then due and payable to the respective Lenders; and (d)
the Conversion and Continuation of Revolving Advances of a particular Type
(other than Conversions provided for by Section 4.5.) shall be made pro rata
among the Lenders according to the amounts of their respective Revolving
Advances and the then current Interest Period for each Lender’s portion of each
Revolving Advance of such Type shall be coterminous; (e) the Lenders’
participation in, and payment obligations in respect of, Swingline Loans under
Section 2.3., shall be in accordance with their respective Commitment
Percentages; and (f) the Lenders’ participation in, and payment obligations in
respect of, Letters of Credit under Section 2.2., shall be pro rata in
accordance with their respective Commitment Percentages. All payments of
principal, interest, fees and other amounts in respect of the Swingline Loans
shall be for the account of the Swingline Lender only (except to the extent any
Lender shall have acquired a participating interest in any such Swingline Loan
pursuant to Section 2.3.(e)).

 

Section 3.3.

Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any
Advance under this Agreement or shall obtain payment on any other Obligation
owing by the Borrower or any other Loan Party through the exercise of any right
of set-off, banker’s lien or counterclaim or similar right or otherwise or
through voluntary prepayments directly to a Lender or other payments made by the
Borrower or any other Loan Party to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders in
accordance with Section 3.2. or Section 10.6., such Lender shall promptly
purchase from such other Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the Advances made by the other
Lenders or other Obligations owed to such other Lenders in such amounts, and
make such other adjustments from time to time as shall be equitable, to the end
that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may actually be incurred by such Lender in obtaining
or preserving such benefit) in accordance with the requirements of Section 3.2.
or Section 10.6., as applicable. To such end,

 

30

exhibit10175a.htm

 



 

all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Advances or other Obligations owed to
such other Lenders may, subject to the limitations of Section 12.3., exercise
all rights of set-off, banker’s lien, counterclaim or similar rights with the
respect to such participation as fully as if such Lender were a direct holder of
Advances in the amount of such participation. Nothing contained herein shall
require any Lender to exercise any such right or shall affect the right of any
Lender to exercise and retain the benefits of exercising, any such right with
respect to any other indebtedness or obligation of the Borrower.

 

Section 3.4.

Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make an
Advance or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make an Advance or to perform
any other obligation to be made or performed by it hereunder shall not relieve
the obligation of any other Lender to make any Advance or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.

Fees.

(a)           Closing Fees. On the Effective Date, the Borrower agrees to pay to
the Agent and each Lender all loan fees as have been agreed to in writing by the
Borrower and the Agent or each Lender, as applicable.

(b)           Facility Fee. Borrower agrees to pay to the Agent, for the benefit
of the Lenders, a Facility Fee for each calendar quarter, or portion thereof,
during which any of the Commitments are in effect, during the period commencing
on the date hereof and continuing to the Termination Date equal to the average
daily Commitments during such quarter times one-tenth of one percent (0.10%)
(i.e. ten (10) basis points) per annum. Such Facility Fee shall be payable
quarterly in arrears, on the first day of January, April, July and October;
provided however, the final Facility Fee shall be due and payable on the
Termination Date. Borrower acknowledges that the Facility Fee payable hereunder
is a bona fide commitment fee and is intended as reasonable compensation to
Lenders for committing to make funds available to Borrower as described herein
and for no other purposes.

(c)            Letter of Credit Fees. The Borrower agrees to pay to the Agent
for the account of each Lender a letter of credit fee at a rate per annum equal
to one percent (1.0%) of the daily average Stated Amount of each Letter of
Credit for the period from and including the date of issuance of such Letter of
Credit (x) to and including the date such Letter of Credit expires or is
terminated or (y) to but excluding the date such Letter of Credit is drawn in
full; provided, however, in no event shall the aggregate amount of such fee in
respect of any Letter of Credit be less than $1,000. Such fee shall be
nonrefundable and payable in arrears (i) quarterly on the first day of January,
April, July and October, (ii) on the Termination Date, (iii) on the date the
Commitments are terminated or reduced to zero and (iv) thereafter from time to
time on demand of the Agent. The Borrower shall pay directly to the Agent from
time to time on demand all commissions, charges, costs and expenses in the
amounts customarily charged by the Agent from time to time in like circumstances
with respect to the issuance of each Letter of Credit, drawings, amendments and
other transactions relating thereto.

(d)            Extension Fee. If, pursuant to Section 2.13., the Borrower
exercises its right to extend the Termination Date, the Borrower agrees to pay
to the Agent for the account of each Lender an extension fee equal to fifteen
one-hundredths of one percent (0.15%) (i.e. fifteen (15) basis points) of the
amount of such Lender’s Commitment on the Termination Date being extended. Such
fee shall be paid to the Agent prior to, and as a condition to, each such
extension.

 

31

exhibit10175a.htm

 



 

 

(e)           Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Agent as may be agreed to in writing from
time to time.

 

Section 3.6.

Computations.

Unless otherwise expressly set forth herein, any accrued interest on any
Advance, any Fees or other Obligations due hereunder shall be computed on the
basis of a year of 360 days and the actual number of days elapsed; provided,
however, fees in respect of Letters of Credit shall be computed on the basis of
a year of 365 or 366 days, as the case may be, and the actual number of days
elapsed.

 

Section 3.7.

Usury.

In no event shall the amount of interest due or payable on the Advances or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or received by any Lender, then such
excess sum shall be credited as a payment of principal, unless the Borrower
shall notify the respective Lender in writing that the Borrower elects to have
such excess sum returned to it forthwith. It is the express intent of the
parties hereto that the Borrower not pay and the Lenders not receive, directly
or indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Borrower under Applicable Law. The parties hereto hereby
agree and stipulate that the only charge imposed upon the Borrower for the use
of money in connection with this Agreement is and shall be the interest
specifically described in Section 2.4.(a)(i) and (ii) and with respect to
Swingline Loans, in Section 2.3(c). Notwithstanding the foregoing, the parties
hereto further agree and stipulate that all agency fees, syndication fees,
facility fees, letter of credit fees, underwriting fees, default charges, late
charges, funding or “breakage” charges, increased cost charges, attorneys’ fees
and reimbursement for costs and expenses paid by the Agent or any Lender to
third parties or for damages incurred by the Agent or any Lender, are charges
made to compensate the Agent or any such Lender for underwriting or
administrative services and costs or losses performed or incurred, and to be
performed or incurred, by the Agent and the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money. All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.

 

Section 3.8.

Defaulting Lenders.

If for any reason any Lender (a “Defaulting Lender”) shall fail or refuse to
perform any of its obligations under this Agreement or any other Loan Document
to which it is a party within the time period specified for performance of such
obligation or, if no time period is specified, if such failure or refusal
continues for a period of 5 Business Days after notice from the Agent, then, in
addition to the rights and remedies that may be available to the Agent or the
Borrower under this Agreement or Applicable Law, such Defaulting Lender’s right
to participate in the administration of the Advances, this Agreement and the
other Loan Documents, including without limitation, any right to vote in respect
of, to consent to or to direct any action or inaction of the Agent or to be
taken into account in the calculation of Requisite Lenders, shall be suspended
during the pendency of such failure or refusal. If for any reason a Lender fails
to make timely payment to the Agent of any amount required to be paid to the
Agent hereunder (without giving effect to any notice or cure periods), in
addition to other rights and remedies which the Agent or the Borrower may have
under the immediately preceding provisions or otherwise, the Agent shall be
entitled (i) to collect interest from such Defaulting Lender on such delinquent
payment for the period from the date on which the payment was due until the date
on which the payment is made at the Federal Funds Rate, (ii) to withhold or
setoff and to apply in satisfaction of the defaulted payment and any related
interest, any amounts otherwise payable to such Defaulting Lender under this
Agreement or any other Loan Document and (iii) to bring an action or suit
against such Defaulting Lender in a court of competent jurisdiction to recover
the defaulted amount and any related interest. The Agent shall give the Borrower
prompt notice of the failure of any Lender to make available to the Agent the
proceeds of any

 

32

exhibit10175a.htm

 



 

Advance required to be made available by such Lender. Any amounts received by
the Agent in respect of a Defaulting Lender’s Advances shall not be paid to such
Defaulting Lender and shall be held by the Agent and, except as otherwise
provided in this Section 3.8, paid to such Defaulting Lender upon the Defaulting
Lender’s curing of its default.

 

Section 3.9.

Taxes.

(a)           Taxes Generally. All payments by the Borrower of principal of, and
interest on, the Advances and all other Obligations shall be made free and clear
of and without deduction for any present or future excise, stamp or other taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) that would
not be imposed but for a connection between the Agent or a Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), (iii)  any taxes imposed on or
measured by any Lender’s assets, net income, receipts or branch profits and
(iv) any taxes arising after the Agreement Date solely as a result of or
attributable to a Lender changing its designated Lending Office after the date
such Lender becomes a party hereto (such non-excluded items being collectively
called “Taxes”). If any withholding or deduction from any payment to be made by
the Borrower hereunder is required in respect of any Taxes pursuant to any
Applicable Law, then the Borrower will:

(i)           pay directly to the relevant Governmental Authority the full
amount required to be so withheld or deducted;

(ii)          promptly forward to the Agent an official receipt or other
documentation satisfactory to the Agent evidencing such payment to such
Governmental Authority; and

(iii)         pay to the Agent for its account or the account of the applicable
Lender, as the case may be, such additional amount or amounts as is necessary to
ensure that the net amount actually received by the Agent or such Lender will
equal the full amount that the Agent or such Lender would have received had no
such withholding or deduction been required.

(b)           Tax Indemnification. If the Borrower fails to pay any Taxes when
due to the appropriate Governmental Authority or fails to remit to the Agent,
for its account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.

(c)           Tax Forms. Prior to the date that any Lender or Participant
organized under the laws of a jurisdiction outside the United States of America
becomes a party hereto, such Person shall deliver to the Borrower and the Agent
such certificates, documents or other evidence, as required by the Internal
Revenue Code or Treasury Regulations issued pursuant thereto (including Internal
Revenue Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor
forms), properly completed, currently effective and duly executed by such Lender
or Participant establishing that payments to it hereunder and under the Notes
are (i) not subject to United States Federal backup withholding tax and (ii) not
subject to United States Federal withholding tax under the Code. Each such
Lender or Participant shall (x) deliver further copies of such forms or other
appropriate certifications on or before the date that any such forms expire or
become obsolete and after the occurrence of any event requiring a change in the
most recent form delivered to the Borrower and (y) obtain such extensions of the
time for filing, and renew such forms and certifications thereof, as may be
reasonably requested by the Borrower or the

 

33

exhibit10175a.htm

 



 

Agent. The Borrower shall not be required to pay any amount pursuant to last
sentence of subsection (a) above to any Lender or Participant that is organized
under the laws of a jurisdiction outside of the United States of America or the
Agent, if it is organized under the laws of a jurisdiction outside of the United
States of America, if such Lender, Participant or the Agent, as applicable,
fails to comply with the requirements of this subsection. If any such Lender or
Participant fails to deliver the above forms or other documentation, then the
Agent may withhold from such payment to such Lender such amounts as are required
by the Code. If any Governmental Authority asserts that the Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Agent therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to the Agent under this
Section, and costs and expenses (including all fees and disbursements of any law
firm or other external counsel and the allocated cost of internal legal services
and all disbursements of internal counsel) of the Agent. The obligation of the
Lenders under this Section shall survive the termination of the Commitments,
repayment of all Obligations and the resignation or replacement of the Agent.

ARTICLE IV. YIELD PROTECTION, ETC.

 

Section 4.1.

Additional Costs; Capital Adequacy.

(a)           Additional Costs. The Borrower shall promptly pay to the Agent for
the account of a Lender from time to time such amounts as such Lender may
reasonably determine to be necessary to compensate such Lender for any costs
incurred by such Lender that it reasonably determines are attributable to its
making or maintaining of any LIBOR Advances or its obligation to make any LIBOR
Advances hereunder, any reduction in any amount receivable by such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Advances or such obligation or the maintenance by such Lender of capital
in respect of its LIBOR Advances or its Commitment (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change that: (i) changes the basis of taxation of
any amounts payable to such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Advances or its Commitment (other than
taxes imposed on or measured by the overall net income of such Lender or of its
Lending Office for any of such LIBOR Advances by the jurisdiction in which such
Lender has its principal office or such Lending Office), or (ii) imposes or
modifies any reserve, special deposit or similar requirements (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve System
or other similar reserve requirement applicable to any other category of
liabilities or category of extensions of credit or other assets by reference to
which the interest rate on LIBOR Advances is determined) relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities of, or other credit extended by, or any other acquisition of funds
by such Lender (or its parent corporation), or any commitment of such Lender
(including, without limitation, the Commitment of such Lender hereunder) or
(iii) has or would have the effect of reducing the rate of return on capital of
such Lender to a level below that which such Lender could have achieved but for
such Regulatory Change (taking into consideration such Lender’s policies with
respect to capital adequacy).

(b)           Lender’s Suspension of LIBOR Advances. Without limiting the effect
of the provisions of the immediately preceding subsection (a), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Advances is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Advances or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert Base Rate Advances
into, LIBOR Advances hereunder shall be

 

34

exhibit10175a.htm

 



 

suspended until such Regulatory Change ceases to be in effect (in which case the
provision of Section 4.5. shall apply).

(c)           Additional Costs in Respect of Letters of Credit. Without limiting
the obligations of the Borrower under the preceding subsections of this Section
(but without duplication), if as a result of any Regulatory Change or any
risk-based capital guideline or other requirement heretofore or hereafter issued
by any Governmental Authority there shall be imposed, modified or deemed
applicable any tax, reserve, special deposit, capital adequacy or similar
requirement against or with respect to or measured by reference to Letters of
Credit and the result shall be to increase the cost to the Agent of issuing (or
any Lender of purchasing participations in) or maintaining its obligation
hereunder to issue (or purchase participations in) any Letter of Credit or
reduce any amount receivable by the Agent or any Lender hereunder in respect of
any Letter of Credit, then, upon demand by the Agent or such Lender, the
Borrower shall pay immediately to the Agent for its account or the account of
such Lender, as applicable, from time to time as specified by the Agent or a
Lender, such additional amounts as shall be sufficient to compensate the Agent
or such Lender for such increased costs or reductions in amount.

(d)           Notification and Determination of Additional Costs. Each of the
Agent and each Lender, as the case may be, agrees to notify the Borrower of any
event occurring after the Agreement Date entitling the Agent or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that if the Agent or a Lender shall fail to
give such notice within 45 days after it obtains actual knowledge of such event,
then the Agent or such Lender, as the case may be, shall only be entitled to
compensation under any of the preceding subsections for compensable amounts
attributable to such event arising following the date the Agent or such Lender,
as the case may be, obtains actual knowledge of such event. The Agent and each
Lender, as the case may be, agrees to furnish to the Borrower (and in the case
of a Lender to the Agent as well) a certificate setting forth the basis and
amount of each request for compensation under this Section. Determinations by
the Agent or such Lender, as the case may be, of the effect of any Regulatory
Change shall be conclusive, provided that such determinations are made on a
reasonable basis and in good faith.

 

Section 4.2.

Suspension of LIBOR Advances.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

(a)           the Agent reasonably determines (which determination shall be
conclusive) that quotations of interest rates for the relevant deposits referred
to in the definition of LIBOR are not being provided in the relevant amounts or
for the relevant maturities for purposes of determining rates of interest for
LIBOR Advances as provided herein or is otherwise unable to determine LIBOR, or

(b)           the Agent reasonably determines (which determination shall be
conclusive) that the relevant rates of interest referred to in the definition of
LIBOR upon the basis of which the rate of interest for LIBOR Advances for such
Interest Period is to be determined are not likely to adequately cover the cost
to any Lender of making or maintaining LIBOR Advances for such Interest Period;

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Advances, Continue LIBOR
Advances or Convert Advances into LIBOR Advances and the Borrower shall, on the
last day of each current Interest Period for each outstanding LIBOR Advance,
either prepay such Advance or Convert such Advance into a Base Rate Advance.

 

Section 4.3.

Illegality.

 

35

exhibit10175a.htm

 



 

 

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR
Advances hereunder, then such Lender shall promptly notify the Borrower thereof
(with a copy of such notice to the Agent) and such Lender’s obligation to make
or Continue, or to Convert Revolving Advances of any other Type into, LIBOR
Advances shall be suspended until such time as such Lender may again make and
maintain LIBOR Advances (in which case the provisions of Section 4.5. shall be
applicable).

 

Section 4.4.

Compensation.

The Borrower shall pay to the Agent for account of each Lender, upon the request
of such Lender through the Agent, such amount or amounts as shall be sufficient
to compensate such Lender for any loss, cost or expense that such Lender
reasonably determines is attributable to:

(a)           any payment or prepayment (whether mandatory or optional) of a
LIBOR Advance or Conversion of a LIBOR Advance, made by such Lender for any
reason (including, without limitation, acceleration) on a date other than the
last day of the Interest Period for such Advance; or

(b)           any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 5.2. to be satisfied) to borrow a LIBOR Advance from such Lender on
the date for such borrowing, or to Convert a Base Rate Advance into a LIBOR
Advance or Continue a LIBOR Advance on the requested date of such Conversion or
Continuation.

Not in limitation of the foregoing, such compensation shall include, without
limitation; in the case of a LIBOR Advance, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR
Advance for the remainder of the Interest Period at the rate applicable to such
LIBOR Advance, less (B) the amount of interest that would accrue on the same
LIBOR Advance for the same period if LIBOR were set on the date on which such
LIBOR Advance was repaid, prepaid or Converted or the date on which the Borrower
failed to borrow, Convert or Continue such LIBOR Advance, as applicable,
calculating present value by using as a discount rate LIBOR quoted on such date.
Upon Borrower’s request (made through the Agent), any Lender seeking
compensation under this Section shall provide the Borrower with a statement
setting forth the basis for requesting such compensation and the method for
determining the amount thereof. Any such statement shall be conclusive absent
manifest error.

 

Section 4.5.

Treatment of Affected Advances.

If the obligation of any Lender to make LIBOR Advances or to Continue, or to
Convert Base Rate Advances into, LIBOR Advances shall be suspended pursuant to
Section 4.2. or Section 4.3. then such Lender’s LIBOR Advances shall be
automatically Converted into Base Rate Advances on the last day(s) of the then
current Interest Period(s) for LIBOR Advances (or, in the case of a Conversion
required by Section 4.2. on such earlier date as such Lender may specify to the
Borrower with a copy to the Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 4.1.,
Section 4.2. or 4.3. that gave rise to such Conversion no longer exist:

(a)           to the extent that such Lender’s LIBOR Advances have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Advances shall be applied instead to its Base
Rate Advances; and

(b)           all Revolving Advances that would otherwise be made or Continued
by such Lender as LIBOR Advances shall be made or Continued instead as Base Rate
Advances, and all Base Rate

 

36

exhibit10175a.htm

 



 

Advances of such Lender that would otherwise be Converted into LIBOR Advances
shall remain as Base Rate Advances.

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1. or 4.3. that gave rise to the Conversion
of such Lender’s LIBOR Advances pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Advances made by other Lenders are outstanding, then such
Lender’s Base Rate Advances shall be automatically Converted, on the first
day(s) of the next succeeding Interest Period(s) for such outstanding LIBOR
Advances, to the extent necessary so that, after giving effect thereto, all
Advances held by the Lenders holding LIBOR Advances and by such Lender are held
pro rata (as to principal amounts, Types and Interest Periods) in accordance
with their respective Commitments.

 

Section 4.6.

Affected Lenders.

If (a) a Lender (other than the Lender then acting as the Agent) requests
compensation pursuant to Section 3.9. or 4.1., and the Requisite Lenders are not
also doing the same, or (b) the obligation of any Lender (other than the Lender
then acting as the Agent) to make LIBOR Advances that are Revolving Advances or
to Continue, or to Convert Base Rate Advances into, LIBOR Advances that are
Revolving Advances shall be suspended pursuant to Section 4.1.(b) or 4.2. but
the obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrower may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Commitments to
an Eligible Assignee subject to and in accordance with the provisions of
Section 12.5.(c) for a purchase price equal to the aggregate principal balance
of Advances then owing to the Affected Lender plus any accrued but unpaid
interest thereon and accrued but unpaid fees owing to the Affected Lender. Each
of the Agent and the Affected Lender shall reasonably cooperate in effectuating
the replacement of such Affected Lender under this Section, but at no time shall
the Agent, such Affected Lender nor any other Lender be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. The exercise by the Borrower of its rights under this Section shall be
at the Borrower’s sole cost and expenses and at no cost or expense to the Agent,
the Affected Lender or any of the other Lenders; provided, however, the Borrower
shall not be obligated to reimburse or otherwise pay an Affected Lender’s
administrative or legal costs incurred as a result of the Borrower’s exercise of
its rights under this Section. The terms of this Section shall not in any way
limit the Borrower’s obligation to pay to any Affected Lender compensation owing
to such Affected Lender pursuant to Section 3.9. or 4.1. with respect to any
matters or events existing on or prior to the date an Affected Lender ceases to
be a party to this Agreement.

 

Section 4.7.

Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Advances affected by the matters or
circumstances described in Sections 3.9., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

Section 4.8.

Assumptions Concerning Funding of LIBOR Advances.

Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded LIBOR Advances through the
purchase of deposits in the relevant market bearing interest at the rate
applicable to such LIBOR Advances in an amount equal to the amount

 

37

exhibit10175a.htm

 



 

of the LIBOR Advances and having a maturity comparable to the relevant Interest
Period; provided, however, that each Lender may fund each of its LIBOR Advances
in any manner it sees fit and the foregoing assumption shall be used only for
calculation of amounts payable under this Article IV.

ARTICLE V. CONDITIONS PRECEDENT

 

Section 5.1.

Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of an Advance or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

(a)           The Agent shall have received each of the following, in form and
substance satisfactory to the Agent:

 

(i)

counterparts of this Agreement executed by each of the parties hereto;

(ii)          Revolving Notes executed by the Borrower, payable to each Lender
and complying with the terms of Section 2.10, and the Swingline Note executed by
the Borrower, payable to Swingline Lender;

 

(iii)

the Parent Guaranty executed by the Parent;

(iv)         an opinion of counsel of the Parent and the Loan Parties, addressed
to the Agent and the Lenders and covering the matters set forth in Article VI
hereof and such additional matters relating to the transactions contemplated
hereby as Agent may request;

(v)           a certificate signed by the Secretary or Assistant Secretary (or
other individual performing similar functions) of each Loan Party and the Parent
certifying that there has been no change to the certificate or articles of
incorporation, articles of organization, partnership agreement, certificate of
limited partnership, declaration of trust, operating agreement, by-laws and
other comparable organizational instruments of each Loan Party and the Parent
since January 24, 2006 (the date of the most recent certification signed by the
Assistant Secretary of Parent);

(vi)         a certificate of good standing (or certificate of similar meaning)
with respect to each Loan Party and the Parent issued as of a recent date by the
Secretary of State of the state of formation of each such Person and
certificates of qualification to transact business or other comparable
certificates issued by each Secretary of State (and any state department of
taxation, as applicable) of each state in which such Person is required to be so
qualified;

(vii)        a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
and the Parent with respect to each of the officers of such Person authorized to
execute and deliver the Loan Documents to which such Person is a party, and in
the case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Swingline Borrowing, requests for
Letters of Credit, Notices of Conversion and Notices of Continuation;

(viii)       copies certified by the Secretary or Assistant Secretary of each
Loan Party and the Parent (or other individual performing similar functions) of
all corporate, partnership, member or other necessary action taken by such
Person to authorize the execution, delivery and performance of the Loan
Documents to which it is a party;

 

38

exhibit10175a.htm

 



 

 

(ix)         a Compliance Certificate calculated for the Borrower’s fiscal
quarter ending June 30, 2006;

(x)           evidence that the Fees then due and payable under Section 3.5.,
together with all other fees, expenses and reimbursement amounts due and payable
to the Agent and any of the Lenders have been paid; and

 

(xi)

such other documents and instruments as the Agent may reasonably request; and

 

(b)

In the good faith judgment of the Agent:

 

(i)            there shall not have occurred or become known to the Agent or any
of the Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Parent, the Borrower and their
Subsidiaries delivered to the Agent and the Lenders prior to the Agreement Date
that has had or could reasonably be expected to result in a Material Adverse
Effect;

(ii)          no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of any Loan Party or the Parent to
fulfill its obligations under the Loan Documents to which it is a party; and

(iii)         the Parent, the Borrower and the other Loan Parties shall have
received all approvals, consents and waivers, and shall have made or given all
necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (A) any Applicable Law or (B) any agreement,
document or instrument to which any Loan Party or the Parent is a party or by
which any of them or their respective properties is bound, except for such
approvals, consents, waivers, filings and notices the receipt, making or giving
of which, or the failure to make, give or receive which, would not reasonably be
likely to (1) have a Material Adverse Effect, or (2) restrain or enjoin, impose
materially burdensome conditions on, or otherwise materially and adversely
affect the ability of the Borrower, or any other Loan Party or the Parent to
fulfill its obligations under the Loan Documents to which it is a party.

 

Section 5.2.

Conditions Precedent to All Advances and Letters of Credit

The obligations of (i) Lenders to make any Advances and (ii) the Agent to issue
Letters of Credit, are each subject to the further conditions precedent that:

(a)           in the case of the making of an Advance, (x) no Default under
subsections (a), (b)(i), (e) or (f) of Section 10.1, (y) no other Default as to
which the Agent has given the Borrower notice and (z) no Event of Default, shall
exist as of the date of the making of such Advance or would exist immediately
after giving effect thereto;

(b)          in the case of the issuance of a Letter of Credit, no Default or
Event of Default shall exist as of the date of the issuance of such Letter of
Credit or would exist immediately after giving effect thereto;

(c)           none of the conditions described in Section 2.15. would exist
after giving effect to the making of such Advance or Swingline Loan or the
issuance of such Letter of Credit;

 

39

exhibit10175a.htm

 



 

 

(d)           the representations and warranties made or deemed made by the
Parent, the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party, shall be true and correct on and as of the date of the
making of such Advance or the date of issuance of such Letter of Credit with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
accurate on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted hereunder; and

(e)           in the case of the borrowing of Revolving Advances, the Agent
shall have received a timely Notice of Borrowing, or in the case of a Swingline
Loan, the Swingline Lender shall have received a timely Notice of Swingline
Borrowing.

The occurrence of each Credit Event shall constitute a certification by the
Borrower to the effect set forth in the immediately preceding subsections (a)
through (d) (both as of the date of the giving of notice relating to such Credit
Event and, unless the Borrower otherwise notifies the Agent prior to the date of
such Credit Event, as of the date of the occurrence of such Credit Event). In
addition, the Borrower shall be deemed to have represented to the Agent and the
Lenders at the time such Advance or Swingline Loan is made or such Letter of
Credit is issued that to the best of the Borrower’s knowledge all conditions to
the making of such Advance or Swingline Loan or issuing of such Letter of Credit
contained in this Article V. have been satisfied.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

Section 6.1.

Representations and Warranties.

In order to induce the Agent and each Lender to enter into this Agreement and to
make Advances and, in the case of the Agent, to issue Letters of Credit, and, in
the case of the Lenders, to acquire participations in Letters of Credit and
Swingline Loans, the Borrower represents and warrants to the Agent and each
Lender as follows:

(a)           Organization; Power; Qualification. Each of the Parent and the
Loan Parties is a corporation, partnership or other legal entity, duly organized
or formed, validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a domestic or foreign corporation, partnership or other legal entity, and
authorized to do business, in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification or
authorization and where the failure to be so qualified or authorized could
reasonably be expected to have, in each instance, a Material Adverse Effect. The
partnership agreements, articles of incorporation, operating agreements, bylaws
and other similar organizational documents of Parent and the Loan Parties are in
full force and effect and in existence, and no proceeding is pending, planned or
threatened for any amendment, termination, dissolution or annulment thereof.

(b)           Ownership of Loan Parties. Schedule 6.1.(b) is, as of the
Agreement Date, a complete and correct list of each Loan Party and each
Subsidiary of the Parent, directly or indirectly, holding an Equity Interest in
any Loan Party, setting forth for each such Person, (i) the jurisdiction of
organization of such Person, (ii) each Person holding any Equity Interest in
such Person, (iii) the nature of the Equity Interests held by each such Person
and (iv) the percentage of ownership of such Person represented by such Equity
Interests. Except as disclosed in such Schedule (A) each of the Parent, the
Borrower and its applicable Subsidiaries owns, free and clear of all Liens, and
has the unencumbered right to vote, all outstanding Equity Interests in each
Person shown to be held by it on such Schedule, (B) all of the issued and
outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid

 

40

exhibit10175a.htm

 



 

and nonassessable and (C) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any such Person. Exhibit 21 to the
Parent’s Form 10K for the fiscal year ended December 31, 2005 is an accurate
list of the Subsidiaries of the Parent as of such date (excluding those
Subsidiaries that need not be disclosed on such Exhibit pursuant to Regulation
S-K of the Securities Act).

(c)           Authorization of Agreement, Notes, Loan Documents and Borrowings.
The Borrower has the right and power, and has taken all necessary action to
authorize it, to obtain extensions of credit hereunder. The Borrower, each other
Loan Party and the Parent has the right and power, and has taken all necessary
action to authorize it, to execute, deliver and perform each of the Loan
Documents to which it is a party in accordance with their respective terms and
to consummate the transactions contemplated hereby and thereby. The Loan
Documents to which the Borrower, any other Loan Party or the Parent is a party
have been duly executed and delivered by the duly authorized officers of such
Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms, except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations contained herein or therein
may be limited by equitable principles generally.

(d)           Compliance of Agreement, Etc. with Laws. The execution, delivery
and performance of this Agreement and the other Loan Documents to which any Loan
Party or the Parent is a party in accordance with their respective terms and the
borrowings and other extensions of credit hereunder do not and will not, by the
passage of time, the giving of notice, or both: (i) require any Governmental
Approval or violate any Applicable Law (including all Environmental Laws)
relating to any Loan Party or the Parent;(ii) conflict with, result in a breach
of or constitute a default under the organizational documents of the Borrower,
any other Loan Party or the Parent, or any indenture, agreement or other
instrument to which any Loan Party or the Parent is a party or by which it or
any of its respective properties may be bound; or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by any Loan Party or the Parent other than in favor
of the Agent for the benefit of the Lenders.

(e)           Compliance with Law; Governmental Approvals. To the best of the
knowledge of the Parent and the Borrower after due inquiry, the Parent, each
Loan Party and each other Subsidiary is in compliance with each Governmental
Approval and all other Applicable Laws relating to it except for noncompliances
which, and Governmental Approvals the failure to possess which, could not,
individually or in the aggregate, reasonably be expected to cause a Default or
Event of Default or have a Material Adverse Effect.

(f)           Litigation. Except as set forth on Schedule 6.1.(f), there are no
actions, suits or proceedings pending (nor, to the knowledge of any Loan Party
or the Parent, are there any actions, suits or proceedings threatened, nor is
there any basis therefor) against or in any other way relating adversely to or
affecting, or the Parent, any Loan Party, any other Subsidiary or any of their
respective property which, if adversely determined, could reasonably be expected
to have a Material Adverse Effect.

(g)           Taxes. All federal, state and other tax returns of the Borrower
and the Parent required by Applicable Law to be filed have been duly filed
(other than any return the filing date of which has been extended in accordance
with Applicable Law), and all federal, state and other taxes, assessments and
other governmental charges or levies upon, the Borrower and the Parent and each
of their respective properties, income, profits and assets which are due and
payable have been paid, except any such nonpayment or non-filing which is at the
time permitted under Section 7.5. As of the Agreement Date, none of the United
States income tax returns of either the Borrower or the Parent is under audit.
All

 

41

exhibit10175a.htm

 



 

charges, accruals and reserves on the books of the Borrower and the Parent in
respect of any taxes or other governmental charges are in accordance with GAAP.

(h)           Financial Statements. The Borrower has furnished to each Lender
copies of (i) the audited consolidated balance sheets of the Parent and its
consolidated Subsidiaries for the fiscal years ended December 31, 2004 and
December 31, 2005, and the related consolidated statements of operations,
shareholders’ equity and cash flows for the fiscal years ended on such dates,
with the opinion thereon of Deloitte & Touche LLP, and (ii) the unaudited
consolidated balance sheets of the Parent and its consolidated Subsidiaries for
the fiscal quarter ended June 30, 2006, and the related consolidated statements
of operations and cash flows of the Parent and its consolidated Subsidiaries for
the two fiscal quarter period ended on such date. Such balance sheets and
statements (including in each case related schedules and notes) are complete and
correct in all material respects and present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the consolidated financial
position of the Borrower and its consolidated Subsidiaries as of their
respective dates and the results of operations and the cash flow for such
periods (subject, as to interim statements, to changes resulting from normal
year-end audit adjustments). Neither the Parent, the Borrower nor any Subsidiary
owning a Property has on the Agreement Date any material contingent liabilities,
liabilities, liabilities for taxes, unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments,
except as referred to or reflected or provided for in said financial statements.

(i)            No Material Adverse Change. Since June 30, 2006, there has been
no material adverse change in the consolidated financial condition, results of
operations, business or prospects of the Parent and its Subsidiaries, or
Borrower and its Subsidiaries, in each case, taken as a whole. Each of the
Parent, the Borrower, the other Loan Parties and the other Subsidiaries is
Solvent.

(j)            ERISA. Neither the Borrower nor any other member of the ERISA
Group (excluding the Management Company and ERMC, LP) (i) has ever maintained,
adopted, sponsored in whole or in part, or contributed to any pension,
retirement, profit-sharing, deferred compensation, stock option, employee stock
ownership, severance pay, vacation, bonus, or other incentive plan, any other
written employee program, arrangement, or agreement, any medical, vision,
dental, or any other health plan, any life insurance plan, nor any other
employee benefit plan or fringe benefit plan, including, but not limited to, an
“employee benefit plan” (as defined in Section 3(3) of ERISA) or a “defined
benefit plan” (as defined in Section 414(j) of the Internal Revenue Code);
(ii) has ever withdrawn from a multiemployer plan within the meaning of Section
3(37) of ERISA; (iii) has incurred any liability under Title IV of ERISA with
respect to any ongoing, frozen, or terminated single-employer plan; or (iv) has
any employees. Neither the Management Company nor ERMC, LP (x) has ever
maintained, adopted, sponsored in whole or in part, or contributed to any Plan;
(y) has ever withdrawn from a multiemployer plan within the meaning of Section
3(37) of ERISA; or (z) has incurred any liability under Title IV of ERISA with
respect to any ongoing, frozen, or terminated single-employer plan. For purposes
of the prior sentence the term “Plan” means an employee pension benefit plan
(including any multiemployer plan) covered by Title IV of ERISA or subject to
the minimum funding standards under Section 412 of the Internal Revenue Code and
either (A) maintained, or contributed to, by any member of the ERISA Group for
employees of any member of the ERISA Group or (B) at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

(k)           Absence of Defaults. None of the Parent, the Loan Parties or the
other Subsidiaries is in default under its articles of incorporation, bylaws,
partnership agreement or other similar organizational documents, and no event
has occurred, which has not been remedied, cured or waived: (i) which
constitutes a Default or an Event of Default; or (ii) which constitutes, or
which with the passage of time, the giving of notice, or both, would constitute,
a default or event of default by, the Parent, any Loan Party or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to

 

42

exhibit10175a.htm

 



 

which any such Person is a party or by which any such Person or any of its
respective properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(l)            Environmental Laws. To the best of the knowledge of the Parent
and the Borrower after due inquiry, each of the Loan Parties and the other
Subsidiaries is in compliance with all applicable Environmental Laws and has
obtained all Governmental Approvals which are required under Environmental Laws
and is in compliance with all terms and conditions of such Governmental
Approvals, where with respect to each of the foregoing the failure to obtain or
to comply with could be reasonably expected to have a Material Adverse Effect.
Except for any of the following matters that could not be reasonably expected to
have a Material Adverse Effect, to the best of the knowledge of the Parent and
the Borrower after due inquiry, neither the Parent nor any Loan Party is aware
of, nor has it received notice of, any past or present events, conditions,
circumstances, activities, practices, incidents, actions, or plans which, with
respect to any Loan Party or any other Subsidiary, may unreasonably interfere
with or prevent compliance or continued compliance with Environmental Laws, or
may give rise to any common-law or legal liability, based on or related to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling or the emission, discharge, release or threatened release
into the environment, of any Hazardous Substance; and there is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, notice of violation, investigation, or proceeding pending or
threatened, against any Loan Party or any other Subsidiary relating in any way
to Environmental Laws which, if determined adversely to such Loan Party or such
other Subsidiary, could be reasonably expected to have a Material Adverse
Effect.

(m)         Legal Restrictions on Ability to Borrow. Neither the Parent nor any
Loan Party is subject to any Applicable Law which purports to regulate or
restrict its ability to borrow money or obtain other extensions of credit or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.

(n)           Margin Stock. Neither the Parent nor any Loan Party is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System.

(o)           Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by the Parent or
any Loan Party for any other services rendered to the Parent or any Loan Party
ancillary to the transactions contemplated hereby.

(p)           Accuracy and Completeness of Information. All written information,
reports and other papers and data furnished to the Agent or any Lender by, on
behalf of, or at the direction of, the Parent or any Loan Party were, at the
time the same were so furnished, complete and correct in all material respects,
to the extent necessary to give the recipient a true and accurate knowledge of
the subject matter, or, in the case of financial statements, present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
financial position of the Persons involved as at the date thereof and the
results of operations for such periods. No fact is known to the Parent or any
Loan Party which has had a Material Adverse Effect which has not been set forth
in the financial statements referred to in Section 6.1.(h) or in such
information, reports or other papers or data or otherwise disclosed in writing
to the Agent and the Lenders prior to the Effective Date. No document furnished
or written statement made to the Agent or any Lender in connection with the
negotiation, preparation or execution, or pursuant to, of this Agreement or any
of the other Loan Documents contains any untrue statement of a fact material to
the creditworthiness of any Loan Party or omits to state a material fact
necessary in order to make the statements contained therein not misleading.

 

43

exhibit10175a.htm

 



 

 

(q)           Not Plan Assets; No Prohibited Transactions. None of the assets of
the Parent or any Loan Party constitutes “plan assets” within the meaning of
ERISA, the Internal Revenue Code and the respective regulations promulgated
thereunder. The execution, delivery and performance of the Loan Documents by the
Loan Parties and the Parent, and the borrowing, obtaining of other credit
extensions and repayment of amounts thereunder, do not and will not constitute
“prohibited transactions” under ERISA or the Internal Revenue Code.

(r)           Tax Shelter Regulations. Neither the Borrower, the Parent, any
Guarantor, any other Loan Party or any non-borrower trustor, nor any Subsidiary
of any of the foregoing intends to treat the Loan or the transactions
contemplated by this Agreement and the other Loan Documents as being a
“reportable transaction” (within the meaning of Treasury Regulation Section
1.6011-4). If the Borrower, the Parent, any Guarantor or any other Loan Party
determines to take any action inconsistent with such intention, the Borrower
will promptly notify the Agent thereof. If the Borrower so notifies the Agent,
the Borrower acknowledges that Agent and each Lender may treat its Loan as part
of a transaction that is subject to Treasury Regulation Section 301.6112-1, and
Agent and such Lender (or Lenders, as applicable), will maintain the lists and
other records, including the identity of the applicable party to the Loan as
required by such Treasury Regulation.

 

Section 6.2.

Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or the Parent to the
Agent or any Lender pursuant to or in connection with this Agreement or any of
the other Loan Documents (including, but not limited to, any such statement made
in or in connection with any amendment thereto or any statement contained in any
certificate, financial statement or other instrument delivered by or on behalf
of any Loan Party or the Parent prior to the Agreement Date and delivered to the
Agent or any Lender in connection with the underwriting or closing the
transactions contemplated hereby) shall constitute representations and
warranties made by the Borrower under this Agreement. All representations and
warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date and at and
as of the date of the occurrence of each Credit Event, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
accurate on and as of such earlier date) and except for changes in factual
circumstances specifically permitted hereunder. All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Advances and the issuance
of the Letters of Credit but shall terminate upon the termination of this
Agreement in accordance with, but subject to, the provisions of Section 12.10.

ARTICLE VII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6., the Parent and the Borrower, as
applicable, shall comply with the following covenants:

 

Section 7.1.

Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 9.3., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
preserve and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.

 

44

exhibit10175a.htm

 



 

 

 

Section 7.2.

Compliance with Applicable Law.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Applicable Law, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect.

 

Section 7.3.

Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each Subsidiary owning a Property, to keep all such
Property in good working order and condition, ordinary wear and tear and insured
casualty losses excepted.

 

Section 7.4.

Insurance.

Borrower shall obtain and maintain, or cause to be obtained and maintained,
insurance upon and all of the Properties owned by Parent, Borrower or any
Subsidiary, insuring against personal injury and death, loss by fire and such
other hazards, casualties and contingencies as are normally and usually covered
by extended coverage policies in effect where the properties are located
including, without limitation, business interruption insurance covering loss of
rents for a period of twelve (12) months, builder’s all risk coverage and, as
required by Agent and provided the same is available at a commercially
reasonable premium, terrorism coverage or policies with no exclusion for loss,
cost, damage or liability caused by “terrorism” or “terrorist acts,” no matter
how defined in such policies, and such other risks as may be reasonably
specified by Agent, from time to time, all in such amounts and with such
insurers of recognized responsibility as are reasonably acceptable to Agent.

 

Section 7.5.

Payment of Taxes and Claims.

The Parent and the Borrower shall pay and discharge, and shall cause each
Subsidiary to pay and discharge, when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person, provided, however, that this subsection shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is (x) being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of such Person, or (y) bonded or otherwise insured against to the
reasonable satisfaction of the Agent.

 

Section 7.6.

Books and Records; Inspections.

The Parent and the Borrower will, and will cause each other Loan Party and each
other Subsidiary to, keep proper books of record and account in which full, true
and correct entries shall be made of all dealings and transactions in relation
to its business and activities. The Parent and the Borrower will, and the
Borrower will cause each Subsidiary to, permit representatives of the Agent or
any Lender (with reasonable prior notice so long as no Event of Default then
exists) to visit and inspect any of their respective properties, for the purpose
of determining the existence, location, nature and magnitude of any past or
present release or threatened release of any Hazardous Substances into, onto,
beneath or from such property, to examine and make abstracts from any of their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants, all at such reasonable times during business hours and as often as
may reasonably be requested; provided, however, unless an Event of Default
exists (a) only the Agent may exercise its rights under this Section which shall
be limited to one inspection during any period of 12 consecutive months and
shall be at Agent’s sole expense and risk, (b) any discussions with the

 

45

exhibit10175a.htm

 



 

independent public accountants of the Parent and Borrower may be conducted only
in the presence of the Borrower, (c) the Agent may not discuss the affairs,
finances and accounts of the Parent or the Borrower with their employees
pursuant to this Section. The Borrower shall reimburse the Agent and, if an
Event of Default exists, the Lenders, for their costs and expenses incurred in
connection with the exercise of their rights under this Section.

 

Section 7.7.

Use of Proceeds.

The Borrower will only use the proceeds of Advances for any purposes not
prohibited by Applicable Law or by this Agreement. The Borrower shall only use
Letters of Credit for the same purposes for which it may use the proceeds of
Advances. The Borrower shall not, and shall not permit any other Loan Party or
any other Subsidiary or the Parent to, use any part of such proceeds to purchase
or carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock if, in any such case,
such use might result in any of the Advances or other Obligations being consider
to be “purpose credit” directly or indirectly secured by margin stock within the
meaning of Regulation U or Regulation X of the Board of Governors of the Federal
Reserve System.

 

Section 7.8.

Environmental Matters.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect. If the
Parent, any Loan Party or any other Subsidiary shall (a) receive notice that any
violation of any Environmental Law has been committed by such Person,
(b) receive notice that any administrative or judicial complaint or order has
been filed or is about to be filed against any such Person alleging violations
of any Environmental Law or requiring any such Person to take any action in
connection with the release of Hazardous Substances or (c) receive any notice
from a Governmental Authority or private party alleging that any such Person may
be liable or responsible for costs associated with a response to or cleanup of a
release of Hazardous Substances or any damages caused thereby, and such notices,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, the Borrower shall provide the Agent with a copy of
such notice within 10 days after the receipt thereof by such Person or any of
the Subsidiaries.

 

Section 7.9.

Further Assurances.

At the Borrower’s cost and expense and upon request of the Agent, the Borrower
shall duly execute and deliver or cause to be duly executed and delivered, to
the Agent such further instruments, documents and certificates, and do and cause
to be done such further acts that may be reasonably necessary or advisable in
the reasonable opinion of the Agent to carry out more effectively the provisions
and purposes of this Agreement and the other Loan Documents.

 

Section 7.10.

REIT Status.

The Parent shall at all times maintain its status as a REIT.

 

Section 7.11.

Exchange Listing.

The Parent shall maintain outstanding at least one class of common shares of the
Parent having trading privileges on the New York Stock Exchange or the American
Stock Exchange or which is subject to price quotations on The NASDAQ Stock
Market’s National Market System.

 

46

exhibit10175a.htm

 



 

 

ARTICLE VIII. INFORMATION

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower shall furnish to the
Agent at the Principal Office for distribution to the Lenders:

 

Section 8.1.

Quarterly Financial Statements.

Within 5 Business Days of the filing thereof, a copy of each report on Form 10-Q
(or its equivalent) which the Parent shall file with the Securities and Exchange
Commission (or any Governmental Authority substituted therefor). If the Parent
ceases to file such reports, or if any such report filed does not contain any of
the following, then the Borrower shall deliver as soon as available and in any
event within 45 days after the close of each fiscal quarter of the Parent, the
unaudited consolidated balance sheet of the Parent and its Subsidiaries as at
the end of such period and the related unaudited consolidated statements of
operations and cash flows of the Parent and its Subsidiaries for such period,
setting forth in each case in comparative form the figures as of the end of and
for the corresponding periods of the previous fiscal year, all of which shall be
certified by the chief financial officer, controller, financial officer or
accounting officer of the Parent, in his or her opinion, to present fairly, in
accordance with GAAP and in all material respects, the consolidated financial
position of the Parent and its Subsidiaries as at the date thereof and the
results of operations for such period (subject to normal year-end audit
adjustments).

 

Section 8.2.

Year-End Statements.

Within 5 Business Days of the filing thereof, a copy of each report on Form 10-K
(or its equivalent) which the Parent shall file with the Securities and Exchange
Commission (or any Governmental Authority substituted therefor). If the Parent
ceases to file such reports, or if any such report filed does not contain any of
the following, then the Borrower shall deliver as soon as available and in any
event within 120 days after the end of each fiscal year of the Parent, the
audited consolidated balance sheet of the Parent and its Subsidiaries as at the
end of such fiscal year and the related audited consolidated statements of
operations, shareholders' equity and cash flows of the Parent and its
Subsidiaries for such fiscal year, setting forth in comparative form the figures
as at the end of and for the previous fiscal year, all of which shall be
certified by (a) the chief financial officer or chief accounting officer of the
Parent, in his or her opinion, to present fairly, in accordance with GAAP, the
financial position of the Parent and its Subsidiaries as at the date thereof and
the result of operations for such period and (b) Deloitte & Touche or any other
independent certified public accountants of recognized national standing, whose
certificate shall be unqualified and in scope and substance required by
generally accepted auditing standards and who shall have authorized the Parent
to deliver such financial statements and certification thereof to the Agent and
the Lenders pursuant to this Agreement.

 

Section 8.3.

Compliance Certificate.

At the time the financial statements are furnished pursuant to the immediately
preceding Sections 8.1. and 8.2., a certificate substantially in the form of
Exhibit I (a “Compliance Certificate”) executed on behalf of the Borrower by the
chief financial officer, controller, financial officer or accounting officer of
the Borrower (a) setting forth as of the end of such quarterly accounting period
or fiscal year, as the case may be, the calculations required to establish
whether the Parent was in compliance with the covenants contained in
Section 9.1.; (b) setting forth the Leverage Ratio for the fiscal quarter most
recently ended and the Applicable LIBOR Margin which shall become effective as
of the first day of the quarter in which such Compliance Certificate is due
based on such Leverage Ratio; and (c) stating that, to the best of such
officer’s knowledge, no Default or Event of Default exists, or, if such is

 

47

exhibit10175a.htm

 



 

not the case, specifying such Default or Event of Default and its nature, when
it occurred and the steps being taken by the Parent with respect to such event,
condition or failure.

 

Section 8.4.

Other Information.

(a)           Within 10 Business Days of the filing thereof, notice of the
filing, and if the same are not available on-line free of charge from either the
website of the Securities and Exchange Commission or the website of the Parent,
copies of all registration statements (excluding the exhibits thereto and any
registration statements on Form S-8 or its equivalent), reports on Form 8-K (or
its equivalent) and all other periodic reports which the Parent, any Loan Party
or any other Subsidiary shall file with the Securities and Exchange Commission
(or any Governmental Authority substituted therefor) or any national securities
exchange;

(b)           no later than 60 days after the end of each fiscal year of the
Parent ending prior to the Termination Date, cash flow budgets (including
sources and uses of cash) of the Parent and its Subsidiaries on a consolidated
basis for each quarter of the next succeeding fiscal year, all itemized in
reasonable detail;

(c)           no more than 30 days following the consummation of any transaction
of acquisition, merger or purchase of assets, involving consideration, or
valued, in excess of $300,000,000 but less than $500,000,000, whether a single
transaction or related series of transactions, together with a reasonably
detailed description thereof;

(d)           to the extent any Senior Officer is aware of the same, prompt
notice of the commencement of any proceeding or investigation by or before any
Governmental Authority and any action or proceeding in any court or other
tribunal or before any arbitrator against or in any other way relating adversely
to, or adversely affecting, the Parent, any Loan Party or any other Subsidiary
or any of their respective properties, assets or businesses which, if determined
or resolved adversely to such Person, could reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States income tax returns of any Loan Party are being audited;

(e)           prompt notice of any change in the Chairman, chief executive
officer, President or chief financial officer of the Parent, the Borrower, the
Management Company, or any other Loan Party and any change in the business,
assets, liabilities, financial condition, results of operations or business
prospects of the Parent or any Loan Party which has had or could reasonably be
expected to have a Material Adverse Effect;

(f)           promptly upon the request of the Agent, evidence of the Borrower’s
calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail satisfactory to
the Agent; and

(g)           from time to time and promptly upon each request, such data,
certificates, reports, statements, documents or further information regarding
any Property or the business, assets, liabilities, financial condition, results
of operations or business prospects of the Parent, the Borrower, any of their
respective Subsidiaries or the Management Company as the Agent or any Lender may
reasonably request.

ARTICLE IX. NEGATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower or the Parent, as the
case may be, shall comply with the following covenants:

 

48

exhibit10175a.htm

 



 

 

 

Section 9.1.

Financial Covenants.

(a)           Minimum Tangible Net Worth. The Parent shall not permit Tangible
Net Worth at any time to be less than (i) $1,370,000,000 plus (ii) 50% of the
Net Proceeds of all Equity Issuances effected at any time after the Agreement
Date by the Parent or any of its Subsidiaries to any Person other than the
Parent or any of its Subsidiaries.

(b)           Leverage Ratio. The Parent shall not permit the Leverage Ratio to
exceed 0.650 to 1.00 at any time.

(c)           Ratio of EBITDA to Interest Expense. The Parent shall not permit
the ratio of (i) EBITDA of the Parent and its Subsidiaries determined on a
consolidated basis for the fiscal quarter most recently ended to (ii) Interest
Expense of the Parent and its Subsidiaries determined on a consolidated basis
for such period, to be less than 1.750 to 1.00.

(d)           Ratio of EBITDA to Debt Service. The Parent shall not permit the
ratio of (i) EBITDA of the Parent and its Subsidiaries determined on a
consolidated basis for the fiscal quarter most recently ended to (ii) Debt
Service of the Parent and its Subsidiaries determined on a consolidated basis
for such period, to be less than 1.550 to 1.00.

(e)           Dividends and Other Restricted Payments. If an Event of Default
exists or would exist following the making of a Restricted Payment, the Parent
and the Borrower will not declare or make, or permit any other Subsidiary to
declare or make, any Restricted Payment except that (i) the Parent may declare
or make cash distributions to its shareholders during any fiscal year in an
aggregate amount not to exceed the minimum amount necessary for the Parent to
remain in compliance with Section 7.10.; and (ii) the Parent may cause the
Borrower (directly or indirectly through any intermediate Subsidiaries) to make
cash distributions to the Parent and to other limited partners of the Borrower
in such proportion as required by Borrower’s limited partnership agreement, and
the Parent may cause other Subsidiaries of the Parent to make cash distributions
to the Parent and to other holders of Equity Interests in such Subsidiaries, in
each case (x) in an aggregate amount not to exceed the amount of cash
distributions that the Parent is permitted to declare or distribute under the
immediately preceding clause (i) and (y) on a pro rata basis, such that the
aggregate amount distributed to the Parent does not exceed the amount that the
Parent is permitted to declare or distribute under the immediately preceding
clause (i). Notwithstanding the foregoing, if a Default or Event of Default
specified in Section 10.1.(a) resulting from the Borrower’s failure to pay when
due the principal of, or interest on, any of the Advances or any Fees,
Section 10.1.(e) or (f) shall have occurred and be continuing, or if as a result
of the occurrence of any other Event of Default the Obligations have been
accelerated pursuant to Section 10.2.(a), the Parent and the Borrower shall not,
and shall not permit any other Subsidiary to, make any Restricted Payments
whatsoever.

(f)           Permitted Investments. The Parent shall not, and shall not permit
the Borrower or other Subsidiary to, make an Investment in or otherwise own the
following items which would cause the aggregate value of such holdings (for
purposes of this Section 9.1 the value of the holdings described in items (i)
through (v) shall be calculated in accordance with GAAP) of such Persons to at
any time exceed thirty five percent (35%) of Gross Asset Value:

(i)           unimproved real estate (for purposes of this clause (i) unimproved
real estate shall not include (w) raw land subject to a ground lease under which
the Borrower or a Subsidiary is the lessor and a Person not an Affiliate is the
lessee; (x) Properties under development; (y) land subject to a binding contract
of sale under which the Borrower or one of its Subsidiaries is the seller and
the buyer is not an Affiliate of Borrower and (z) out-parcels held for lease or
sale at Properties which are either completed or where development has
commenced);

 

49

exhibit10175a.htm

 



 

 

(ii)          developed real estate used primarily for non-retail purposes
(other than the real estate located at CBL Center, 2030 Hamilton Place
Boulevard, Chattanooga, Tennessee);

 

(iii)

Investments in Unconsolidated Affiliates of the Borrower or the Parent;

(iv)         Investments in Persons that are neither Subsidiaries nor
Unconsolidated Affiliates of the Borrower or the Parent; and

(v)           Mortgages in favor of the Borrower or any other Loan Party (other
than (A) Mortgages securing Indebtedness owed to the Borrower or any Subsidiary
on September 30, 2002 and (B) Mortgages on assets owned by the Parent, the
Borrower or any Subsidiary).

(g)           Value of Borrower Owned by Parent. The Parent shall not permit
(i) more than 5.0% of the book value of its assets to be attributable to assets
not owned by the Borrower or any Subsidiary of the Borrower or (ii) more than
10.0% of the gross revenues of the Parent to be attributable to gross revenues
of any Person other than the Borrower or any Subsidiary of the Borrower.

(h)           Unsecured Indebtedness. Borrower shall not permit the sum of (a)
Borrower’s Unsecured Indebtedness (excluding the Loan) plus (b) the Unsecured
Indebtedness of Borrower’s Affiliates to at any time exceed four percent (4%) of
Gross Asset Value.

For the purposes of this Section 9.1(h) and Section 9.1(j) below, Indebtedness
of Borrower and Borrower’s Affiliates as to which the Borrower or such Affiliate
has granted to the holder thereof a “pocket mortgage” shall be considered
Secured Indebtedness; provided however, that such Indebtedness shall be
considered Unsecured Indebtedness from and after the occurrence of any of the
following (i) the date any event described in items (i)-(viii) of Section
10.1(e) or Section items (i) or (ii) of 10.1(f) occurs with respect to Borrower
or such Affiliate, (ii) any restriction (other than the occurrence of an event
of default and the failure by the guarantor of said indebtedness to purchase the
loan secured by the pocket mortgage within the time, if any, permitted for such
purchase by the terms of the pocket mortgage prior to the holder thereof having
the right to exercise its remedies) is placed on the recordation of such pocket
mortgage, or (iii) Borrower or such Affiliate takes any action seeking to
prevent or delay, or which would have the effect of preventing or delaying, the
recordation of such pocket mortgage; provided further, however, that upon
effective recordation of any such pocket mortgage, the Indebtedness secured
thereby shall be considered Secured Indebtedness and not Unsecured Indebtedness.
For purposes of this Section, the term “pocket mortgage” shall mean a mortgage,
deed of trust, deed to secure debt or other similar security instrument given to
a lender for the purpose of securing a construction loan for property located in
any state with mortgage taxes, which (x) is not recorded in the public records
at the time of closing, but is delivered to an escrow agent with instructions
that it may be recorded in the public records or such escrow agent upon the
occurrence of an event of default thereunder, under any loan agreement executed
in connection therewith or under any note or notes or other obligations secured
by such mortgage, deed of trust, deed to secure debt or other such security
instrument, and guarantor’s failure to purchase the loan evidenced or secured
thereby within the time, if any, permitted for such purchase by the terms of
such pocket mortgage prior to the holder thereof having the right to exercise
its remedies, and (y) after such recording will constitute a valid and
enforceable lien on real property.

(i)            Maximum Recourse Indebtedness. Borrower shall not permit the sum
of all Indebtedness which is recourse to Parent, Borrower, General Partner, or
any Subsidiary or Affiliate of any of the foregoing, determined on a
consolidated basis, but excluding the Loan, to at any time exceed 25% of Gross
Asset Value.

 

50

exhibit10175a.htm

 



 

 

(j)            Secured Indebtedness. Borrower shall not permit the sum of (a)
Borrower’s Secured Indebtedness, plus (b) the Secured Indebtedness of Borrower’s
Affiliates, to at any time exceed 60% of Gross Asset Value.

(k)           Ratio of EBITDA to Indebtedness. The Parent shall not permit the
ratio of (i) EBITDA of the Parent and its Subsidiaries multiplied by four (4) to
(ii) Indebtedness of the Parent and its Subsidiaries, each determined on a
consolidated basis in accordance with GAAP, to be less than 0.12 to 1.00 at any
time.

For purposes of determining compliance with this Section 9.1, the amounts of
EBITDA and Gross Asset Value at the time such determination is being made shall
be the amounts of such items for the quarter most recently ended for which a
Compliance Certificate has been delivered or is then past due.

 

Section 9.2.

Restrictions on Intercompany Transfers.

The Borrower shall not, and shall not permit any of its Subsidiaries (other than
CMBS Subsidiaries) to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary to: (i) pay dividends or make any other distribution on any of
such Subsidiary’s Equity Interests owned by the Borrower or any other
Subsidiary; (ii) pay any Indebtedness owed to the Borrower or any other
Subsidiary; (iii) make loans or advances to the Borrower or any other
Subsidiary; or (iv) transfer any of its property or assets to the Borrower or
any other Subsidiary. As used in this Section, the term “CMBS Subsidiary” means
any Subsidiary (a) formed for the specific purpose of holding title to assets
which are collateral for any Extension of Credit to such Subsidiary; (b) which
is prohibited from Guarantying Extension of Credit to any other Person pursuant
to (i) any document, instrument or agreement evidencing such Extension of Credit
or (ii) a provision of such Person’s organizational documents which provision
was included in such Person’s organizational documents as a condition to the
making of such Extension of Credit; and (c) for which none of the Parent, the
Borrower, any other Loan Party or any other Subsidiary (other than another CMBS
Subsidiary) has Guaranteed any Extensions of Credit to such Subsidiary or has
any direct obligation to maintain or preserve such Subsidiary’s financial
condition or to cause such Subsidiary to achieve any specified levels of
operating results, except for customary exceptions for fraud, misapplication of
funds, environmental indemnities, and other similar exceptions to recourse
liability.

 

Section 9.3.

Merger, Consolidation, Sales of Assets and Other Arrangements.

Without the prior written consent of the Requisite Lenders, such consent not to
be unreasonably withheld, the Parent and the Borrower shall not, and shall not
permit any other Loan Party or any other Subsidiary to, (a) enter into any
transaction of merger or consolidation; (b) liquidate, windup or dissolve itself
(or suffer any liquidation or dissolution); or (c) convey, sell, lease,
sublease, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of its business or assets, or the
capital stock of or other Equity Interests in any of its Subsidiaries, whether
now owned or hereafter acquired; provided, however, that:

 

(i)

any Subsidiary may merge with a Loan Party so long as such Loan Party is the
survivor;

 

(ii)

any Subsidiary may sell, transfer or dispose of its assets to a Loan Party;

 

(iii)         the Borrower or the Parent may merge with another Person so long
as (x) the Borrower or the Parent, as the case may be, is the survivor of such
merger and (y) immediately prior to any such merger and immediately thereafter
and after giving effect thereto, no Event of Default is or would be in
existence;

 

51

exhibit10175a.htm

 



 

 

(iv)         any Subsidiary that is not (and is not required to be) a Loan Party
may enter into any transaction described in the introductory paragraph of this
Section, provided that immediately prior to any such transaction and immediately
thereafter and after giving effect thereto, no Event of Default is or would be
in existence;

(v)           the Loan Parties and the other Subsidiaries may lease and sublease
their respective assets, as lessor or sublessor (as the case may be), in the
ordinary course of their business.

Notwithstanding the forgoing, without the prior written consent of all of the
Lenders (such consent not to be unreasonably withheld), neither the Borrower nor
the Parent may merge with another Person if such other Person is to be the
survivor of such merger.

 

Section 9.4.

Acquisitions.

Neither Borrower nor any of its Subsidiaries shall acquire the business of or
all or substantially all of the assets or stock of any Person, or any division
of any Person, whether through Investment, purchase of assets, merger or
otherwise, in each case involving consideration, or valued, in excess of fifteen
percent (15%) of Gross Asset Value for the quarter most recently ended as
reported on the Compliance Certificate for such quarter, unless (a) no Default
or Event of Default exists or would exist immediately following the consummation
of such acquisition, (b) the Borrower has delivered to the Agent, at least 30
days prior to the date such acquisition is consummated, (i) all information
related to such acquisition as the Agent may reasonably request and (ii) a
Compliance Certificate, calculated on a pro forma basis, evidencing continued
compliance with the financial covenants contained in Section 9.1., after giving
effect to such acquisition, and (c)(i) with respect to any such acquisition
involving consideration , or valued, in excess of fifteen percent (15%), but
less than twenty-five percent (25%), of Gross Asset Value for the quarter most
recently ended as reported on the Compliance Certificate for such quarter, Agent
has consented thereto or (ii) with respect to any such acquisition involving
consideration, or valued, in excess of twenty five (25%) of Gross Asset Value
for the quarter most recently ended as reported on the Compliance Certificate
for such quarter, Requisite Lenders have consented thereto.

 

Section 9.5.

Plans.

The Borrower shall not, and shall not permit any of its Subsidiaries to, permit
any of its respective assets to become or be deemed to be “plan assets” within
the meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder.

 

Section 9.6.

Fiscal Year.

The Parent and the Borrower shall not, and shall not permit any Loan Party or
other Subsidiary to, change its fiscal year from that in effect as of the
Agreement Date.

 

Section 9.7.

Modifications of Organizational Documents.

The Parent and the Borrower shall not, and shall not permit any Loan Party or
other Subsidiary to, amend, supplement, restate or otherwise modify its articles
or certificate of incorporation, by-laws, partnership agreement or other similar
organizational document which modification could reasonably be expected to have
a Material Adverse Effect without the prior written consent of the Requisite
Lenders unless such amendment, supplement, restatement or other modification is
(a) required under or as a result of the Internal Revenue Code or other
Applicable Law or (b) required to maintain the Parent’s status as a REIT.

 

Section 9.8.

Transactions with Affiliates.

 

52

exhibit10175a.htm

 



 

 

The Borrower shall not permit to exist or enter into, and will not permit any
Loan Party or other Subsidiary to permit to exist or enter into, any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of the Borrower, except
transactions in the ordinary course of, and pursuant to the reasonable
requirements of, the business of the Borrower or any of its Subsidiaries and
upon fair and reasonable terms which are no less favorable to the Borrower or
such Subsidiary than would be obtained in a comparable arm’s-length transaction
with a Person that is not an Affiliate.

 

ARTICLE X.            DEFAULT

 

Section 10.1.

Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a)           Default in Payment. The Borrower shall fail to pay when due under
this Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) the principal of, or any accrued interest
on, any of the Advances, or shall fail to pay any of the other payment
Obligations owing by the Borrower under this Agreement or any other Loan
Document, or any other Loan Party shall fail to pay when due any payment
obligation owing by such Loan Party under any Loan Document to which it is a
party, and in any such case, such failure continues for a period of 10 calendar
days after the date the Agent gives the Borrower notice of such failure.

 

(b)

Default in Performance.

(i)            Any Loan Party or the Parent shall fail to perform or observe any
term, covenant, condition or agreement on its part to be performed or observed
and contained in Section 9.1. and such failure continues for 90 calendar days
after the earlier of (x) the date any Senior Officer of the Borrower has actual
knowledge of such failure or (y) the date notice of such failure has been given
to the Borrower by the Agent; or

(ii)          any Loan Party or the Parent shall fail to perform or observe any
term, covenant, condition or agreement contained in this Agreement or any other
Loan Document to which it is a party and not otherwise mentioned in this Section
and such failure shall continue for a period of 30 calendar days after the
earlier of (x) the date any Senior Officer of the Borrower has actual knowledge
of such failure or (y) the date notice of such failure has been given to the
Borrower by the Agent; provided, however, that if such default is curable but
requires work to be performed, acts to be done or conditions to be remedied
which, by their nature, cannot be performed, done or remedied, as the case may
be, within such 30-day period, no Event of Default shall be deemed to have
occurred if such Loan Party or the Parent, as the case may be, commences the
same within such 30-day period and thereafter diligently and continuously
prosecutes the same to completion, and the same is in fact completed, no later
than the date 90 calendar days following the earlier of the date such Senior
Officer has actual knowledge of such failure or the date the Agent gave notice
of such failure to the Borrower.

(c)           Misrepresentations. Any written statement, representation or
warranty made or deemed made by or on behalf of any Loan Party or the Parent
under this Agreement or under any other Loan Document, or in any other writing
or statement at any time furnished by, or at the direction of, any Loan

 

53

exhibit10175a.htm

 



 

Party or the Parent to the Agent or any Lender under or in connection with this
Agreement or any other Loan Document, shall at any time prove to have been
incorrect or misleading in any material respect when furnished or made or deemed
made.

 

(d)

Material Extension of Credit Cross-Default.

(i)          Extensions of Credit Owed to Lender. Any of the following events
shall occur with respect to any Extension of Credit (other than any of the
Obligations and any Extension of Credit that is Nonrecourse Indebtedness) owing
to any Lender or affiliate of any Lender:

 

(A)        Failure to Pay. Any Loan Party or the Parent shall fail to pay when
due and payable the principal of, or interest on, any such Extension of Credit;
or

(B)        Acceleration. The maturity of any such Extension of Credit shall have
been accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Extension of Credit; or

(C)        Mandatory Repurchase. Any Loan Party or the Parent shall have been
required to prepay or repurchase, prior to the stated maturity thereof, any such
Extension of Credit in accordance with the provisions of any indenture, contract
or instrument evidencing, providing for the creation of or otherwise concerning
such Extension of Credit.

(ii)          Recourse Indebtedness. Any of the following events shall occur
with respect to any Extension of Credit that is Recourse Indebtedness, owing by
Borrower, Parent or any Significant Subsidiary, and having an aggregate
outstanding principal amount equal to or greater than one percent (1%) of Gross
Asset Value for the quarter most recently ended as reported on the Compliance
Certificate for such quarter:

(A)          Failure to Pay. Borrower, Parent or any Significant Subsidiary
shall fail to pay when due and payable the principal of, or interest on, such
Extension of Credit; or

(B)          Acceleration. The maturity of such Extension of Credit shall have
been accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Extension of Credit; or

(C)          Mandatory Repurchase. Borrower, Parent or any Significant
Subsidiary shall have been required to prepay or repurchase, prior to the stated
maturity thereof, such Extension of Credit in accordance with the provisions of
any indenture, contract or instrument evidencing, providing for the creation of
or otherwise concerning such Extension of Credit.

(iii)         Nonrecourse Indebtedness. Any of the following events shall occur
with respect to any Extension of Credit that is Nonrecourse Indebtedness, owing
by Borrower, Parent or any Significant Subsidiary, and having an aggregate
outstanding principal amount equal to or greater than three percent (3%) of
Gross Asset Value for the quarter most recently ended as reported on the
Compliance Certificate for such quarter:

 

54

exhibit10175a.htm

 



 

 

(A)          Failure to Pay. Borrower, Parent or any Significant Subsidiary
shall fail to pay when due and payable the principal of, or interest on, such
Extension of Credit; or

(B)          Acceleration. The maturity of such Extension of Credit shall have
been accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Extension of Credit; or

(C)          Mandatory Repurchase. Borrower, Parent or any Significant
Subsidiary shall have been required to prepay or repurchase, prior to the stated
maturity thereof, such Extension of Credit in accordance with the provisions of
any indenture, contract or instrument evidencing, providing for the creation of
or otherwise concerning such Extension of Credit.

(e)           Voluntary Bankruptcy Proceeding. Any Loan Party, the Parent or any
Significant Subsidiary shall: (i) commence a voluntary case under the Bankruptcy
Code of 1978, as amended, or other federal bankruptcy laws (as now or hereafter
in effect); (ii) file a petition seeking to take advantage of any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection; (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate, partnership or similar action for
the purpose of effecting any of the foregoing.

(f)           Involuntary Bankruptcy Proceeding. A case or other proceeding
shall be commenced against any Loan Party, the Parent or any Significant
Subsidiary in any court of competent jurisdiction seeking: (i) relief under the
Bankruptcy Code of 1978, as amended or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and in the case of
either clause (i) or (ii) such case or proceeding shall continue undismissed or
unstayed for a period of 90 consecutive calendar days, or an order granting the
relief requested in such case or proceeding (including, but not limited to, an
order for relief under such Bankruptcy Code or such other federal bankruptcy
laws) shall be entered.

(g)           Revocation of Loan Documents. Any Loan Party or the Parent shall
(or shall attempt to) disavow, revoke or terminate any Loan Document to which it
is a party or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document.

(h)           Judgment. A judgment or order for the payment of money shall be
entered against any Loan Party, the Parent or any Significant Subsidiary, by any
court or other tribunal and (i) such judgment or order shall continue for a
period of 60 days without being paid stayed or dismissed through appropriate
appellate proceedings and (ii) either (A) the amount for which insurance has not
been acknowledged in writing by the applicable insurance carrier exceeds,
individually or together with all other such judgments or orders entered against
the Loan Parties and Significant Subsidiaries, one percent (1%) of Gross Asset
Value for the quarter most recently ended as reported on the Compliance
Certificate for such quarter or (B) such judgment or order could reasonably be
expected to have a Material Adverse Effect.

 

55

exhibit10175a.htm

 



 

 

(i)            Attachment. A warrant, writ of attachment, execution or similar
process shall be issued against any property of any Loan Party, the Parent or
any Significant Subsidiary, which exceeds, individually or together with all
other such warrants, writs, executions and processes, one percent (1%) of Gross
Asset Value for the quarter most recently ended as reported on the Compliance
Certificate for such quarter and such warrant, writ, execution or process shall
not be paid, discharged, vacated, stayed or bonded for a period of 60 days;
provided, however, that if a bond has been issued in favor of the claimant or
other Person obtaining such warrant, writ, execution or process, the issuer of
such bond shall execute a waiver or subordination agreement in form and
substance satisfactory to the Agent pursuant to which the issuer of such bond
subordinates its right of reimbursement, contribution or subrogation to the
Obligations and waives or subordinates any Lien it may have on the assets of any
Loan Party or the Parent.

(j)            Loan Documents. An Event of Default (as defined therein) shall
occur under any of the other Loan Documents.

 

(k)

Change of Control/Change in Management.

(i)            any Person (or two or more Persons acting in concert) shall
acquire “beneficial ownership” within the meaning of Rule 13d-3 of the
Securities and Exchange Act of 1934, as amended, of the capital stock or
securities of the Parent representing 35% or more of the aggregate voting power
of all classes of capital stock and securities of the Parent entitled to vote
for the election of directors (“Parent Voting Stock”); provided, however, this
clause shall not apply to any Parent Voting Stock acquired after the date hereof
by a Person as a result of the conversion of limited partnership interests in
the Borrower into Parent Voting Stock in accordance with Borrower’s partnership
agreement;

(ii)          during any twelve-month period (whether before or after the
Agreement Date), individuals who at the beginning of such period were directors
of the Parent shall cease for any reason (other than death or mental or physical
disability) to constitute a majority of the board of directors of the Parent;

(iii)         Charles B. Lebovitz shall cease for any reason to be principally
involved in the senior management of the Borrower, the Management Company and
the Parent and (A) 180 days following such cessation the Borrower, the
Management Company and the Parent shall have failed to replace the resulting
vacancy with an individual (or individuals) reasonably acceptable to the
Requisite Lenders and (B) at least two of John N. Foy, Ben S. Landress, Stephen
Lebovitz, Michael Lebovitz and Ron Fullam, Jr. shall not be principally involved
in the senior management of the Borrower, the Management Company and the Parent;

(iv)         the Principals shall cease to beneficially own, directly or
indirectly, in the aggregate, at least 5.0% of the outstanding common stock of
the Parent or at least 5.0% of the outstanding operating units of the Borrower
(such ownership percentages to be adjusted to reflect the effect of any
division, reclassification, stock or equity dividend and any other similar
dilutive events);

(v)           the Principals, the Parent or any combination thereof shall cease
to beneficially own, directly or indirectly, in the aggregate, capital stock or
securities of the Management Company representing more than 50% of the aggregate
voting power of all classes of capital stock and securities of the Management
Company entitled to vote for the election of directors; provided, however, the
provisions of this clause shall no longer apply if the Management Company shall
have merged with the Borrower or the Parent; or

 

56

exhibit10175a.htm

 



 

 

(vi)         the general partner of the Borrower shall cease to be a Wholly
Owned Subsidiary of the Parent;

(l)            Damage; Strike; Casualty. Any material damage to, or loss, theft
or destruction of, any Property, whether or not insured, or any strike, lockout,
labor dispute, embargo, condemnation, act of God or public enemy, or other
casualty which causes, for more than 30 consecutive days beyond the coverage
period of any applicable business interruption insurance, the cessation or
substantial curtailment of revenue producing activities of the Borrower or its
Subsidiaries taken as a whole but only if any such event or circumstance could
reasonably be expected to have a material adverse effect on the Properties taken
as a whole.

 

Section 10.2.

Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)

Acceleration; Termination of Facilities.

(i)            Automatic. Upon the occurrence of an Event of Default specified
in Sections 10.1.(e) or 10.1.(f), (1)(A) the principal of, and all accrued
interest on, the Advances and the Notes at the time outstanding, (B) an amount
equal to the Stated Amount of all Letters of Credit outstanding as of the date
of the occurrence of such Event of Default and (C) all of the other Obligations
of the Borrower, including, but not limited to, the other amounts owed to the
Lenders and the Agent under this Agreement, the Notes or any of the other Loan
Documents shall become immediately and automatically due and payable by the
Borrower without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower, and (2) the Commitments and the
Swingline Commitment, the obligation of the Lenders to make Advances hereunder,
and the obligation of the Agent to issue Letters of Credit hereunder, shall all
immediately and automatically terminate.

(ii)          Optional. If any other Event of Default shall exist, the Agent
may, and at the direction of the Requisite Lenders shall: (1) declare (A) the
principal of, and accrued interest on, the Advances and the Notes at the time
outstanding, (B) an amount equal to the Stated Amount of all Letters of Credit
outstanding as of the date of the occurrence of such Event of Default and
(C) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders and the Agent under this Agreement, the Notes or any
of the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower, and
(2) terminate the Commitments and the obligation of the Lenders to make Advances
hereunder and the obligation of Agent to issue Letters of Credit hereunder. If
the Agent has exercised any of the rights provided under the preceding sentence,
the Swingline Lender shall: (x) declare the principal of, and accrued interest
on, the Swingline Loans and the Swingline Notes at the time outstanding, and all
of the other Obligations owing to the Swingline Lender, to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower and (y) terminate the Swingline Commitment and
the obligation of the Swingline Lender to make Swingline Loans.

(b)           Loan Documents. The Requisite Lenders may direct the Agent to, and
the Agent if so directed shall, exercise any and all of its rights under any and
all of the other Loan Documents.

(c)           Applicable Law. The Requisite Lenders may direct the Agent to, and
the Agent if so directed shall, exercise all other rights and remedies it may
have under any Applicable Law.

 

Section 10.3.

Remedies Upon Default.

 

57

exhibit10175a.htm

 



 

 

Upon the occurrence of a Default specified in Sections 10.1(e) or 10.1.(f), the
Commitments shall immediately and automatically terminate.

 

Section 10.4.

Permitted Deficiency.

(a)           Generally. Notwithstanding anything to the contrary set forth
herein, none of the following events shall constitute a Default or Event of
Default, so long as the conditions of the immediately following subsection (b)
are satisfied:

 

(i)

failure of the Borrower or any other Person owning a Property to:

 

(A)

keep such Property or any portion thereof in the condition required under
Section 7.3 of this Agreement;

 

(B)

to pay any Lien or other encumbrances on any portion of such Property in the
manner required under Section 7.5 of this Agreement; or

 

(C)

to comply with requirements of Applicable Law applicable to any portion of such
Property as required under Section 7.2 of this Agreement; or

 

(ii)

the existence of any non-consensual Lien on any of the Property not permitted by
Section 7.5. of this Agreement .

(b)           The effectiveness of the immediately preceding subsection is
subject to satisfaction of all of the following conditions:

 

(i)

the sum of the following amounts (such amounts being the “Permitted Deficiency”)
does not exceed one percent (1%) of Gross Asset Value for the quarter most
recently ended as reported on the Compliance Certificate for such quarter:

 

(A)

the cost of correcting all failures described in the immediately preceding
subsection (a)(i), as determined by Agent in its reasonable discretion; and

 

(B)

the amount secured by Liens described in immediately preceding
subsection (a)(ii).

 

(ii)

None of the circumstances giving rise to the Permitted Deficiency would
otherwise constitute a Default or Event of Default but for the application of
this Section; and

 

(iii)

The Borrower is taking steps to eliminate the circumstances giving rise to the
Permitted Deficiency in a diligent manner, and in all events eliminates (or
bonds off to the reasonable satisfaction of the Agent) each such circumstances
prior to the earlier of (A) 60 days after receipt of notice of the existence of
such circumstances from the Agent, or (B) the date which is 5 days prior to the
date on which any effected Property to which any such circumstance relates could
be sold for nonpayment.

 

Section 10.5.

Marshaling; Payments Set Aside.

Neither the Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Loan Party or any other party or against or in payment of
any or all of the Obligations. To the extent

 

58

exhibit10175a.htm

 



 

that any Loan Party makes a payment or payments to the Agent and/or any Lender,
or the Agent and/or any Lender enforce their security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then to the extent of such recovery, the
Obligations or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or setoff had
not occurred.

 

Section 10.6.

Allocation of Proceeds.

If an Event of Default exists and maturity of any of the Obligations has been
accelerated, all payments received by the Agent under any of the Loan Documents,
in respect of any principal of or interest on the Obligations or any other
amounts payable by the Borrower or any other Loan Party hereunder or thereunder,
shall be applied in the following order and priority:

(a)           amounts due to the Agent and the Lenders in respect of Fees and
expenses due under Section 12.2.;

 

(b)

payments of interest on Swingline Loans;

(c)           payments of interest on principal of all other Advances, to be
applied for the ratable benefit of the Lenders, in such order as the Lenders may
determine in their sole discretion;

 

(d)

payment of principal on Swingline Loans;

(e)           payments of principal of all other Advances, to be applied for the
ratable benefit of the Lenders, in such order as the Lenders may determine in
their sole discretion;

(f)           amounts to be paid to the Agent to be held as cash collateral in
respect of Letters of Credit then outstanding;

 

(g)

amounts due to the Agent and the Lenders pursuant to Sections 11.7. and 12.9.;

(h)           payments of all other amounts due under any of the Loan Documents,
if any, to be applied for the ratable benefit of the Lenders; and

(i)            any amount remaining after application as provided above, shall
be paid to the Borrower or whomever else may be legally entitled thereto.

 

Section 10.7.

Performance by Agent.

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may, but shall not be obligated to,
perform or attempt to perform such covenant, duty or agreement on behalf of the
Borrower after the expiration of any cure or grace periods set forth herein. In
such event, the Borrower shall, at the request of the Agent, promptly pay any
amount reasonably expended by the Agent in such performance or attempted
performance to the Agent, together with interest thereon at the applicable
Default Rate from the date of such expenditure until paid. Notwithstanding the
foregoing, neither the Agent nor any Lender shall have any liability or
responsibility whatsoever for the performance of any obligation of the Borrower
under this Agreement or any other Loan Document.

 

Section 10.8.

Rights Cumulative.

 

59

exhibit10175a.htm

 



 

 

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the Lenders may be
selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

ARTICLE XI. THE AGENT

 

Section 11.1.

Authorization and Action.

Each Lender hereby irrevocably appoints and authorizes the Agent to take such
action as contractual representative on such Lender’s behalf and to exercise
such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto. Not in limitation of the
foregoing, each Lender authorizes and directs the Agent to enter into the Loan
Documents for the benefit of the Lenders. Each Lender hereby agrees that, except
as otherwise set forth herein, any action taken by the Requisite Lenders in
accordance with the provisions of this Agreement or the Loan Documents, and the
exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
deemed to have been authorized and shall be binding upon all of the Lenders.
Nothing herein shall be construed to deem the Agent a trustee or fiduciary for
any Lender or to impose on the Agent duties or obligations other than those
expressly provided for herein. Without limiting the generality of the foregoing,
the use of the terms “Agent”, “agent” and similar terms in the Loan Documents
with reference to the Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any Applicable
Law. Instead, use of such terms is merely a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties. The Agent shall deliver to each Lender,
promptly upon receipt thereof by the Agent, copies of each of the financial
statements, certificates, notices and other documents delivered to the Agent
pursuant to Article VIII. The Agent will also furnish to any Lender, upon the
request of such Lender, a copy (or, where appropriate, an original) of any
document, instrument, agreement, certificate or notice furnished to the Agent by
the Borrower, the Parent, any Loan Party or any other Affiliate of the Borrower,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Agent shall not
be required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law. Not in limitation of the foregoing, the Agent shall not exercise any right
or remedy it may have under any Loan Document upon the occurrence of a Default
or an Event of Default if the Requisite Lenders have directed the Agent not to
do so. Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Agent as a result of the Agent acting or refraining from
acting under this Agreement or any of the other Loan Documents in accordance
with the instructions of the Requisite Lenders, or where applicable, all the
Lenders.

 

Section 11.2.

Agent’s Reliance, Etc.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action

 

60

exhibit10175a.htm

 



 

taken or not taken by it under or in connection with this Agreement or any other
Loan Document, except for its or their own gross negligence or willful
misconduct in connection with its duties expressly set forth herein or therein.
Without limiting the generality of the foregoing, the Agent: may consult with
legal counsel (including its own counsel or counsel for the Borrower, any other
Loan Party or the Parent), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts. Neither the Agent nor any of its directors, officers,
agents, employees or counsel: (a) makes any warranty or representation to any
Lender or any other Person and shall be responsible to any Lender or any other
Person for any statement, warranty or representation made or deemed made by the
Borrower, any other Loan Party, the Parent or any other Person in or in
connection with this Agreement or any other Loan Document; (b) shall have any
duty to ascertain or to inquire as to the performance (other than the payment of
principal, interest and fees due from Borrower) or observance of any of the
terms, covenants or conditions of this Agreement or any other Loan Document or
the satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Borrower or other Persons or inspect the property,
books or records of the Borrower or any other Person; (c) shall be responsible
to any Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document,
or any other instrument or document furnished pursuant thereto; (d) shall have
any liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Agent may execute any of its duties under the
Loan Documents by or through agents, employees or attorneys-in-fact and shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

 

Section 11.3.

Notice of Defaults.

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default (other than a Default or Event of Default based on
Borrower’s failure to pay any principal , interest or fees due hereunder or
under any other Loan Document as and when due) unless the Agent has received
notice from a Lender or the Borrower referring to this Agreement, describing
with reasonable specificity such Default or Event of Default and stating that
such notice is a “notice of default.” If any Lender (excluding the Lender which
is also serving as the Agent) becomes aware of any Default or Event of Default,
it shall promptly send to the Agent such a “notice of default”. Further, if the
Agent receives such a “notice of default,” the Agent shall give prompt notice
thereof to the Lenders.

 

Section 11.4.

Wells Fargo as Lender.

Wells Fargo, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wells Fargo in each case in its
individual capacity. Wells Fargo and its affiliates may each accept deposits
from, maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with the Borrower, any other Loan Party, the Parent or
any other affiliate thereof as if it were any other bank and without any duty to
account therefor to the other Lenders. Further, the Agent and any affiliate may
accept fees and other consideration from the Borrower for services in connection
with this Agreement and otherwise without having to account for the same to the
other Lenders. The Lenders acknowledge that, pursuant to such activities, Wells
Fargo or its affiliates may receive information regarding the Parent, the
Borrower, other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to

 

61

exhibit10175a.htm

 



 

confidentiality obligations in favor of such Person) and acknowledge that the
Agent shall be under no obligation to provide such information to them.

 

Section 11.5.

Approvals of Lenders.

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials provided to the Agent by the Borrower in respect of the matter or
issue to be resolved, and (d) shall include the Agent’s recommended course of
action or determination in respect thereof. Unless a Lender shall give written
notice to the Agent that it specifically objects to the recommendation or
determination of the Agent (together with a written explanation, in reasonable
detail, of the reasons behind such objection) within 10 Business Days (or such
lesser or greater period as may be specifically required under the express terms
of the Loan Documents) of receipt of such communication, such Lender shall be
deemed to have conclusively approved of or consented to such recommendation or
determination.

 

Section 11.6.

Lender Credit Decision, Etc.

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties to such Lender and that no
act by the Agent hereafter taken, including any review of the affairs of the
Parent, the Borrower, any other Loan Party or any other Subsidiary or Affiliate,
shall be deemed to constitute any such representation or warranty by the Agent
to any Lender. Each Lender acknowledges that it has, independently and without
reliance upon the Agent, any other Lender or counsel to the Agent, or any of
their respective officers, directors, employees, agents or counsel, and based on
the financial statements of the Parent, the Borrower, the other Loan Parties,
the other Subsidiaries and other Affiliates, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Parent, the
Borrower, the other Loan Parties, the other Subsidiaries and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate, made its own credit and legal analysis
and decision to enter into this Agreement and the transactions contemplated
hereby. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, any other Lender or counsel to the Agent or any of
their respective officers, directors, employees and agents, and based on such
review, advice, documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
the Loan Documents. The Agent shall not be required to keep itself informed as
to the performance (other than the payment of principal, interest and fees due
from Borrower) or observance by the Parent, the Borrower or any other Loan Party
of the Loan Documents or any other document referred to or provided for therein
or to inspect the properties or books of, or make any other investigation of,
the Parent, the Borrower, any other Loan Party or any other Subsidiary. Except
for notices, reports and other documents and information expressly required to
be furnished to the Lenders by the Agent under this Agreement or any of the
other Loan Documents, the Agent shall have no duty or responsibility to provide
any Lender with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Parent, the Borrower, any other Loan Party or any other Affiliate thereof which
may come into possession of the Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or other Affiliates. Each Lender
acknowledges that the Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Agent and is not
acting as counsel to such Lender.

 

62

exhibit10175a.htm

 



 

 

 

Section 11.7.

Indemnification of Agent.

Regardless of whether the transactions contemplated by this Agreement and the
other Loan Documents are consummated, each Lender agrees to indemnify the Agent
(to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) pro rata in accordance with such Lender’s
respective Commitment Percentage, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may at any time
be imposed on, incurred by, or asserted against the Agent (in its capacity as
Agent but not as a “Lender”) in any way relating to or arising out of the Loan
Documents, any transaction contemplated hereby or thereby or any action taken or
omitted by the Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Agent’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, non-appealable judgment; provided, however, that no
action taken in accordance with the directions of the Requisite Lenders (or all
of the Lenders if expressly required hereunder) shall be deemed to constitute
gross negligence or willful misconduct for purposes of this Section. Without
limiting the generality of the foregoing, each Lender agrees to reimburse the
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any expenses (including the reasonable fees and expenses of the counsel to
the Agent) incurred by the Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Agent to enforce the terms of the Loan Documents
and/or collect any Obligations, any “lender liability” suit or claim brought
against the Agent and/or the Lenders, and any claim or suit brought against the
Agent and/or the Lenders arising under any Environmental Laws. Such expenses
(including counsel fees) shall be advanced by the Lenders on the request of the
Agent notwithstanding any claim or assertion that the Agent is not entitled to
indemnification hereunder upon receipt of an undertaking by the Agent that the
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Agent is not so entitled to
indemnification. The agreements in this Section shall survive the payment of the
Advances and all other amounts payable hereunder or under the other Loan
Documents and the termination of this Agreement. If the Borrower shall reimburse
the Agent for any Indemnifiable Amount following payment by any Lender to the
Agent in respect of such Indemnifiable Amount pursuant to this Section, the
Agent shall share such reimbursement on a ratable basis with each Lender making
any such payment.

 

Section 11.8.

Property Matters.

The Agent shall have no obligation whatsoever to the Lenders or to any other
Person to assure that the Property is cared for, protected or insured, it being
understood and agreed that in respect of the Property, or any act, omission or
event related thereto, the Agent may act in any manner it may deem appropriate,
in its sole discretion, and that Agent shall have no duty or liability
whatsoever to the Lenders, except to the extent resulting from its gross
negligence or willful misconduct.

 

Section 11.9.

Successor Agent.

The Agent may resign at any time as Agent under the Loan Documents by giving
notice thereof to the Lenders and the Borrower. In the event of a material
breach of its duties hereunder, the Agent may be removed as Agent under the Loan
Documents at any time by all of the Lenders (other than the Lender then acting
as Agent) and the Borrower upon 30-day’s prior notice. Upon any such resignation
or removal, the Requisite Lenders (which, in the case of the removal of the
Agent as provided in the immediately preceding sentence, shall be determined
without regard to the Commitment of the Lender then acting as Agent) shall have
the right to appoint a successor Agent which appointment shall, provided

 

63

exhibit10175a.htm

 



 

no Default or Event of Default exists, be subject to the Borrower’s approval,
which approval shall not be unreasonably withheld or delayed. If no successor
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within 30 days after the
current Agent’s giving of notice of resignation or the Lender’s removal of the
current Agent, then the current Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be an Eligible Assignee. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the current Agent, and the current Agent shall be discharged from
its duties and obligations as Agent under the Loan Documents. After any Agent’s
resignation or removal hereunder as Agent, the provisions of this Article XI.
shall continue to inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under the Loan Documents. Notwithstanding
anything contained herein to the contrary, the Agent may assign its rights and
duties under the Loan Documents to any of its affiliates by giving the Borrower
and each Lender prior notice.

 

Section 11.10.

Titled Agents.

The Syndication Agent, each of the Co-Lead Arrangers and each of the
Documentation Agents (each a “Titled Agent”), in such capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Advances, nor any duties as
an agent hereunder for the Lenders. The titles given to the Titled Agents are
solely honorific and imply no fiduciary responsibility on the part of the Titled
Agents to the Agent, any Lender, the Parent, the Borrower or any other Loan
Party and the use of such titles does not impose on the Titled Agents any duties
or obligations greater than those of any other Lender or entitle the Titled
Agents to any rights other than those to which any other Lender is entitled.

ARTICLE XII. Miscellaneous

 

Section 12.1.

Notices.

Unless otherwise provided herein, all notices and other communications provided
for hereunder shall be in writing and shall be mailed, telecopied or delivered
as follows:

 

If to the Borrower:

CBL & Associates Limited Partnership

c/o CBL & Associates Properties, Inc.

2030 Hamilton Place Blvd., Suite 500

Chattanooga, Tennessee 37421-6000

Attention: Chief Financial Officer

 

Telecopy Number:

(423) 490-8390

 

Telephone Number:

(423) 855-0001

 

 

64

exhibit10175a.htm

 



 

 

with an informational copy to:

CBL & Associates Limited Partnership

c/o CBL & Associates Properties, Inc.

2030 Hamilton Place Blvd., Suite 500

Chattanooga, Tennessee 37421-6000

Attention: Finance Counsel

 

Telecopy Number:

(423) 490-8390

 

Telephone Number:

(423) 855-0001

 

If to the Agent or a Lender:

To the Agent’s or such Lender’s address or telecopy number, as applicable, set
forth on its signature page hereto or in the applicable Assignment and
Assumption Agreement.

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Agent and the Borrower. All such notices and other
communications shall be effective (i) if mailed, when received; (ii) if
telecopied, upon confirmation of transmission; (iii) if hand delivered, when
delivered and (iv) if by overnight courier service, when delivered.
Notwithstanding the immediately preceding sentence, all notices or
communications to the Agent or any Lender under Article II shall be effective
only when actually received. Neither the Agent nor any Lender shall incur any
liability to the Parent, the Borrower or any other Loan Party (nor shall the
Agent incur any liability to the Lenders) for acting upon any notice referred to
in this Agreement which the Agent or such Lender, as the case may be, believes
in good faith to have been given by a Person authorized to deliver such notice
or for otherwise acting in good faith hereunder. In addition to the Agent’s
Lending Office, the Borrower shall send copies of the notices described in
Article II. to the following address of the Agent:

Wells Fargo Bank, National Association

Disbursement and Operations Center

2120 East Park Place, Suite 100

El Segundo, California 90245

Attention: Disbursement Administrator

 

Telecopy Number:

(310) 615-1016

 

Telephone Number:

(310) 335-9460

 

Section 12.2.

Expenses.

The Borrower agrees (a) to pay or reimburse the Agent for all of the Agent’s
reasonable costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expense and reasonable travel
expenses related to closing), and the consummation and syndication of the
transactions contemplated thereby, including the reasonable fees and
disbursements of counsel to the Agent, (b) to pay or reimburse the Agent and the
Lenders for all their reasonable costs and expenses incurred in connection with
the enforcement or preservation of any rights under the Loan Documents,
including the reasonable fees and disbursements of counsel retained by the Agent
and of one law firm retained by the Lenders, and any payments in indemnification
or otherwise payable by the Lenders to the Agent pursuant to the Loan Documents,
(c) to pay, and indemnify and hold harmless the Agent and the Lenders from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any failure to pay or delay in paying, documentary, stamp,
intangible, excise and other similar taxes, if any, which may be payable or
determined to be payable in connection with the execution, delivery, recording
or enforcement

 

65

exhibit10175a.htm

 



 

of any of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document, and (d) to the extent not already covered by any of the preceding
subsections, to pay the reasonable fees and disbursements of counsel to the
Agent and any Lender incurred in connection with the representation of the Agent
or such Lender in any matter relating to or arising out of any bankruptcy or
other proceeding of the type described in Sections 10.1.(e) or 10.1.(f),
including, without limitation (i) any motion for relief from any stay or similar
order, (ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Parent, the
Borrower or any other Loan Party, whether proposed by the Parent, the Borrower,
such Loan Party, the Lenders or any other Person, and whether such fees and
expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding.

 

Section 12.3.

Setoff.

Each Lender hereby waives any right of set-off against the Obligations it has
with respect to any deposit account of the Borrower or any other Loan Party
maintained with such Lender or any other account or property of the Borrower or
any other Loan Party held by such Lender; provided however, that this waiver is
not intended, and shall not be deemed, to waive any right of set-off (a) any
Lender has with respect to any account required to be maintained pursuant to
this Agreement or any other Loan Document or (b) arising other than pursuant to
this Agreement or the other Loan Documents.

 

Section 12.4.

Litigation; Jurisdiction; Other Matters; Waivers.

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE BORROWER, THE PARENT, THE AGENT OR ANY OF THE LENDERS WOULD
BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN
DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE LENDERS, THE AGENT, THE BORROWER AND THE PARENT
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY
OTHER LOAN DOCUMENT OR IN CONNECTION WITH ANY COLLATERAL OR ANY LIEN THEREIN OR
BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR
AMONG THE BORROWER, THE PARENT, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR
NATURE.

(b)           EACH OF THE BORROWER, THE PARENT, THE AGENT AND EACH LENDER HEREBY
AGREES THAT THE FEDERAL DISTRICT COURT OF THE NORTHERN DISTRICT OF GEORGIA OR,
AT THE OPTION OF THE AGENT, ANY STATE COURT LOCATED IN FULTON COUNTY, GEORGIA,
SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR
AMONG THE BORROWER, THE PARENT, THE AGENT OR ANY OF THE LENDERS, PERTAINING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE ADVANCES AND LETTERS OF CREDIT,
THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR
THEREFROM OR THE COLLATERAL. THE BORROWER, THE PARENT, THE AGENT AND EACH OF THE
LENDERS EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR

 

66

exhibit10175a.htm

 



 

CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE ADVANCES AND ALL
OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE
TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS
AGREEMENT.

 

Section 12.5.

Successors and Assigns.

(a)           Generally. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, except that the Borrower may not assign or otherwise transfer any
of is rights under this Agreement without the prior written consent of all the
Lenders (and any such assignment or transfer to which all of the Lenders have
not consented shall be void).

(b)           Participations. Any Lender may at any time grant to an affiliate
of such Lender, or one or more banks or other financial institutions (each a
“Participant” ) participating interests in its Commitment or the Obligations
owing to such Lender. Except as otherwise provided in Section 12.8., no
Participant shall have any rights or benefits under this Agreement or any other
Loan Document. In the event of any such grant by a Lender of a participating
interest to a Participant, such Lender shall remain responsible for the
performance of its obligations hereunder, and the Borrower and the Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which any Lender may grant such a participating interest shall provide that such
Lender shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement;
provided however, such Lender may agree with the Participant that it will not,
without the consent of the Participant, agree to (i) increase such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal on the
Advances or portions thereof owing to such Lender, or (iii) reduce the rate at
which interest is payable thereon. An assignment or other transfer which is not
permitted by subsection (c) or (d) below shall be given effect for purposes of
this Agreement only to the extent of a participating interest granted in
accordance with this subsection (b).

(c)           Assignments. Any Lender may with the prior written consent of the
Agent and the Borrower (which consent in each case, shall not be unreasonably
withheld or delayed) at any time assign to one or more Eligible Assignees (each
an “Assignee”) all or a portion of its rights and obligations under this
Agreement and the Notes; provided, however, (i) no such consent by the Borrower
shall be required (x) if a Default or Event of Default shall exist or (y) in the
case of an assignment to another Lender or an affiliate of another Lender; (ii)
any partial assignment shall be in an amount at least equal to $10,000,000 and
after giving effect to such assignment the assigning Lender retains a
Commitment, or if the Commitments have been terminated, holds Notes having an
aggregate outstanding principal balance, of at least $10,000,000, (iii) each
such assignment shall be effected by means of an Assignment and Assumption
Agreement; and (iv) so long as the Commitments remain in effect, after giving
effect to any such assignment by the Lender then acting as the Agent, the Lender
then acting as Agent shall retain a Commitment greater than or equal to the
Commitment of each other Lender as of the Effective Date unless the Requisite
Lenders consent otherwise (which consent shall not be unreasonably withheld or
delayed). Upon execution and delivery of such instrument and payment by such
Assignee to such transferor Lender of an amount equal to the purchase price
agreed between such transferor Lender and

 

67

exhibit10175a.htm

 



 

such Assignee, such Assignee shall be deemed to be a Lender party to this
Agreement and shall have all the rights and obligations of a Lender with a
Commitment as set forth in such Assignment and Assumption Agreement, and the
transferor Lender shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this subsection
(c), the transferor Lender, the Agent and the Borrower shall make appropriate
arrangements so the new Notes are issued to the Assignee and such transferor
Lender, as appropriate. In connection with any such assignment, the transferor
Lender shall pay to the Agent an administrative fee for processing such
assignment in the amount of $3,500. Anything in this Section to the contrary
notwithstanding, no Lender may assign or participate any interest in any Advance
held by it hereunder to the Borrower, or any of its respective affiliates or
Subsidiaries.

(d)           Federal Reserve Bank Assignments. In addition to the assignments
and participations permitted under the foregoing provisions of this Section, and
without the need to comply with any of the formal or procedural requirements of
this Section, any Lender may at any time and from time to time, pledge and
assign all or any portion of its rights under all or any of the Loan Documents
to a Federal Reserve Bank; provided that no such pledge of assignment shall
release such Lender from its obligation thereunder.

(e)           Information to Assignee, Etc. A Lender may furnish any information
concerning the Parent, the Borrower, any Subsidiary or any other Loan Party in
the possession of such Lender from time to time to Assignees and Participants
(including prospective Assignees and Participants).

 

Section 12.6.

Amendments and Waivers.

(a)           Generally. Except as otherwise expressly provided in this
Agreement, (i) any consent or approval required or permitted by this Agreement
or in any Loan Document to be given by the Lenders may be given, (ii) any term
of this Agreement or of any other Loan Document (other than any fee letter
solely between the Borrower and the Agent) may be amended, (iii) the performance
or observance by the Parent, the Borrower or any other Loan Party of any terms
of this Agreement or such other Loan Document (other than any fee letter solely
between the Borrower and the Agent) may be waived, and (iv) the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Requisite Lenders (or the Agent at the written
direction of the Requisite Lenders), and, in the case of an amendment to any
Loan Document, the written consent of each Loan Party which is party thereto;
provided however, that, except as otherwise provided in Section 12.6(b)(x)
below, any amendment to any provision of Section 9.1, or to any defined term
where such amendment could affect compliance with Section 9.1 , shall require
the written consent of Requisite Lenders and of Agent (with Agent’s vote being
included in determining whether the consent of Requisite Lenders has been
obtained).

(b)           Unanimous Consent. Notwithstanding the foregoing, no amendment,
waiver or consent shall, unless in writing, and signed by all of the Lenders (or
the Agent at the written direction of the Lenders), do any of the following:

(i)          increase the Commitments of the Lenders (excluding any increase as
a result of an assignment of Commitments permitted under Section 12.5 or any
increase of a Lender's Commitment effected in accordance with Section 2.12), or
subject the Lenders to any additional obligations;

(ii)         reduce the principal of, or interest rates that have accrued or
that will be charged on the outstanding principal amount of, any Advances or
other Obligations;

(iii)        reduce the amount of any Fees payable to the Lenders hereunder;
provided, however, the Agent shall be authorized on behalf of all the Lenders,
without the necessity of any notice

 

68

exhibit10175a.htm

 



 

to, or further consent from, any Lender, to waive the imposition of the late
fees provided in Section 2.8, up to a maximum of 2 times per calendar year;

(iv)        postpone any date fixed for any payment of principal of, or interest
on, any Advances or for the payment of Fees or any other Obligations including,
without limitation, extend the Termination Date (excluding any extension of the
Termination Date effected in accordance with Section 2.13);

(v)         change the Commitment Percentages (excluding any change as a result
of an assignment of Commitments permitted under Section 12.5 or an increase of
Commitments effected pursuant to Section 2.12);

(vi)        amend this Section or amend the definitions of the terms used in
this Agreement or the other Loan Documents insofar as such definitions affect
the provisions contained in this Section;

(vii)       modify the definition of the term “Requisite Lenders” or modify in
any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

 

(viii)

release the Parent from its obligations under the Parent Guaranty;

 

(ix)

waive a Default or Event of Default under Section 10.1.(a); or

 

(x)         amend Section 9.1.(b) or Section 9.1(k) or modify the definition of
the terms “Adjusted Asset Value,” “EBITDA”, “Gross Asset Value”, “Indebtedness”,
“Leverage Ratio” or “Total Liabilities”.

(c)           Amendment of Duties of Agent or Swingline Lender. No amendment,
waiver or consent unless in writing and signed by the Agent, in addition to the
Lenders required hereinabove to take such action, shall affect the rights or
duties of the Agent under this Agreement or any of the other Loan Documents. Any
amendment, waiver or consent relating to Section 2.3. or the obligations of the
Swingline Lender under this Agreement or any other Loan Document shall, in
addition to the Lenders required hereinabove to take such action, require the
written consent of the Swingline Lender.

(d)           Amendments and Waivers Generally. No waiver shall extend to or
affect any obligation not expressly waived or impair any right consequent
thereon and any amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose set forth therein. No course of
dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Parent, the Borrower, any other Loan Party or any other
Person subsequent to the occurrence of such Event of Default. Except as
otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon the Borrower shall entitle the Borrower to other or
further notice or demand in similar or other circumstances.

 

Section 12.7.

Nonliability of Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders and the
Agent, on the other hand, shall be solely that of borrower and lender. Neither
the Agent nor any Lender shall have any fiduciary responsibilities to the
Borrower and no provision in this Agreement or in any of the other Loan
Documents, and no course of dealing between or among any of the parties hereto,
shall be deemed to create any fiduciary duty owing by the Agent or any Lender to
any Lender, the Parent, the Borrower, any

 

69

exhibit10175a.htm

 



 

Subsidiary or any other Loan Party. Neither the Agent nor any Lender undertakes
any responsibility to the Borrower or the Parent to review or inform the
Borrower or the Parent of any matter in connection with any phase of the
business or operations of the Borrower, the Parent or any of their respective
Subsidiaries or Affiliates.

 

Section 12.8.

Confidentiality.

Except as otherwise provided by Applicable Law, the Agent and each Lender shall
utilize all non-public information obtained pursuant to the requirements of this
Agreement which has been identified as confidential or proprietary by the
Borrower or the Parent in accordance with its customary procedure for handling
confidential information of this nature and in accordance with safe and sound
banking practices but in any event may make disclosure: (a) to any of their
respective affiliates (provided any such affiliate shall agree to keep such
information confidential in accordance with the terms of this Section); (b) as
reasonably requested by any bona fide Assignee, Participant or other transferee
in connection with the contemplated transfer of any Commitment, Advance or
participations therein as permitted hereunder (provided they shall agree to keep
such information confidential in accordance with the terms of this Section);
(c) as required or requested by any Governmental Authority or representative
thereof or pursuant to legal process or in connection with any legal
proceedings; (d) to the Agent’s or such Lender’s independent auditors and other
professional advisors (provided they shall be notified of the confidential
nature of the information); (e) if an Event of Default exists, to any other
Person, in connection with the exercise by the Agent or the Lenders of rights
hereunder or under any of the other Loan Documents; and (f) to the extent such
information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or any
Affiliate.         [img4.gif]


 

Section 12.9.

Indemnification.

(a)           The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Agent, any affiliate of the Agent and each of the Lenders and their
respective directors, officers, agents, employees and counsel (each referred to
herein as an “Indemnified Party”) from and against any and all losses, costs,
claims, damages, liabilities, deficiencies, judgments or expenses of every kind
and nature (including, without limitation, amounts paid in settlement, court
costs and the fees and disbursements of counsel incurred in connection with any
litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.9. or 4.1. or expressly excluded from the
coverage of such Sections) incurred by an Indemnified Party in connection with,
arising out of, or by reason of, any suit, cause of action, claim, arbitration,
investigation or settlement, consent decree or other proceeding (the foregoing
referred to herein as an “Indemnity Proceeding”) which is in any way related to:
(i) this Agreement or any other Loan Document or the transactions contemplated
thereby; (ii) the making of any Advances or the issuance of Letters of Credit
hereunder; (iii) any actual or proposed use by the Borrower of the proceeds of
the Advances or Letters of Credit; (iv) the Agent’s or any Lender’s entering
into this Agreement; (v) the fact that the Agent and the Lenders have
established the credit facility evidenced hereby in favor of the Borrower;
(vi) the fact that the Agent and the Lenders are creditors of the Borrower and
have or are alleged to have information regarding the financial condition,
strategic plans or business operations of the Borrower and the Subsidiaries;
(vii) the fact that the Agent and the Lenders are material creditors of the
Borrower and are alleged to influence directly or indirectly the business
decisions or affairs of the Borrower and the Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Agent or the Lenders
may have under this Agreement or the other Loan Documents including, but not
limited to, the foreclosure upon, or seizure of, any collateral or the exercise
of any other rights of a secured party; provided, however, that the Borrower
shall not be obligated to indemnify any Indemnified Party as set forth above for
any acts or omissions of such Indemnified Party in connection with matters
described in

 

70

exhibit10175a.htm

 



 

this clause (viii) that constitute gross negligence or willful misconduct; or
(ix) any violation or non-compliance by the Borrower or any Subsidiary of any
Applicable Law (including any Environmental Law) including, but not limited to,
any Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the Agent
and/or the Lenders as successors to the Borrower) to be in compliance with such
Environmental Laws.

(b)           The Borrower’s indemnification obligations under this Section
shall apply to all Indemnity Proceedings arising out of, or related to, the
foregoing whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all reasonable
costs and expenses of any Indemnified Party in connection with any deposition of
any Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority.

(c)           This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.

(d)           An Indemnified Party may conduct its own investigation and defense
of, and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all costs and expenses incurred
by such Indemnified Party shall be reimbursed by the Borrower. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that (i) if the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed).

(e)           If and to the extent that the obligations of the Borrower
hereunder are unenforceable for any reason, the Borrower hereby agrees to make
the maximum contribution to the payment and satisfaction of such obligations
which is permissible under Applicable Law.

(f)           Subject to the immediately following Section 12.10., the
Borrower’s obligations hereunder shall survive any termination of this Agreement
and the other Loan Documents and the payment in full in cash of the Obligations,
and are in addition to, and not in substitution of, any of the other obligations
set forth in this Agreement or any other Loan Document to which it is a party.

 

Section 12.10.

Termination; Survival.

At such time as (a) all of the Commitments have been terminated, (b) none of the
Lenders is obligated any longer under this Agreement to make any Advances and
(c) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full, this Agreement shall
terminate. The indemnities to which the Agent and the Lenders are entitled under
the provisions of Sections 3.9., 4.1., 4.4., 11.7., 12.2. and 12.9. and any
other provision of this Agreement and

 

71

exhibit10175a.htm

 



 

the other Loan Documents, and the provisions of Section 12.4., shall continue in
full force and effect and shall protect the Agent and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before but
not for a period in excess of three years after the date this Agreement
terminates in accordance with the preceding sentence and (ii) at all times after
any such party ceases to be a party to this Agreement with respect to all
matters and events existing on or prior to the date such party ceased to be a
party to this Agreement but not for a period in excess of three years after any
such party cease to be a party to this Agreement.

 

Section 12.11.

Severability of Provisions.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 12.12.

GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF GEORGIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 12.13.

Counterparts.

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

 

Section 12.14.

Obligations with Respect to Loan Parties.

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the Parent or the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control the Parent or such Loan Parties.

 

Section 12.15.

Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 12.16.

Entire Agreement.

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto.

 

Section 12.17.

Construction; Conflict of Terms.

The Agent, each Lender, the Borrower and the Parent acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement

 

72

exhibit10175a.htm

 



 

and the other Loan Documents with its legal counsel and that this Agreement and
the other Loan Documents shall be construed as if jointly drafted by the Agent,
the Lenders, the Borrower and the Parent. In the event of a conflict between the
terms and provisions of this Agreement and the terms and provisions of any of
the other Loan Documents, the terms of this Agreement shall govern.

 

Section 12.18.

Limitation of Liability of Borrower’s General Partner.

Subject to the exceptions and qualifications described below, the General
Partner, shall not be personally liable for the payment of the Obligations.
Notwithstanding the foregoing: (a) if an Event of Default occurs, nothing
contained herein shall in any way prevent or hinder the Agent or the Lenders in
the enforcement or foreclosure of any Lien securing any of the Obligations, or
in the pursuit or enforcement of any right, remedy or judgment against the
Borrower or any other Loan Party, or any of their respective assets; and (b) the
General Partner shall be fully liable to the Agent and the Lenders to the same
extent that the General Partner would be liable absent the foregoing provisions
of this Section for fraud or willful misrepresentation by the General Partner or
its Affiliates (to the full extent of losses suffered by the Agent or any Lender
by reason of such fraud or willful misrepresentations)

 

Section 12.19.

Limited Nature of Parent’s Obligations.

THE LENDERS AND THE AGENT ACKNOWLEDGE AND AGREE THAT THE PARENT IS JOINING IN
THE EXECUTION OF THIS AGREEMENT SOLELY FOR THE LIMITED PURPOSE OF BEING BOUND BY
THE TERMS OF THE SECTIONS SPECIFICALLY APPLICABLE TO THE PARENT, INCLUDING
SECTIONS 7.1., 7.2., 7.6., 7.10., 7.11., 9.1., 9.3., 9.6. AND 9.7. OF THIS
AGREEMENT. THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT THE OCCURRENCE OF ANY
DEFAULT OR EVENT OF DEFAULT UNDER THIS AGREEMENT OR OTHER LOAN DOCUMENT
RESULTING FROM A BREACH BY THE PARENT OF, OR A MISREPRESENTATION BY THE PARENT
UNDER OR IN ANY WAY RELATING TO, ANY OF SUCH SECTIONS SHALL NOT CREATE ANY
PERSONAL LIABILITY ON THE PART OF THE PARENT FOR THE PAYMENT OF THE OBLIGATIONS.
NOTHING CONTAINED IN THIS SECTION IS INTENDED TO LIMIT THE OBLIGATIONS OF THE
PARENT UNDER THE PARENT GUARANTY.

 

Section 12.20.

Limitation of Liability of Borrower’s Directors, Officers, Etc.

The parties hereto acknowledge and agree that no director, officer, shareholder,
employee or agent of the Borrower shall be held to any personal liability,
jointly or severally, for any obligation of, or claim against, the Borrower.

 

Section 12.21.

Replacement of Notes.

In the event of the loss, theft, destruction, total or partial obliteration,
mutilation or inappropriate cancellation of any Note of a Lender, or the
placement of any inappropriate marking upon any such Note, and in the case of
any such loss, theft, destruction or total obliteration, upon delivery to the
Agent on behalf of such Lender of an indemnity agreement reasonably satisfactory
to and at no expense to the Borrower or, in the case of any such partial
obliteration, mutilation, inappropriate cancellation or inappropriate marking,
upon surrendering and cancellation of such Note to the Agent on behalf of such
Lender, the Borrower will execute and deliver, in lieu thereof, a replacement
Note, identical in form and substance to such Note and dated as of the date of
such Note and upon such execution and delivery all references in this Agreement
to Notes shall be deemed to include such replacement Note.

 

Section 12.22.

USA Patriot Act Notice, Compliance.

 

73

exhibit10175a.htm

 



 

 

The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, Agent and
the Lenders may from time-to-time request, and Borrower shall provide to Agent,
Borrower’s, Parent’s, Guarantor’s and each other Loan Party’s name, address, tax
identification number and/or such other identification information as shall be
necessary for Agent and the Lenders to comply with federal law. An “account” for
this purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product. Agent will treat
all information furnished to it in accordance with this Section 12.22 in the
manner required by Section 12.8 of this Agreement.

 

Section 12.23.

AMENDMENT, RESTATEMENT AND CONSOLIDATION; NO NOVATION.

THE EXISTING CREDIT AGREEMENT IS BEING AMENDED, RESTATED AND CONSOLIDATED IN ITS
ENTIRETY BY THIS AGREEMENT FOR THE CONVENIENCE OF THE PARTIES. THIS AGREEMENT
MERELY AMENDS, MODIFIES, RESTATES AND CONSOLIDATES THE INDEBTEDNESS, LIABILITIES
AND OBLIGATIONS EVIDENCED BY THE EXISTING CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS (AS DEFINED IN THE EXISTING CREDIT AGREEMENT) AND DOES NOT CONSTITUTE,
AND IT IS THE EXPRESS INTENT OF THE PARTIES HERETO THAT THIS AGREEMENT DOES NOT
EFFECT, A NOVATION OF THE EXISTING INDEBTEDNESS, LIABILITIES AND OBLIGATIONS
OWING BY THE BORROWER PURSUANT TO THE EXISTING CREDIT AGREEMENT. ALL SUCH
INDEBTEDNESS, LIABILITIES AND OBLIGATIONS CONTINUE TO REMAIN OUTSTANDING AND
EVIDENCED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. THE AMENDMENT,
RESTATEMENT AND CONSOLIDATION EFFECTED HEREBY SHALL BE DEEMED TO HAVE
PROSPECTIVE APPLICATION ONLY FROM AND AFTER THE EFFECTIVE DATE, UNLESS OTHERWISE
EXPRESSLY STATED HEREIN.

[Signatures Begin on Following Page]

 

74

exhibit10175a.htm

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Unsecured Credit Agreement to be executed by their authorized officers all as of
the day and year first above written.

BORROWER:

CBL & ASSOCIATES LIMITED PARTNERSHIP

 

By: CBL Holdings I, Inc., its sole general partner

 

 

By: /s/ John N. Foy

 

 

Name: John N. Foy

 

 

Title: Vice Chairman and Chief Financial Officer

 

 

PARENT:

 

CBL & ASSOCIATES PROPERTIES, INC.,

solely for the limited purposes set forth in Section 12.19.

 

 

By: /s/ John N. Foy

 

 

Name: John N. Foy

 

 

Title: Vice Chairman and Chief Financial Officer

 

 

 

[Signatures Continued on Following Page]

 

75

exhibit10175a.htm

 



 

 

[Signature Page to Amended and Restated Unsecured Credit Agreement dated as of
August __, 2006 with CBL & Associates Limited Partnership]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent, Co-Lead Arranger and as a
Lender

By: /s/ Kerry Richards

 

Name: Kerry Richards

 

Title: Vice President

 

 

 

Commitment Amount:

 

$100,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

2859 Paces Ferry Road, Suite 1200

Atlanta, GA 30339

Attn: Loan Administration Manager

Telecopier: (770) 435-2262

Telephone: (770) 435-3800

 

[Signatures Continued on Following Page]

 

 

76

exhibit10175a.htm

 



 

 

[Signature Page to Amended and Restated Unsecured Credit Agreement dated as of
August __, 2006 with CBL & Associates Limited Partnership]

 

This Page Intentionally Left Blank

 

[Signatures Continued on Following Page]

 

 

 

77

exhibit10175a.htm

 



 

 

[Signature Page to Amended and Restated Unsecured Credit Agreement dated as of
August __, 2006 with CBL & Associates Limited Partnership]

 

KEYBANK NATIONAL ASSOCIATION,

as Syndication Agent and as a Lender

 

By: /s/ Mike P/ Szuba

 

Name: Mike P. Szuba

 

Title: Vice President

 

 

Commitment Amount:

 

$ 75,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

Keybank REC - Institutional

127 Public Square

Cleveland, OH 44114

Attn: Mike Szuba

Telecopier: (202) 452-4925

Telephone: (202) 542-4942

 

[Signatures Continued on Following Page]

 

 

78

exhibit10175a.htm

 



 

 

[Signature Page to Amended and Restated Unsecured Credit Agreement dated as of
August __, 2006 with CBL & Associates Limited Partnership]

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Documentation Agent and as a Lender

By: /s/ Cynthia A. Bean

 

Name: Cynthia A. Bean

 

Title: Vice President

 

 

Commitment Amount:

 

$ 75,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

301 South College Street

NC - 0172

 

Charlotte, NC

28288-0172

Attention: Cindy Bean

Telecopier: (704) 383-6205

Telephone: (704) 383-7534

 

[Signatures Continued on Following Page]

 

 

79

exhibit10175a.htm

 



 

 

[Signature Page to Amended and Restated Unsecured Credit Agreement dated as of
August __, 2006 with CBL & Associates Limited Partnership]

 

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By: /s/ Michael Raarup

 

Name: Michael Raarup

 

 

Title: Senior Vice President

 

Commitment Amount:

 

$ 50,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

800 Nicollet Mall

3rd Floor

Minneapolis, MN 55402

Attn: Michael Raarup

Telecopier: (612) 303-2270

Telephone: (612) 303-3586

 

[Signatures Continued on Following Page]

 

 

80

exhibit10175a.htm

 



 

 



[Signature Page to Amended and Restated Unsecured Credit Agreement dated as of
August __, 2006 with CBL & Associates Limited Partnership]

 

LASALLE BANK NATIONAL ASSOCIATION,

as Documentation Agent and as a Lender

 

By: /s/ Kathryn Schad

 

Name: Kathryn Schadc

 

Title: Vice President

 

 

Commitment Amount:

 

$ 75,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

135 South LaSalle Street

Suite 1225

 

Chicago, Illinois

60603

 

 

Attention:

Kathryn Schad

 

 

Telecopier:

(312) 992-4908

 

Telephone:

(312) 904-7096

 

[Signatures Continued on Following Page]

 

 

81

exhibit10175a.htm

 



 

 

[Signature Page to Amended and Restated Unsecured Credit Agreement dated as of
August __, 2006 with CBL & Associates Limited Partnership]

 

NATIONAL CITY BANK OF KENTUCKY,

as a Lender

 

By: /s/ Eric J. Barrett

 

Name Eric J. Barrett

 

 

Title:

Senior Vice President

 

Commitment Amount:

 

$ 25,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

301 E. Main Street

31-3 PLA

Lexington, KY 40507

Attn: David Aikens

Telecopier: (859) 281-5288

Telephone: (859) 281-5428

 

[Signatures Continued on Following Page]

 

 

82

exhibit10175a.htm

 



 

 

[Signature Page to Amended and Restated Unsecured Credit Agreement dated as of
August __, 2006 with CBL & Associates Limited Partnership]

 

SOCIETE GENERALE,

as a Lender

By: /s/ C. H. Butterworth

 

Name: C. H. Butterworth

 

Title: Director

 

 

Commitment Amount:

 

$ 25,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

Trammell Crow Center

2001 Ross Avenue

Suite 4900

Dallas, TX 75201

Attn: Scott Gosslee

Telecopier: (214) 979-2727

Telephone: (214) 979-2779

 

[Signatures Continued on Following Page]

 

 

83

exhibit10175a.htm

 



 

 



[Signature Page to Amended and Restated Unsecured Credit Agreement dated as of
August __, 2006 with CBL & Associates Limited Partnership]

 

UNION BANK OF CALIFORNIA N.A.,

as a Lender

 

By: /s/ Lawrence Andow

 

Name: Lawrence Andow

 

Title:

Vice President

 

 

Commitment Amount:

 

$ 25,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

350 California Street

Suite 710

San Francisco, CA 94104

Attn: Lawrence Andow

Telecopier: (415) 433-7438

Telephone: (415) 705-5032

 

[Signatures Continued on Following Page]

 

 

84

exhibit10175a.htm

 



 

 

[Signature Page to Amended and Restated Unsecured Credit Agreement dated as of
August __, 2006 with CBL & Associates Limited Partnership]

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By: /s/ Tracy Kochanowski

 

Name: Tracy Kochanowski

 

Title: Vice President

 

 

Commitment Amount:

 

$ 30,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

One PNC Plaza, 19th Floor

249 Fifth Avenue

 

Pittsburgh, PA

15222

 

 

Attention:

Wayne Robertson

 

Telecopier:

(412) 762-6500

 

 

Telephone:

(412) 762-8452

 

 

[Signatures Continued on Following Page]

 

85

exhibit10175a.htm

 



 

 



[Signature Page to Amended and Restated Unsecured Credit Agreement dated as of
August __, 2006 with CBL & Associates Limited Partnership]

 

EUROHYPO AG, NEW YORK BRANCH,

as a Lender

 

By: /s/ Michael A. Seton

 

Name: Michael A. Seton

 

 

Title: Managing Director

 

 

By: /s/ Stephen Cox

 

Name: Stephen Cox

 

Title: Director

 

 

 

Commitment Amount:

 

$50,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

Head of Portfolio Operations

Eurohypo AG, New York Branch

1114 Avenue of the Americas, 29th Floor

New York, New York 10036

 

Telecopier:

(866) 267-7680

 

Telephone:

(212) 479-5700

 

with a copy to:

 

Head of Legal Department

Eurohypo AG, New York Branch

1114 Avenue of the Americas, 29th Floor

New York, New York 10036

 

Telecopier:

(866) 267-7680

 

Telephone:

(212) 479-5700

 

 

[Signatures Continued on Following Page]

 

 

86

exhibit10175a.htm

 



 

 

[Signature Page to Amended and Restated Unsecured Credit Agreement dated as of
August __, 2006 with CBL & Associates Limited Partnership]

 

BANK OF AMERICA, N.A.

as a Lender

 

By:/s/ John N. Reynolds

 

Name: John H. Reynolds

 

 

Title: Senior Vice President

 

Commitment Amount:

 

$30,000,000.00

 

Lending Office (all Types of Advances) and

Address for Notices:

 

414 Union Street, 5th Floor

 

Nashville, Tennessee

37219

Attention: John H. Reynolds, Senior Vice President

 

Telecopier:

(615) 749-4716

 

Telephone:

(615) 749-3965

 

 

[End of Signatures]

 

 

 

 

87

exhibit10175a.htm

 

 

 